Exhibit 10.2
EXECUTION COPY
THIRD AMENDMENT TO CREDIT AGREEMENT
          This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as
of June 3, 2009, among IMATION CORP., a Delaware corporation (“Imation”),
IMATION ENTERPRISES CORP., a Delaware corporation (“Enterprises”) (each of
Imation and Enterprises being referred to herein as a “Borrower” and together as
the “Borrowers”), each lender from time to time party to the Credit Agreement
referred to below (each, a “Lender”, and collectively, the “Lenders”), and BANK
OF AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) and L/C Issuer.
RECITALS
     A. The Borrowers, the Lenders, and the Administrative Agent are party to a
Credit Agreement dated as of March 29, 2006 (as amended, restated or otherwise
modified from time to time, the “Credit Agreement”), pursuant to which the
Administrative Agent and the Lenders have extended certain credit facilities to
the Borrowers.
     B. The Borrowers have requested that the Administrative Agent and the
Lenders agree to certain amendments with respect to the Credit Agreement, and
subject to the terms and conditions set forth herein, the Administrative Agent
and each of the Lenders have agreed to grant such requests of the Borrowers.
     NOW, THEREFORE, for valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:
     1. Defined Terms. Unless otherwise defined herein, capitalized terms used
herein (including, without limitation, in the introductory paragraph and the
statement of purpose hereto) shall have the meanings, if any, assigned to such
terms in the Credit Agreement (as amended by this Agreement). As used herein,
(a) “Amendment Documents” means this Amendment, the Credit Agreement (as amended
by this Amendment), the Guarantor Consent and each certificate and other
document executed and delivered by the Borrowers or any Guarantor pursuant to
Section 5 hereof, and (b) “Guarantor Consent” means a Guarantor Consent in
substantially the form attached hereto as Exhibit A.
     2. Interpretation. The rules of interpretation set forth in Sections 1.02,
1.03, 1.04, 1.05, 1.06 and 1.07 of the Credit Agreement shall be applicable to
this Amendment and are incorporated herein by this reference.
     3. Credit Agreement Amendments. The Credit Agreement is hereby amended to
delete the bold, stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the bold, double-underlined text
(indicated textually in the same manner as the following example:
double-underline text) as set forth in the pages of the Credit Agreement
attached hereto as Exhibit B.
     4. Credit Agreement Schedules and Exhibits. The Schedules and the Exhibits
to the Credit Agreement are hereby amended in their entirety to read as attached
to the Credit Agreement, as amended hereby.

 



--------------------------------------------------------------------------------



 



     5. Conditions to Effectiveness. Upon the satisfaction of each of the
following conditions, this Agreement shall be deemed to be effective (the date
such conditions are satisfied, the “Effective Date”):
     (a) the Administrative Agent shall have received counterparts of this
Agreement (including all Exhibits hereto) executed by the Administrative Agent,
the Required Lenders and the Borrowers;
     (b) the Administrative Agent shall have received counterparts of the
Guarantor Consent executed by each Person that was a Guarantor immediately prior
to the Third Amendment Closing Date;
     (c) the Administrative Agent shall have received a Joinder Agreement from
IMN Data Storage LLC;
     (d) the Administrative Agent shall have received acknowledgments of all
filings or recordations necessary to perfect its Liens in the Collateral
(including, without limitation, Intellectual Property), as well as UCC, Lien and
Intellectual Property searches and other evidence satisfactory to the
Administrative Agent that such Liens are the only Liens upon the Collateral,
except Permitted Liens;
     (e) the Administrative Agent shall have received (i) a Mortgage for the
Real Estate of Imation comprising Imation’s corporate headquarters at 1 Imation
Place, Oakdale, Minnesota and (ii) the Related Real Estate Documents for such
Real Estate;
     (f) the Administrative Agent shall have received Deposit Account Control
Agreements executed by each depositary institution and Loan Party, as
applicable, in form and substances satisfactory to the Administrative Agent;
     (g) the Administrative Agent shall have received a Notice of Grant of
Security Interest in Patents executed by each applicable Loan Party, in form and
substance satisfactory to the Administrative Agent;
     (h) the Administrative Agent shall have received a Notice of Grant of
Security Interest in Trademarks executed by each applicable Loan Party, in form
and substance satisfactory to the Administrative Agent;
     (i) the Administrative Agent shall have received a Notice of Grant of
Security Interest in Copyrights executed by each applicable Loan Party, in form
and substance satisfactory to the Administrative Agent;
     (j) the Administrative Agent shall have received the Security and Pledge
Agreement, executed by each applicable Loan Party;
     (k) the Administrative Agent shall have received satisfactory evidence that
the Liens in favor of the Administrative Agent on the equity interests of the
First-Tier Foreign Subsidiaries required to be pledged have been validly
created, are enforceable and have been perfected under the laws of each
applicable jurisdiction;

2



--------------------------------------------------------------------------------



 



     (l) the Administrative Agent shall have received certificates, in form and
substance satisfactory to it, from a Responsible Officer of each Borrower
certifying that, after giving effect to this Amendment and the transactions
hereunder, (i) such Borrower is Solvent; (ii) no Default or Event of Default
exists; (iii) the representations and warranties set forth in Article V of the
Credit Agreement are true and correct; and (iv) such Borrower has complied with
all agreements and conditions to be satisfied by it under the Loan Documents;
     (m) the Administrative Agent shall have received a certificate of a
Responsible Officer of each Loan Party, certifying (i) that attached copies of
such Loan Party’s Organization Documents are true and complete, and in full
force and effect, without amendment except as shown; (ii) that an attached copy
of resolutions authorizing execution and delivery of the Loan Documents is true
and complete, and that such resolutions are in full force and effect, were duly
adopted, have not been amended, modified or revoked; and (iii) to the title,
name and signature of each Person authorized to sign the Loan Documents (the
Administrative Agent may conclusively rely on this certificate until it is
otherwise notified by the applicable Loan Party in writing);
     (n) the Administrative Agent shall have received copies of the charter
documents of each Loan Party, certified by the Secretary of State or other
appropriate official of such Loan Party’s jurisdiction of organization;
     (o) the Administrative Agent shall have received good standing certificates
for each Loan Party, issued by the Secretary of State or other appropriate
official of such Loan Party’s jurisdiction of organization and each other
jurisdiction reasonably requested by the Administrative Agent where such Loan
Party’s conduct of business or ownership of Property necessitates qualification;
     (p) the Administrative Agent shall have received a written opinion of
Dorsey & Whitney LLP and Imation’s General Counsel, as well as any local counsel
in respect of the Real Estate subject to a Mortgage to the Borrowers, in form
and substance satisfactory to the Administrative Agent;
     (q) the Administrative Agent shall have completed its business, financial
and legal due diligence of the Loan Parties, including such collateral reviews,
field examinations, audits, appraisals, assessments and other reviews by the
Administrative Agent and/or third parties, as the Administrative Agent deems
appropriate;
     (r) the Administrative Agent shall have received all original stock
certificates or other certificates evidencing the equity interests pledged
pursuant to the Collateral Documents, together with an undated stock/membership
power for each such certificate duly executed in blank by the registered owner
thereof;
     (s) the Administrative Agent shall have received executed agreements,
documents, instruments, financing statements, consents, landlord waivers,
documents indicating compliance in all material respects with all applicable
federal and state environmental laws and regulations, evidences of corporate
authority, and such other documents to confirm and effectuate this Amendment and
first priority Liens in the Collateral, as may be reasonably required by the
Administrative Agent and its counsel;

3



--------------------------------------------------------------------------------



 



     (t) no material adverse change shall have occurred, in the opinion of the
Administrative Agent or Banc of America Securities LLC (“BAS”), in the business,
assets, properties, liabilities, operations, condition or prospects of the
Borrowers since December 31, 2008;
     (u) no action, suit, investigation, litigation or proceeding pending or
threatened in any court or before any arbitrator or governmental instrumentality
that in the Administrative Agent’s or BAS’ judgment could reasonably be expected
to have a Material Adverse Effect;
     (v) the Administrative Agent and BAS shall have received, in form and
substance satisfactory to them, (i) monthly financial projections of the
Borrowers through March 31, 2010, (ii) annual financial projections of the
Borrowers through the fiscal year ending December 31, 2012, and (iii) interim
financial statements for the Borrowers as of a date not more than 45 days prior
to the Third Amendment Closing Date;
     (w) the Administrative Agent shall have received Insurance Assignments and
certificates of insurance with respect to the Borrowers’ property and liability
insurance, together with a loss payable endorsement naming the Administrative
Agent as loss payee, all in form and substance satisfactory to the
Administrative Agent;
     (x) the Administrative Agent shall have received satisfactory evidence that
the Borrowers have received all governmental and third party consents and
approvals as may be appropriate in connection with this Amendment and the
transactions contemplated hereby;
     (y) the Administrative Agent shall be satisfied with all environmental
aspects relating to each Borrower and its Real Estate, including all
environmental reports as may be required by the Administrative Agent;
     (z) the Administrative Agent shall be satisfied with the Borrowers’ capital
structure and indebtedness, including the Administrative Agent’s receipt of
satisfactory evidence that the Borrowers are adequately capitalized, that the
fair saleable value of the Borrowers’ assets will exceed its liabilities on the
Third Amendment Closing Date, and that the Borrowers will have sufficient
working capital to pay its debts as they become due;
     (aa) the Borrowers shall have paid all fees and expenses to be paid to the
Administrative Agent and the Lenders in connection with this Amendment, the Fee
Letter dated as of April 8, 2009, the Credit Agreement and the other Loan
Documents; and
     (bb) the Administrative Agent shall have received a Borrowing Base
Certificate prepared as of the Third Amendment Closing Date and, upon giving
effect to the initial funding of the Loans and issuance of Letters of Credit to
be made on the Third Amendment Closing Date, the payment by the Borrowers of all
fees and expenses incurred in connection herewith, as well as any payables
stretched beyond their customary payment practices, Availability shall be at
least $100,000,000.
     6. Effect of the Agreement. Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect. Except as expressly set forth herein, this Agreement shall not be
deemed (a) to be a waiver of, or

4



--------------------------------------------------------------------------------



 



consent to, a modification or amendment of, any other term or condition of the
Credit Agreement or any other Loan Document, (b) to prejudice any other right or
rights which the Administrative Agent or the Lenders may now have or may have in
the future under or in connection with the Credit Agreement or the other Loan
Documents or any of the instruments or agreements referred to therein, as the
same may be amended, restated, supplemented or otherwise modified from time to
time, (c) to be a commitment or any other undertaking or expression of any
willingness to engage in any further discussion with the Borrowers or any other
Person with respect to any waiver, amendment, modification or any other change
to the Credit Agreement or the Loan Documents or any rights or remedies arising
in favor of the Lenders or the Administrative Agent, or any of them, under or
with respect to any such documents or (d) to be a waiver of, or consent to or a
modification or amendment of, any other term or condition of any other agreement
by and among the Borrowers, on the one hand, and the Administrative Agent or any
other Lender, on the other hand.
     7. Representations and Warranties. Each Borrower hereby represents and
warrants to the Administrative Agent and the Lenders as follows:
     (a) After giving effect to this Amendment, no Default has occurred and is
continuing.
     (b) The execution, delivery and performance by each Borrower of this
Amendment and of each Guarantor of the Guarantor Consent have been duly
authorized by all necessary corporate and other action and do not and will not
require any registration with, consent or approval of, or notice to or action
by, any Person (including any Governmental Authority) in order to be effective
and enforceable.
     (c) The Amendment Documents constitute the legal, valid and binding
obligations of each Borrower and each Guarantor, as applicable, and are
enforceable against each such Person in accordance with their respective terms,
without defense, counterclaim or offset.
     (d) All representations and warranties of the Borrowers contained in
Article V of the Credit Agreement are true and correct on and as of the
Effective Date, except to the extent that any such representation and warranty
specifically relates to an earlier date.
     (e) Each Borrower is entering into this Amendment on the basis of its own
investigation and for its own reasons, without reliance upon the Administrative
Agent, the Lenders or any other Person.
     8. Prospective Foreign Entity Amendment. Notwithstanding anything to the
contrary contained within the Credit Agreement, including without limitation,
Sections 10.01 and 10.01A thereof, at the option and discretion of the
Administrative Agent, with the consent of the Required Lenders, the
Administrative Agent may enter into such amendments to the Loan Documents as the
Administrative Agent deems reasonably necessary to include the Accounts of
Imation Europe B.V., a company organized under the Laws of the Netherlands
(“Imation B.V.”), in the Borrowing Base as eligible Borrowing Base assets;
provided, that, (i) such Accounts of Imation B.V. and, to the extent permitted
by the Laws of the jurisdiction in which Imation B.V. is organized and located
(the “Relevant Jurisdiction”), all assets of Imation B.V., shall have been
collaterally assigned and pledged to the Administrative Agent in compliance

5



--------------------------------------------------------------------------------



 



with the Laws of the Relevant Jurisdiction and the Laws of each jurisdiction in
which any applicable Account Debtor is organized or where the Inventory is
located, as applicable, including without limitation, all applicable notice
requirements, (ii) such Property shall be subject to a valid, first priority
security interest in favor of the Administrative Agent under the Laws of the
Relevant Jurisdiction and the Laws of any other applicable jurisdiction,
including the U.S., subject only to Permitted Liens, (iii) the Administrative
Agent shall have received one or more opinions of legal counsel to the Loan
Parties regarding the Laws of the Relevant Jurisdiction and such other Laws as
the Administrative Agent may deem necessary or appropriate, in form and
substance satisfactory to the Administrative Agent, (iv) the eligibility
criteria for the Accounts of Imation B.V. shall be determined by the
Administrative Agent in its Permitted Discretion in connection with the
Administrative Agent’s due diligence and, in any event, such criteria shall be
no less restrictive than the criteria set forth in the definition of Eligible
Accounts as in effect on the Third Amendment Closing Date and any such Accounts
shall be subject to the Availability Reserves and any additional reserves the
Administrative Agent may implement in its Permitted Discretion, (v) the advance
rates for such foreign Eligible Accounts shall be no greater than the advance
rates for the corresponding domestic Eligible Accounts as set forth in the
Borrowing Base on the Third Amendment Closing Date, (vi) the Administrative
Agent shall have conducted such audits and field exams of the Accounts of
Imation B.V. as it deems necessary to determine the eligibility of such assets
to be included in the Borrowing Base, (vii) the cash management operations and
systems for collections and management of deposit accounts of Imation B.V.,
including the Administrative Agent’s ability to perfect its security interest in
the Collateral owned by Imation B.V., shall be satisfactory to the
Administrative Agent, (viii) the Loan Parties shall have delivered to the
Administrative Agent and the Lenders appropriate projections of Imation B.V.,
the most recent financial statements of Imation B.V., and such other financial
information of Imation B.V. as the Lenders may reasonably request, (ix) the
Administrative Agent and the Lenders shall have received an updated Borrowing
Base Certificate reflecting the addition of such eligible foreign Accounts of
Imation B.V., (x) Imation B.V. shall have become a guarantor under the Guaranty,
in accordance with Section 6.13 of the Credit Agreement (or, at the
Administrative Agent’s request, shall have become a Borrower under the Credit
Agreement), (xi) if not previously received, the Administrative Agent shall have
received a pledge of 100% of the total outstanding capital stock of Imation
B.V., (xii) the reporting requirements with respect to Eligible Accounts may be
amended in the Administrative Agent’s discretion with respect to the Accounts of
Imation B.V., including without limitation, the modification of reporting
frequency and the requirement of additional reporting elements, based upon the
outcome of the Administrative Agent’s field exam, audit and other due diligence,
and (xiii) the Loan Parties shall have delivered to the Administrative Agent
such other documents, instruments, and agreements as the Administrative Agent
may require in its sole discretion to effect the amendment described in this
Section 8. The Administrative Agent shall provide the Lenders with copies,
promptly upon the execution thereof, of all Loan Documents executed in
connection with the amendment described in this Section 8.
     9. Miscellaneous.
     (a) This Amendment shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns. No third
party beneficiaries are intended in connection with this Amendment.

6



--------------------------------------------------------------------------------



 



     (b) THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTIONS 10.16 AND 10.17
OF THE CREDIT AGREEMENT RELATING TO GOVERNING LAW, VENUE AND WAIVER OF RIGHT TO
TRIAL BY JURY, THE PROVISIONS OF WHICH ARE BY THIS REFERENCE INCORPORATED HEREIN
IN FULL.
     (c) This Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Transmission of signatures of any
party by facsimile shall for all purposes be deemed the delivery of original,
executed counterparts thereof and the Administrative Agent is hereby authorized
to make sufficient photocopies thereof to assemble complete counterparty
documents.
     (d) This Amendment, together with the other Amendment Documents and the
Credit Agreement, contains the entire and exclusive agreement of the parties
hereto with reference to the matters discussed herein and therein. This
Amendment supersedes all prior drafts and communications with respect thereto.
This Amendment may not be amended except in accordance with the provisions of
Section 10.01 of the Credit Agreement.
     (e) If any term or provision of this Amendment shall be deemed prohibited
by or invalid under any applicable law, such provision shall be invalidated
without affecting the remaining provisions of this Amendment or the Credit
Agreement, respectively.
     (f) Each Borrower covenants to pay to or reimburse the Administrative
Agent, upon demand, for all reasonable out-of-pocket costs and expenses incurred
in connection with the development, preparation, negotiation, execution and
delivery of this Amendment.
     (g) This Amendment shall constitute a “Loan Document” under and as defined
in the Credit Agreement.
     10. Joinder of New Guarantors.
     (a) Each Subsidiary of the Borrowers party hereto that is not a Guarantor
immediately prior to the Effective Date hereby agrees that by execution of this
Amendment such Subsidiary is a Guarantor under the Guaranty as if a signatory
thereof on the Closing Date, and such Subsidiary shall comply with, and be
subject to, and have the benefit of, all of the terms, conditions, covenants,
agreements and obligations set forth in the Guaranty.
     (b) Each party hereto hereby agrees that (i) each reference to a
“Guarantor” or “Guarantors” in the Credit Agreement and the other Loan Documents
shall include each Subsidiary party hereto, and (ii) each reference to the
“Guaranty” as used in the Credit Agreement or the other Loan Documents shall
mean the Guaranty as supplemented by this Agreement.
[Signature Pages Follow]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first above written.

            IMATION CORP., as a Borrower
      By:   /s/ Paul R. Zeller         Name:   Paul R. Zeller        Title:  
Senior Vice President and Chief
Financial Officer        IMATION ENTERPRISES CORP., as a Borrower
      By:   /s/ Paul R. Zeller         Name:   Paul R. Zeller        Title:  
Senior Vice President and Chief
Financial Officer     

[Third Amendment — Imation]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Administrative Agent
      By:   /s/ Jason Riley         Name:   Jason Riley        Title:   Senior
Vice President        BANK OF AMERICA, N.A., as L/C Issuer and as a Lender
      By:   /s/ Jason Riley         Name:   Jason Riley        Title:   Senior
Vice President     

[Third Amendment — Imation]

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as a Lender
      By:   /s/ David A. Lehner         Name:   David A. Lehner        Title:  
Vice President     

[Third Amendment — Imation]

 



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender
      By:   /s/ Victor Pierzchalski         Name:   Victor Pierzchalski       
Title:   Authorized Signatory     

[Third Amendment — Imation]

 



--------------------------------------------------------------------------------



 



            US BANK NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Gaylen J. Frazier         Name:   Gaylen J. Frazier       
Title:   Officer     

[Third Amendment — Imation]

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Brian Buck         Name:   Brian Buck        Title:   Vice
President     

[Third Amendment — Imation]

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as a Lender
      By:   /s/ Humberto M. Salomon         Name:   Humberto M. Salomon       
Title:   Vice President     

[Third Amendment — Imation]

 



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK, as a Lender
      By:   /s/ Gary S. Losey         Name:   Gary S. Losey        Title:   Vice
President     

[Third Amendment — Imation]

 



--------------------------------------------------------------------------------



 



            HSBC BANK USA, N.A., as a Lender
      By:   /s/ Molly Brennan         Name:   Molly Brennan        Title:   Vice
President     

[Third Amendment — Imation]

 



--------------------------------------------------------------------------------



 



EXHIBIT A

 



--------------------------------------------------------------------------------



 



Guarantor Consent
     Each of the undersigned, in its capacity as a Guarantor, acknowledges that
its consent to the foregoing Amendment is not required, but each of the
undersigned nevertheless does hereby consent to the foregoing Amendment
(together with all prior amendments) and to the documents and agreements
referred to therein. Nothing herein shall in any way limit any of the terms or
provisions of the Guaranty of the undersigned or the Collateral Documents
executed by the undersigned in the Administrative Agent’s and the Lenders’
favor, or any other Loan Document executed by the undersigned (as the same may
be amended from time to time), all of which are hereby ratified and affirmed in
all respects.

            IMATION FUNDING CORP., as a Guarantor
      By:           Name:           Title:           IMATION LATIN AMERICA
CORP., as a Guarantor
      By:           Name:           Title:           MEMOREX PRODUCTS, INC., as
a Guarantor
      By:           Name:           Title:        

[Guarantor Consent — Imation]

 



--------------------------------------------------------------------------------



 



            IMN DATA STORAGE LLC, as a Guarantor
      By:           Name:           Title:        

[Guarantor Consent — Imation]

 



--------------------------------------------------------------------------------



 



EXHIBIT B

 



--------------------------------------------------------------------------------



 



 
 
CREDIT AGREEMENT
Dated as of March 29, 2006
(as amended by the Amendment to Credit Agreement dated as of July 24, 2007, the
Second
Amendment to Credit Agreement dated as of April 25, 2008, and the Third
Amendment to Credit
Agreement dated as of June 3, 2009)
among
IMATION CORP.
and
IMATION ENTERPRISES CORP.,
as the Borrowers,
BANK OF AMERICA, N.A.,
as Administrative Agent
and L/C Issuer,
and
THE OTHER LENDERS PARTY THERETO,
JPMORGAN CHASE BANK, N.A.
as Documentation Agent,
U.S. BANK NATIONAL ASSOCIATION
as Documentation Agent,
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Documentation Agent,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
as Syndication Agent
and
BANC OF AMERICA SECURITIES LLC,
as Sole Lead Arranger and Sole Book Manager
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Section   Page
 
           
ARTICLE I.
  DEFINITIONS AND ACCOUNTING TERMS     1  
     1.01
  Defined Terms     1  
     1.02
  Other Interpretive Provisions     2235  
     1.03
  Accounting Terms     2336  
     1.04
  Rounding     2436  
     1.05
  References to Agreements and Laws     2436  
     1.06
  Times of Day     2437  
     1.07
  Letter of Credit Amounts     2437  
     1.08
  Uniform Commercial Code     37  
 
           
ARTICLE II.
  THE COMMITMENTS AND CREDIT EXTENSIONS     2437  
     2.01
  Loans; Advances     2437  
     2.02
  Borrowings, Conversions and Continuations of Loans     2438  
     2.03
  Letters of Credit     2640  
     2.04
  Prepayments     3448  
     2.05
  Termination or Reduction of Commitments     3448  
     2.06
  Repayment of Loans     3549  
     2.07
  Interest     3549  
     2.08
  Fees     3549  
     2.09
  Computation of Interest and Fees     3650  
     2.10
  Evidence of Debt     3650  
     2.11
  Payments Generally     3751  
     2.12
  Sharing of Payments     3854  
     2.13
  Marshaling; Payments Set Aside     54  
     2.14
  Increase in Commitments     3955  
     2.15
  Effect of Termination; Survival     56  
 
           
ARTICLE III.
  TAXES, YIELD PROTECTION AND ILLEGALITY     4056  
     3.01
  Taxes     4056  
     3.02
  Illegality     4258  
     3.03
  Inability to Determine Rates     4259  
     3.04
  Increased Costs     4359  
     3.05
  Compensation for Losses     4460  
     3.06
  Mitigation Obligations; Replacement of Lenders     4561  
     3.07
  Survival     45  
 
           
ARTICLE IV.
  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS     4561  
     4.01
  Conditions of Initial Credit Extensionto Closing     4561  
     4.02
  Conditions to all Credit Extensions     4761  
 
           
ARTICLE V.
  REPRESENTATIONS AND WARRANTIES     4862  
     5.01
  Existence, Qualification and Power; Compliance with Laws     4862  
     5.02
  Authorization; No Contravention     4862  
     5.03
  Governmental Authorization; Other Consents     4863  
     5.04
  Binding Effect     4863  
     5.05
  Financial Statements; No Material Adverse Effect; Solvency     4863  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS (Continued)

              Section   Page
 
           
     5.06
  Litigation     4963  
     5.07
  No Default     4964  
     5.08
  Ownership of Property     4964  
     5.09
  Environmental Compliance     4964  
     5.10
  Insurance     5064  
     5.11
  Taxes     5065  
     5.12
  ERISA Compliance     5065  
     5.13
  Subsidiaries     5166  
     5.14
  Margin Regulations; Investment Company Act; Public Utility Holding Company Act
    5166
     5.15
  Disclosure     5166  
     5.16
  Compliance with Laws     5167  
     5.17
  Intellectual Property; Licenses, Etc.     5267  
     5.18
  Accounts     67  
     5.19
  Payable Practices     68  
     5.20
  Labor Relations     68  
     5.21
  Trade Relations     68  
     5.22
  Surety Obligations     68  
     5.23
  Bank Accounts     69  
     5.24
  Validity and Priority of Security Interest     69  
     5.25
  Material Agreements     69  
     5.26
  Complete Disclosure     69  
 
           
ARTICLE VI.
  AFFIRMATIVE COVENANTS     5269  
     6.01
  Financial Statements     5270  
     6.02
  Certificates; Other Information     5370  
     6.03
  Notices     5473  
     6.04
  Payment of Obligations     5574  
     6.05
  Preservation of Existence, Etc.     5574  
     6.06
  Maintenance of Properties     5574  
     6.07
  Maintenance of Insurance     5674  
     6.08
  Compliance with Laws     5676  
     6.09
  Books and Records     5676  
     6.10
  Inspection Rights; Appraisals     5676  
     6.11
  Use of Proceeds     5677  
     6.12
  Taxes     77  
     6.13
  Additional Guarantors and Foreign Subsidiaries     5677  
     6.14
  After-Acquired Collateral     78  
     6.15
  Landlord and Storage Agreements     79  
     6.16
  Licenses     79  
     6.17
  Administration of Inventory     79  
     6.18
  Administration of Equipment     80  
     6.19
  Commercial Tort Claims     80  
     6.20
  Further Assurances     80  
 
           
ARTICLE VII.
  NEGATIVE COVENANTS     5780  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS (Continued)

              Section   Page
 
           
     7.01
  Liens     5781  
     7.02
  Investments     5882  
     7.03
  Indebtedness     5984  
     7.04
  Fundamental Changes     6085  
     7.05
  Dispositions     6085  
     7.06
  Restricted Payments     6187  
     7.07
  Change in Nature of Business     6287  
     7.08
  Transactions with Affiliates     6287  
     7.09
  Burdensome Agreements     6287  
     7.10
  Use of Proceeds     6288  
     7.11
  Financial Covenants Covenant   6288
     7.12
  Capital Expenditures     88  
     7.13
  Subsidiaries     88  
     7.14
  Organic Documents     88  
     7.15
  Tax Consolidation     88  
     7.16
  Accounting Changes     88  
     7.17
  Restrictions on Payment of Borrowed Money     88  
 
           
ARTICLE VIII.
  EVENTS OF DEFAULT AND REMEDIES     6288  
     8.01
  Events of Default     6288  
     8.02
  Remedies Upon Event of Default     6491  
     8.03
  Application of Funds     6591  
 
           
ARTICLE IX.
  ADMINISTRATIVE AGENT     6692  
     9.01
  Appointment and Authority     6692  
     9.02
  Rights as a Lender     6692  
     9.03
  Exculpatory Provisions     6693  
     9.04
  Reliance by Administrative Agent     6794  
     9.05
  Delegation of Duties     6794  
     9.06
  Resignation of Administrative Agent     6894  
     9.07
  Non-Reliance on Administrative Agent and Other Lenders     6895  
     9.08
  No Other Duties, Etc.     6995  
     9.09
  Administrative Agent May File Proofs of Claim     6995  
     9.10
  Collateral and Guaranty Matters     7096  
 
           
ARTICLE X.
  MISCELLANEOUS     7097  
     10.01
  Amendments, Etc.     7097  
     10.02
  Notices and Other Communications; Facsimile Copies     7198  
     10.03
  No Waiver; Cumulative Remedies     73100  
     10.04
  Expenses; Indemnity; Damage Waiver     73100  
     10.05
  Payments Set Aside     75102  
     10.06
  Successors and Assigns     75103  
     10.07
  Treatment of Certain Information; Confidentiality     79107  
     10.08
  Right of Set-off     80107  
     10.09
  Interest Rate Limitation     81108  
     10.10
  Counterparts     81108  
     10.11
  Integration     81108  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS (Continued)

              Section   Page
 
           
     10.12
  Survival of Representations and Warranties     81108  
     10.13
  Severability     81109  
     10.14
  Replacement of Lenders     82109  
     10.15
  [Reserved]     109  
     10.16
  Governing Law     82109  
     10.1610.17
  Waiver of Right to Trial by Jury     83110  
     10.1710.18
  Time of the Essence     83110  
     10.1810.19
  Entire Agreement     83110  
     10.19
  [Reserved]     83  
     10.20
  Joint and Several Liability     83110  
     10.21
  Contribution and Indemnification between the Borrowers     84111  
     10.22
  Agency of Imation for Enterprises     85112  
     10.23
  USA Patriot Act Notice     85112  
 
           
SIGNATURES
        S-1  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS (Continued)
SCHEDULES

     
1.01(e)
  Existing Letters of Credit
2.01
  Commitments and Pro Rata Shares
5.05
  Supplement to Interim Financial Statements
5.06
  Litigation
5.09
  Environmental Matters
5.12
  ERISA Matters
5.13
  Subsidiaries and Other Equity Investments
5.15
  Restrictive Agreements
5.17
  Intellectual Property Matters
5.20
  Labor Matters
5.23
  Deposit Accounts
5.25
  Material Agreements
7.01
  Existing Liens
7.02
  Existing Investments
7.03
  Existing Indebtedness
7.03(A)
  Other Indebtedness
10.02
  Administrative Agent’s Office, Certain Addresses for Notices
10.06
  Processing and Recordation Fees

EXHIBITS

      Form of    
 
   
A
  Loan Notice
B
  Note
C
  Compliance Certificate
D
  Assignment and Assumption
E
  Guaranty
F
  Opinion Matters
G
  Joinder Agreement
H
  Security and Pledge Agreement

v



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
This CREDIT AGREEMENT (“Agreement”) is entered into as of March 29, 2006, dated
as of March 29, 2006, as amended by that certain Amendment to the Credit
Agreement dated as of July 24, 2007, by that Second Amendment to Credit
Agreement dated as of April 25, 2008 and by that Third Amendment to Credit
Agreement dated as of June 3, 2009 (and as further amended, restated,
supplemented or otherwise modified from time to time, this “Credit Agreement” or
“Agreement”), among IMATION CORP., a Delaware corporation (“Imation”) and
IMATION ENTERPRISES CORP., a Delaware corporation (“Enterprises”), (each of
Imation and Enterprises is referred to individually herein as a “Borrower” and
collectively as the “Borrowers”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent and L/C Issuer.
The Borrowers have requested that the Lenders provide a revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I.ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
“Account” has the meaning specified in the UCC, including all rights to payment
for goods sold or leased, or for services rendered.
“Account Debtor” means a Person who is obligated under an Account, Chattel Paper
or General Intangible.
“Accounts Formula Amount” means up to 85% of the Value of Eligible Accounts;
provided, however, that such percentage shall be reduced by 1.0% for each whole
percentage point (or portion thereof) that the Dilution Percent exceeds 5.0%.
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person (other than a Person that is a Subsidiary), (b) the acquisition of
in excess of 50% of the capital stock, partnership interests, membership
interests or equity of any Person (other than a Person that is a Subsidiary), or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary).
“Act” means the USA Patriot Act (Title III of Pub. L 107-56 (signed into law on
October 26, 2001)).





--------------------------------------------------------------------------------



 



“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrowers
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
“Aggregate Commitments” means the sum of the Commitments of all the Lenders.
     “Agreement” means this Credit Agreement.
“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including the Act.
“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratioaverage daily Availability for the most recently
ended fiscal quarter as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(a):
APPLICABLE RATE

 





--------------------------------------------------------------------------------



 



                                  Consolidated           Eurodollar        
Leverage           Rate + /         Ratio Average   Facility   Letters of   Base
Rate Pricing Level   Daily Availability   Fee   Credit   +
1
  £0.50:1³ $150,000,000   0.1250.50 %   0.453.50 %   0.02.50 %
2
  >0.50:1£ $150,000,000 but £ 1.00:1 ³ $75,000,000   0.150.50 %   0.553.75 %  
0.02.75 %
3
  >1.00:1 but £1.50:1£ $75,000,000   0.1750.50 %   0.654.00 %   0.03.00 %
4
  >1.50:1 but £ 2.00     0.20 %     0.75 %     0.25 %
5
  >2.00:1     0.25 %     0.95 %     0.50 %

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratioaverage daily Availability for the immediately
preceding fiscal quarter shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, the next higher Pricing
Level shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered, with the next higher
Pricing Level to apply as of each Business Day thereafter that the Compliance
Certificate was not delivered until the applicable Pricing Level is Pricing
Level 53; provided, further, that as of the first Business Day after the date on
which such Compliance Certificate is delivered, the Pricing Level shall revert
to the applicable Pricing Level pursuant to such Compliance Certificate. The
Applicable Rate in effect from the Third Amendment Closing Date through the date
the Compliance Certificate in respect of the fiscal quarter ending MarchDecember
31, 20062009 is delivered or required to be delivered shall be determined based
upon Pricing Level 1.
“Approved Consignee” means each of Office Max, Office Depot, Best Buy, Staples
and any other consignee approved in advance by the Administrative Agent to the
extent that (a) such consignee has delivered all of the Required Consignee
Documentation to the Administrative Agent or (b) such consignee maintains a
rating of BB+ (or better) with S&P and Ba1 (or better) with Moody’s.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.





--------------------------------------------------------------------------------



 



“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
“Assignment Fee” has the meaning set forthspecified in Schedule 10.06.
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the reasonable allocated cost of internal legal services and all
reasonable expenses and disbursements of internal counsel.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
Imation and its Subsidiaries for the fiscal year ended December 31, 2005,2008,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Imation and its Subsidiaries,
including the notes thereto.
“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).
“Availability” means the amount by which (a) the lesser of (i) the Borrowing
Base and (ii) the Aggregate Commitments exceeds (b) Total Outstandings.
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.05, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions, pursuant to Section 8.02.
“Availability Reserve” means the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the Bank Product Reserve; (d) the
Real Estate Value Reserve; (e) the aggregate amount of liabilities secured by
Liens upon Collateral that are senior to the Administrative Agent’s Liens (but
imposition of any such reserve shall not waive a Event of Default arising
therefrom); and (f) such additional reserves, in such amounts and with respect
to such matters, as the Administrative Agent in its Permitted Discretion may
elect to impose from time to time.
“Bank of America” means Bank of America, N.A., and its successors.





--------------------------------------------------------------------------------



 



“Bank Product” means any of the following products, services or facilities
extended to any Loan Party by the Administrative Agent, any Lender or any of
their respective Affiliates: (a) Cash Management Services; (b) products under
Swap Contracts; (c) commercial credit card and merchant card services and
E-Payables and comparable products; and (d) other banking products or services
as may be requested by any Loan Party, other than Letters of Credit; provided,
however, that for any of the foregoing to be included as an “Obligation”, the
applicable Secured Party and Loan Party must have previously provided written
notice to the Administrative Agent of the existence of such Bank Product (which
notice shall be deemed given automatically upon the creation or incurrence of
any Bank Product provided by the Administrative Agent, Bank of America or any of
their Affiliates).
“Bank Product Debt” means Indebtedness and other obligations of a Loan Party
relating to Bank Products. The amount of the Bank Product Debt may be changed
from time to time upon written notice to the Administrative Agent by the Secured
Party and the Loan Party. No new Bank Product may be established or existing
Bank Product Debt voluntarily increased at any time that a Default exists, or if
a reserve against such amounts would cause an Overadvance.
“Bank Product Reserve” means the aggregate amount of reserves established by the
Administrative Agent from time to time in its Permitted Discretion in respect of
Bank Product Debt.
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978 (11 U.S.C. § 101, et
seq.).
“Base Rate” means, for any day, a fluctuating rate per annum equal to the higher
highest of (a) the Federal Funds Rate plus 1/2 of 1% and, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate.” and (c) Eurodollar Rate for a 30 day Interest
Period as determined on such day, plus 1.0%. The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrowed Money” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;





--------------------------------------------------------------------------------



 



     (c) capital leases and Synthetic Lease Obligations; and
(d) all Guarantees of such Person in respect of any of the foregoing.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Agent” has the meaning specified in Section 10.22.
“Borrower Materials” has the meaning set forthspecified in Section 6.02.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period, made
by each of the Lenders pursuant to Section 2.01.
“Borrowing Base” means on any date of determination, an amount equal to the sum
of the Accounts Formula Amount, plus the Inventory Formula Amount, plus the Real
Estate Formula Amount minus the Availability Reserve.
“Borrowing Base Certificate” means a certificate, in form and substance
satisfactory to the Administrative Agent, by which the Borrowers certify
calculation of the Borrowing Base.
“Borrowing Base Collateral” means, collectively, (a) the Accounts and Inventory
of the Borrowing Base Loan Parties and (b) the Eligible Real Estate Assets.
“Borrowing Base Loan Party” means each Borrower and each other Loan Party whose
assets are included, from time to time in the discretion of the Administrative
Agent, as Eligible Inventory or Eligible Accounts.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, Chicago, Illinois, San Francisco, California, or in the state where
the Administrative Agent’s Office is located and, if such day relates to any
Eurodollar Rate Loan, means any such day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank Eurodollar market.
“Capital Expenditures” means, in respect of any Person, for any period: (ia) any
payment that is made during such period by a Person plus (iib) the aggregate
amount of any Indebtedness incurred by such Person during such period, in each
case for (or in connection with) the rental, lease, purchase, construction or
use of any propertyProperty the value or cost of which, under GAAP should be
capitalized or appear on such Person’s balance sheet, without regard to the
manner in which such payments (or the instrument pursuant to which they are
made) are characterized by such Person or any other Person.
     “Captive Insurance Subsidiary” means a direct, wholly-owned Subsidiary of
Imation, which is a company solely engaged in the business of providing
insurance coverage to the Borrowers and their Subsidiaries that covers risks
that would be covered by a liability policy.
     “Cash Collateralize” has the meaning specified in Section 2.03(g).





--------------------------------------------------------------------------------



 



“Cash Collateral” means cash, and any interest or other income earned thereon,
that is delivered to the Administrative Agent to Cash Collateralize any
Obligations.
“Cash Collateralize” means the delivery of cash to the Administrative Agent, as
security for the payment of the Obligations, in an amount equal to (a) with
respect to L/C Obligations, 105% of the aggregate L/C Obligations, and (b) with
respect to any inchoate, contingent or other Obligations (including Obligations
arising under Bank Products), the Administrative Agent’s good faith estimate of
the amount due or to become due, including all fees and other amounts relating
to such Obligations. “Cash Collateralization” has a correlative meaning.
“Cash Dominion Trigger Period” means the period (a) commencing (i) at any time
that Availability is less than $50,000,000 or (ii) at the option of the
Administrative Agent, with the consent of the Required Lenders, or at the
direction of the Required Lenders, on the day that an Event of Default occurs;
and (b) continuing until, during the preceding 30 consecutive days, no Event of
Default has existed and Availability has been greater than $75,000,000 at all
times.
“Cash Equivalents” means (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition;
(b) certificates of deposit, time deposits and bankers’ acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by a commercial bank organized under the laws of the
United States or any state or district thereof, rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s at the time of acquisition, and (unless issued by a
Lender) not subject to offset rights; (c) repurchase obligations with a term of
not more than 30 days for underlying investments of the types described in
clauses (a) and (b) entered into with any bank meeting the qualifications
specified in clause (b); (d) commercial paper rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s, and maturing within nine months of the date of
acquisition; and (e) shares of any money market fund that has substantially all
of its assets invested continuously in the types of investments referred to
above and has net assets of at least $500,000,000.
“Cash Management Services” means any services provided from time to time by any
Lender or any of its Affiliates to any Loan Party in connection with operating,
collections, payroll, trust, or other depository or disbursement accounts,
including automated clearinghouse, e-payable, electronic funds transfer, wire
transfer, controlled disbursement, overdraft, depository, information reporting,
lockbox and stop payment services.
“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act (42 U.S.C. § 9601 et seq.).
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.





--------------------------------------------------------------------------------



 



“Change of Control” means, with respect to any Person, an event or series of
events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 25% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or
     (b) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of such Person
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
     (c) any Person or two or more Persons acting in concert shall have acquired
by contract or otherwise, the power to exercise, directly or indirectly, a
controlling influence over the management or policies of such Person, or control
over the equity securities of such Person entitled to vote for members of the
board of directors or equivalent governing body of Imation on a fully-diluted
basis (and taking into account all such securities that such Person or group has
the right to acquire pursuant to any option right) representing 25% or more of
the combined voting power of such securities.
     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 4.01 (or, in the case of
Section 4.01(c), waived by the Person entitled to receive the applicable
payment).
“Closing Date” means March 29, 2006.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien now or
hereafter exists in





--------------------------------------------------------------------------------



 



favor of the Administrative Agent under or pursuant to any Collateral
DocumentProperty described in any Collateral Documents as security for any
Obligations, and all other Property that now or hereafter secures (or is
intended to secure) any Obligations.
“Collateral Documents” means any agreementthe Security and Pledge Agreement,
Guaranty, Mortgages, Notice of Grant of Security Interest in Patents, Notice of
Grant of Security Interests in Copyrights, Notice of Grant of Security Interests
in Trademarks, Insurance Assignments, Deposit Account Control Agreements, pledge
agreements and all other documents, instruments and agreements now or hereafter
securing (or given with the intent to secure) any Obligations or evidencing or
relating to any Cash Collateralization undertaken hereunder, and any pledge
agreement entered into hereafter provided in respect of Pledged Foreign
Subsidiaries, together with any and all UCC financing statements, and other
instruments, documents and agreements as may be executed and delivered in order
to perfect, protect or enforce the Liens created thereby.
“Commitment” means, as to each Lender, its obligation to (a) make Loans to the
Borrowers pursuant to Section 2.01, and (b) purchase participations in L/C
Obligations; in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Consolidated EBITDA” means, for any Subject Period, for Imation and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for federal, state, local and foreign income taxes of Imation
and its Subsidiaries for such period, (iii) depreciation and amortization
expense, and (iv) non-cash charges from (A) asset sales (other than sales of
inventory in the ordinary courseOrdinary Course of businessBusiness), (B) asset
impairments (including intangible asset impairments), (C) severance, and
(D) stock options, stock grants and similar employment compensation
arrangements, (E) restructuring expenses and (F) litigation related accruals
minus (b) to the extent increasing Consolidated Net Income, non-cash gains from
asset sales (other than sales of inventory in the ordinary course of
businessOrdinary Course of Business), and cash payments made in such period on
account of non-cash charges noted above expensed in a prior period.
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the Subject Period then
ending, lessminus unfinanced Capital Expenditures made by Imation and its
consolidated Subsidiaries during such period, lessminus federal, state, local
and foreign income taxes actually paid by Imation and its consolidated
Subsidiaries during such Subject Period minus any Restricted Payment made in
cash pursuant to Section 7.06(d) to (b) Consolidated Interest Charges for the
Subject Period then ending plus Scheduledscheduled principal and interest
payments in respect of Indebtedness made by Imation and its consolidated
Subsidiaries during the Subject Period plus the scheduled amortization of the
Original Real Estate Base Amount during the Subject Period.





--------------------------------------------------------------------------------



 



The Consolidated Fixed Charge Coverage Ratio shall be calculated on a Pro Forma
Basis if any of the events described in the definition of “Pro Forma Basis”
occurred on the calculation date or prior to the calculation date but during the
Subject Period.
     “Consolidated Funded Indebtedness” means, as of any date of determination,
for Imation and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct, non-contingent
obligations arising under letters of credit (including standby and commercial,
other than the Letters of Credit), bankers’ acceptances, bank guaranties, surety
bonds and similar instruments, and all obligations in respect of drawn or
undrawn Letters of Credit, (d) all obligations in respect of the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business), (e) Attributable Indebtedness in respect of
capital leases and Synthetic Lease Obligations, (f) Equity Payment Obligations,
(g) the outstanding Memorex Earnout Obligation, to the extent required to be
reflected on such Person’s financial statements in accordance with GAAP, (h)
without duplication, all Guarantees with respect to outstanding Indebtedness of
the types specified in clauses (a) through (e) above of Persons other than
Imation or any Subsidiary, and (i) all Indebtedness of the types referred to in
clauses (a) through (h) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which Imation or a Subsidiary is a general partner or joint venturer, unless
such Indebtedness is expressly made non-recourse to Imation or such Subsidiary.
“Consolidated Interest Charges” means, for any period, for Imation and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of Imation and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, excluding, however, imputed
interest in respect of any judgments, claims, settlement payments or similar
liabilities and (b) the portion of rent expense of Imation and its Subsidiaries
with respect to such period under capital leases that is treated as interest in
accordance with GAAP.
     “Consolidated Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the Subject Period then ending. The Consolidated
Leveraged Ratio shall be calculated on a Pro Forma Basis if any of the events
described in the definition of “Pro Forma Basis” occurred on the calculation
date or prior to the calculation date but during the Subject Period.
“Consolidated Net Income” means, for any period, for Imation and its
Subsidiaries on a consolidated basis, the net income of Imation and its
Subsidiaries (excluding extraordinary gains but including extraordinary losses)
for that period.





--------------------------------------------------------------------------------



 



“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its propertyProperty is
bound.
“Control,” “Controlling” and “Controlled” have the meanings specified in the
definition of “Affiliate.”
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Current Real Estate Amount” has the meaning specified in the definition of
“Real Estate Formula Amount”.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans or participations in L/C Obligations required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceedingan Insolvency Proceeding.
“Deposit Account Control Agreement” means the Deposit Account control agreements
to be executed by each institution maintaining a Deposit Account for a Loan
Party (other than in respect of Deposit Accounts over which the Administrative
Agent is not required to have control pursuant to Section 5.23), in favor of the
Administrative Agent, for the benefit of Secured Parties, as security for the
Obligations.
“Dilution Percent” means the percent, determined for the Borrowers’ most recent
fiscal quarter, equal to (a) bad debt write-downs or write-offs, discounts,
returns, promotions, credits, credit memos and other dilutive items with respect
to Accounts (excluding any of the foregoing items to the extent specifically
addressed in the Availability Reserve, applied to reduce the Value of an
Eligible Account, applied to cause an Account that would have

 



--------------------------------------------------------------------------------



 



otherwise constituted an Eligible Account to not be an Eligible Account or
otherwise deemed ineligible by the Administrative Agent) divided by (b) gross
sales.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any
propertyProperty by any Person, including any sale, assignment, constituting a
sale or transfer or other disposal, with or without recourse, of any notes or
accounts receivableAccounts or any rights and claims associated therewith;
provided that “Disposition” and “Dispose” shall not include a sale of Inventory
in the Ordinary Course of Business.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.Laws of any political subdivision
of the United States.
“Dominion Account” means a special account established by Borrowers at Bank of
America or another bank acceptable to Administrative Agent, over which
Administrative Agent has exclusive control for withdrawal purposes.
“Eligible Account” means an Account owing to a Borrowing Base Loan Party that
arises in the Ordinary Course of Business from the sale of goods, is payable in
Dollars or Canadian dollars and is deemed by the Administrative Agent, in its
Permitted Discretion, to be an Eligible Account. Without limiting the foregoing,
no Account shall be an Eligible Account if (a) it is unpaid for more than
60 days after the original due date, or more than 120 days after the original
invoice date; (b) 25% or more of the Accounts owing by the Account Debtor are
not Eligible Accounts under the foregoing clause; (c) when aggregated with other
Accounts owing by the Account Debtor, it exceeds 20% of the aggregate Accounts
(or such higher percentage as the Administrative Agent may, with the consent of
the Required Lenders, establish for the Account Debtor from time to time) of all
Borrowing Base Loan Parties; (d) it does not conform with a covenant or
representation herein; (e) it is owing by a creditor or supplier (but
ineligibility shall be limited to the amount owing by the Account Debtor in its
capacity as creditor or supplier), or is otherwise subject to a potential
offset, counterclaim, dispute, deduction, discount, recoupment, reserve,
defense, chargeback, credit or allowance (but ineligibility shall be limited to
the amount thereof); (f) an Insolvency Proceeding has been commenced by or
against the Account Debtor; or the Account Debtor has failed, has suspended or
ceased doing business, is liquidating, dissolving or winding up its affairs, or
is not Solvent; or the Borrower is not able to bring suit or enforce remedies
against the Account Debtor through judicial process; (g) the Account Debtor is
organized or has its principal offices or assets outside the United States or
Canada; (h) it is owing by a Government Authority, unless the Account Debtor is
the United States or any department, agency or instrumentality thereof and the
Account has been assigned to the Administrative Agent in compliance with the
Assignment of Claims Act; (i) it is not subject to a duly perfected, first
priority Lien in favor of the Administrative Agent, or is subject to any other
Lien, other than a Permitted Lien permitted pursuant to subsections (c) or
(d) of Section 7.01; (j) the goods giving rise to it have not been delivered to
and accepted by the Account Debtor, the services giving rise to it have not been
accepted by the Account Debtor, or it otherwise does not represent a final sale;
(k) it is evidenced by

 



--------------------------------------------------------------------------------



 



Chattel Paper or an Instrument of any kind, or has been reduced to judgment;
(l) its payment has been extended, the Account Debtor has made a partial
payment, or it arises from a sale on a cash-on-delivery basis; (m) it arises
from a sale to an Affiliate, from a sale on a bill-and-hold, guaranteed sale,
sale-or-return, sale-on-approval, consignment (other than Accounts arising from
sales of Inventory through an Approved Consignee), or other repurchase or return
basis, or from a sale to a Person for personal, family or household purposes;
(n) it represents a progress billing or retainage; or (o) it includes a billing
for interest, fees or late charges, but ineligibility shall be limited to the
extent thereof. In calculating delinquent portions of Accounts under clauses
(a) and (b), credit balances more than 90 days old will be excluded.
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and the L/C Issuer, and (ii) unless an Event of
Default has occurred and is continuing, Imation (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries.
“Eligible Inventory” means Inventory owned by a Borrowing Base Loan Party that
the Administrative Agent, in its Permitted Discretion, deems to be Eligible
Inventory. Without limiting the foregoing, no Inventory shall be Eligible
Inventory unless it (a) is finished goods or raw materials, and not
work-in-process, packaging or shipping materials, labels, samples, display
items, bags, replacement parts or manufacturing supplies; (b) is not held on
consignment (other than with respect to an Approved Consignee, provided that the
amount of all such consigned Inventory with Approved Consignees that may be
included as Eligible Inventory shall not exceed $40,000,000 in the aggregate at
any time) nor subject to any deposit or downpayment; (c) is in new and saleable
condition and is not damaged, defective, shopworn or otherwise unfit for sale;
(d) is not slow-moving, obsolete or unmerchantable, and does not constitute
returned or repossessed goods; (e) meets all standards imposed by any
Governmental Authority, and does not constitute hazardous materials under any
Environmental Law; (f) conforms with the covenants and representations herein;
(g) is subject to the Administrative Agent’s duly perfected, first priority
Lien, and no other Lien, other than a Permitted Lien permitted pursuant to
subsections (c) or (d) of Section 7.01; (h) is within the continental United
States or Canada, is not in transit except between locations of the Borrowers,
and is not consigned to any Person (except as permitted pursuant to clause (b)
immediately above); (i) is not subject to any warehouse receipt or negotiable
Document; (j) is not subject to any License or other arrangement that restricts
such Borrower’s or the Administrative Agent’s right to dispose of such
Inventory, unless the Administrative Agent has received an appropriate Lien
Waiver; and (k) is not located on leased premises or in the possession of a
warehouseman, processor, repairman, mechanic, shipper, freight forwarder or
other Person, unless the lessor or such Person has delivered a Lien Waiver or an
appropriate Rent and Charges Reserve has been established in the Administrative
Agent’s Permitted Discretion; and (l) is reflected in the details of a current
perpetual inventory report.
“Eligible Real Estate Assets” means the Real Estate located at 1 Imation Place,
Oakdale, Minnesota (a) which is owned in fee simple by one or more Loan Parties,
(b) which is

 



--------------------------------------------------------------------------------



 



subject to a valid, enforceable and first priority Lien in favor of the
Administrative Agent (subject to Permitted Liens permitted pursuant to
subsections (c), (d), (g) or (h) of Section 7.01), (c) with respect to which all
items required by the Third Amendment to Credit Agreement shall have been
completed and delivered to the Administrative Agent, (d) for which an
environmental assessment has been prepared and approved in accordance with
clause (f) of the definition of Related Real Estate Documents, and (e) which
otherwise conforms to the representations, warranties and covenants contained
herein and which at all times continues to be acceptable to the Administrative
Agent in its Permitted Discretion.
“Enforcement Action” means any action to enforce any Obligations or Loan
Documents or to realize upon any Collateral (whether by judicial action,
self-help, notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).
“Enterprises” has the meaning specified in the introductory paragraph hereto.
“Environmental Agreement” means each agreement of the Loan Parties with respect
to any Real Estate subject to a Mortgage, pursuant to which the Loan Parties
agree to indemnify and hold harmless the Administrative Agent and the Lenders
from liability under any Environmental Laws.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any other Loan Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“Environmental Notice” means a written notice from any Governmental Authority or
other Person of any possible noncompliance with, investigation of a possible
violation of, litigation relating to, or potential fine or liability under any
Environmental Law, or with respect to any Environmental Release, environmental
pollution or hazardous materials, including any complaint, summons, citation,
order, claim, demand or request for correction, remediation or otherwise.
“Environmental Release” a release as defined in CERCLA or under any other
Environmental Law.
“Equity Payment Obligations” has the meaning set forth in the definition of
“Indebtedness.”

 



--------------------------------------------------------------------------------



 



“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrowers within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Imation or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by Imation or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon Imation or any ERISA Affiliate.
“Eurodollar Base Rate” has the meaning set forth in the definition of Eurodollar
Rate.
“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

         
Eurodollar Rate =
  Eurodollar Base Rate
 
       1.00 – Eurodollar Reserve Percentage    

     Where,
     “Eurodollar Base Rate” means, for such Interest Period, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

 



--------------------------------------------------------------------------------



 



     “Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrowers hereunder, (a) taxes imposed on or measured
by its overall net income (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which the Borrowers are located and (c) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Borrowers under Section 10.14),
any withholding tax that is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrowers with respect to such withholding tax
pursuant to Section 3.01(a).
“Existing Credit Agreement” means that certain Credit Agreement dated as of
December 17, 2003 among the Borrowers, Bank of America, as agent, and a
syndicate of lenders.
“Existing Letters of Credit” means the letters of credit specified in Schedule
1.01(e).
“Extraordinary Expenses” means, collectively, all advances and out-of-pocket
costs and expenses that the Administrative Agent may make or incur during an
Event of Default, or during the pendency of an Insolvency Proceeding of a Loan
Party, including those relating to (a) any audit, inspection, repossession,
storage, repair, appraisal, insurance, manufacture, preparation or advertising
for sale, sale, collection, or other preservation of or realization upon any
Collateral; (b) any action, arbitration or other proceeding (whether instituted
by or against the Administrative Agent, any Lender, any Loan Party, any
representative of creditors of a Loan Party or any other Person) in any way
relating to any Collateral (including the validity, perfection, priority or
avoidability of the Administrative Agent’s Liens with respect to any
Collateral), Loan Documents, Letters of Credit or Obligations, including any
lender liability or other claims; (c) the exercise, protection or enforcement of
any rights or remedies of the Administrative Agent in, or the monitoring of,

 



--------------------------------------------------------------------------------



 



any Insolvency Proceeding; (d) settlement or satisfaction of any taxes, charges
or Liens with respect to any Collateral; (e) any Enforcement Action;
(f) negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents or Obligations;
and (g) Protective Advances. Such costs, expenses and advances include transfer
fees, Other Taxes, storage fees, insurance costs, permit fees, utility
reservation and standby fees, reasonable legal fees, appraisal fees, brokers’
fees and commissions, auctioneers’ fees and commissions, accountants’ fees,
environmental study fees, wages and salaries paid to employees of any Loan Party
or independent contractors in liquidating any Collateral, and travel expenses.
“Facility Fee” means the fee payable pursuant to Section 2.08(a) herein.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fee Letter” means thethat certain letter agreement, dated as of January 31,
2006,April 8, 2009, among Imationthe Borrowers, the Administrative Agent and the
Arranger.
“Financial Covenant Trigger Period” means the period (a) commencing on the day
that Liquidity is less than the greater of (i) $50,000,000 or (ii) 150% of the
Current Real Estate Amount, and (b) continuing until, during the preceding 30
consecutive days, no Event of Default has existed and Liquidity has been greater
than $75,000,000 at all times.
“First-Tier Foreign Subsidiary” means any Foreign Subsidiary that is a direct
Subsidiary of one or more Domestic SubsidiariesLoan Parties.
“Foreign Lender” means, in respect of any Borrower, any Lender that is organized
under the laws of a jurisdiction other than that in which the Borrower is
resident for tax purposes. For purposes of this definition, the United States,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
“Foreign Plan” means any employee benefit plan or arrangement (a) maintained or
contributed to by any Loan Party or Subsidiary that is not subject to the laws
of the United States; or (b) mandated by a government other than the United
States for employees of any Loan Party or Subsidiary.
“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 



--------------------------------------------------------------------------------



 



“Full Payment” means with respect to any Obligations, (a) the full and
indefeasible cash payment thereof (other than Bank Product Debt that is not yet
due and owing), including any interest, fees and other charges accruing during
an Insolvency Proceeding (whether or not allowed in the proceeding); (b) if such
Obligations are L/C Obligations, Bank Product Debt that is not yet due and owing
or inchoate or contingent in nature, Cash Collateralization thereof (or delivery
of a standby letter of credit acceptable to the Administrative Agent or the
applicable Lender in its discretion, in the amount of required Cash Collateral);
and (c) a release of any claims of the Loan Parties against the Administrative
Agent, the Lenders, the L/C Issuer and their respective representatives arising
on or before the payment date, other than claims arising out of the fraud, gross
negligence or willful misconduct of such parties. No Loans shall be deemed to
have been paid in full until all Commitments related to such Loans have expired
or been terminated.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means any nation or government, anyfederal, state,
municipal, foreign or other political subdivision thereof, anygovernmental
department, agency, authoritycommission, board, bureau, court, tribunal,
instrumentality, regulatory body, court, administrative tribunal, central
bankpolitical subdivision, or other entity or officer exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
offor or pertaining to any government or court, in each case whether associated
with the United States, a state, district or territory thereof, or a foreign
entity or government.
“Granting Lender” has the meaning set forth in Section 10.06(h).
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease
propertyProperty, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other obligation of the payment or
performance of such Indebtedness or other obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or

 



--------------------------------------------------------------------------------



 



performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means, collectively, each Domestic Subsidiary of Imation (i(other
than an Inactive Subsidiary) of either of the Borrowers (a) whose name appears
on the signature page of the Guaranty, or (iib) that has executed a Joinder
Agreement pursuant to Section 6.12.6.13.
“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit E.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Imation” has the meaning specified in the introductory paragraph hereto.
“Inactive Subsidiary” means, as of any time of determination, a Subsidiary that
(a) is either (i) the Imation Club of the U.S., Inc. or Imation Online Service
Corp., or (ii) a Foreign Subsidiary, (b) has at such time less than $100,000 in
assets, and (c) is not at such time engaged in any ongoing business.
“Increase Effective Date” has the meaning set forth in Section 2.132.14(d).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) (a) all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
     (b) (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
     (c) (c) net obligations of such Person under any Swap Contract;
     (d) (d) all obligations of such Person to pay the deferred purchase price
of propertyProperty or services (other than trade accounts payable in the
ordinary course of businessOrdinary Course of Business), including the Memorex
Earnout Obligation;

 



--------------------------------------------------------------------------------



 



     (e) (e) indebtedness (excluding prepaid interest thereon) secured by a Lien
on propertyProperty owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;
     (f) (f) capital leases and Synthetic Lease Obligations;
     (g) (g) all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any equity interest in such Person
or any other Person, valued, in the case of a redeemable preferred interest, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends (“Equity Payment Obligations”); and
     (h) (h) all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” has the meaning set forth in Section 10.04(b).
“Initial Investment” has the meaning set forth in the definition of “Permitted
Acquisitions.”
“Insolvency Proceeding” means any case or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person to, (a) the entry of an order for relief under the Bankruptcy Code, or
any other insolvency, debtor relief or debt adjustment law; (b) the appointment
of a receiver, trustee, liquidator, administrator, conservator or other
custodian for such Person or any part of its Property; or (c) an assignment or
trust mortgage for the benefit of creditors.
“Insurance Assignment” means, collectively, each collateral assignment of
insurance pursuant to which a Loan Party assigns to the Administrative Agent,
for the benefit of Secured Parties, such Loan Party’s rights under key-man life,
business interruption or other insurance policies as Administrative Agent deems
appropriate in its Permitted Discretion, as security for the Obligations.
“Intellectual Property” means all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.

 



--------------------------------------------------------------------------------



 



“Intellectual Property Claim” means any written claim or assertion that a
Borrower’s or Subsidiary’s ownership, use, marketing, sale or distribution of
any Inventory, Equipment, Intellectual Property or other Property violates
another Person’s Intellectual Property and such claim or assertion could
reasonably be expected to have a Material Adverse Effect.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrowers in a Loan Notice; provided that:
     (i) (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (ii) (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (iii) (c) no Interest Period shall extend beyond the Maturity Date.
“Internal Control Event” means a material weakness in the design or operation of
Imation’s internal controls over financial reporting which is reasonably likely
to adversely affect Imation’s ability to record, process, summarize and report
financial information, or fraud that involves management or other employees who
have a significant role in, Imation’s internal controls over financial
reporting, in each case as described in the Securities Laws.
“Inventory” has the meaning set forth in the UCC, including all goods intended
for sale, lease, display or demonstration; all work in process; and all raw
materials, and other materials and supplies of any kind that are or could be
used in connection with the manufacture, printing, packing, shipping,
advertising, sale, lease or furnishing of such goods, or otherwise used or
consumed in a Borrower’s business (but excluding Equipment).
“Inventory Formula Amount” means the lesser of (a) up to 65% of the Value of
Eligible Inventory; or (b) up to 85% of the NOLV Percentage of the Value of
Eligible Inventory.
“Inventory Reserve” means reserves established by the Administrative Agent in
its Permitted Discretion to reflect factors that may negatively impact the Value
of Inventory, including change in salability, obsolescence, seasonality, theft,
shrinkage, imbalance, change in composition or mix, markdowns and vendor
chargebacks.

 



--------------------------------------------------------------------------------



 



“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
“Investment Property Control Agreement” shall mean an agreement in writing by
and among the Administrative Agent, any Loan Party (as the case may be) and any
securities intermediary, commodity intermediary or other person who has custody,
control or possession of any Investment Property of such Loan Party
acknowledging that such securities intermediary, commodity intermediary or other
person has custody, control or possession of such Investment Property on behalf
of the Administrative Agent, that it will comply with entitlement orders
originated by the Administrative Agent with respect to such investment property,
or other instructions of the Administrative Agent, and has such other terms and
conditions as the Administrative Agent may require.
“IP Rights” has the meaning set forth in Section 5.17.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and any Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.
“Joinder Agreement” means an agreement in substantially the form of Exhibit G.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

 



--------------------------------------------------------------------------------



 



“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
“L/C Documents” means all documents, instruments and agreements delivered by the
Borrowers or any other Person to the L/C Issuer or the Administrative Agent in
connection with issuance, amendment or renewal of, or payment under, any Letter
of Credit.
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“L/C Rate” means (ia) in respect of any day on which the Default Rate is in
effect pursuant to Section 2.07(b), the Applicable Rate in respect of Letters of
Credit plus 2% per annum, and (iib) in respect of any other day, the Applicable
Rate in respect of Letters of Credit.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.
“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is 30 days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 



--------------------------------------------------------------------------------



 



“Letter of Credit Sublimit” means an amount equal to $75,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.
“License” means any license or agreement under which a Loan Party is authorized
to use Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.
“Licensor” means any Person from whom a Loan Party obtains the right to use any
Intellectual Property.
“Lien” means any mortgage, pledge, hypothecation, assignment (excluding any
assignment constituting a sale), deposit arrangement, encumbrance, lien
(statutory or other), charge, or preference, priority or other security interest
or preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing), and any contingent or other agreement to provide any
of the foregoing.
“Lien Waiver” means an agreement, in form and substance satisfactory to the
Administrative Agent, by which (a) for any Collateral located on leased
premises, the lessor waives or subordinates any Lien it may have on the
Collateral, and agrees to permit the Administrative Agent to enter upon the
premises and remove the Collateral or to use the premises to store or dispose of
the Collateral; (b) for any Collateral held by a warehouseman, processor,
shipper, customs broker or freight forwarder, such Person waives or subordinates
any Lien it may have on the Collateral, agrees to hold any Documents in its
possession relating to the Collateral as agent for the Administrative Agent, and
agrees to deliver the Collateral to the Administrative Agent upon request;
(c) for any Collateral held by a repairman, mechanic or bailee, such Person
acknowledges the Administrative Agent’s Lien, waives or subordinates any Lien it
may have on the Collateral, and agrees to deliver the Collateral to the
Administrative Agent upon request; and (d) for any Collateral subject to a
Licensor’s Intellectual Property rights, the Licensor grants to the
Administrative Agent the right, vis-à-vis such Licensor, to enforce the
Administrative Agent’s Liens with respect to the Collateral, including the right
to dispose of it with the benefit of the Intellectual Property, whether or not a
default exists under any applicable License.
“Liquidity” means the sum of (a) Availability plus (b) unrestricted cash and
Cash Equivalents currently held by the Borrowers or their respective
Subsidiaries and made available to the Borrowers; provided, however, that,
subject to the second proviso below, for purposes of determining whether the
Borrowers have sufficient Liquidity for any purpose under this Agreement, at
least $40,000,000 of Liquidity must be derived from Availability and
unrestricted cash and Cash Equivalents held in the United States in one or more
deposit accounts at Bank of America or another U.S. financial institution
acceptable to the Administrative Agent, subject to one or more Deposit Account
Control Agreements or Investment Property Control Agreements with the
Administrative Agent as the secured party thereto, each in form and substance
satisfactory to the Administrative Agent (collectively for all such accounts,
the “Domestic Controlled Cash”); and provided, further, that for purposes of
determining whether the Borrowers have sufficient Liquidity to exit a

 



--------------------------------------------------------------------------------



 



Financial Covenant Trigger Period pursuant to clause (b) of the definition
thereof, at least $65,000,000 of Liquidity must be derived from Availability and
Domestic Controlled Cash.
“Loan” has the meaning specified in Section 2.01.
“Loan Account” means the loan account established by each Lender on its books
pursuant to Section 2.10(c).
“Loan Documents” means this Agreement, each Notethe Other Agreements, the
Guaranty, the Collateral Documents (if any), the Fee Letter, and any
certificate, including, without limitation, each Borrowing Base Certificate and
Compliance Certificate, executed by or on behalf of any Loan Party hereunder.
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.
“Loan Parties” means, collectively, the Borrowers and each Guarantor.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrowers
and their Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.
“Material Collateral” means Collateral with an aggregate value of $1,000,000 or
more for any single location of a Loan Party.
“Material Contracts” means the agreements and contracts to which any Loan Party
or any of its Subsidiaries is party (a) that is deemed to be a material contract
under any securities law applicable to such Loan Party or its applicable
Subsidiary, including the Securities Act of 1933; (b) for which breach,
termination, nonperformance or failure to renew could reasonably be expected to
have a Material Adverse Effect on the business, operations, properties,
prospects or condition (financial or otherwise) of any Loan Party or its
applicable Subsidiary, taken as a whole; or (c) that relates to Indebtedness for
borrowed money in an aggregate amount of $2,000,000 or more.
“Material Environmental Liability” means any Environmental Liability that could
reasonably be expected to result in costs or expenses of $2,000,000 or more.
“Maturity Date” means March 29, 2012.
      “Memorex Acquisition” means the acquisition of all or substantially all of
the assets of Memorex International Inc. pursuant to the Memorex Acquisition
Agreement, such Acquisition to be consummated on or before June 30, 2006.

 



--------------------------------------------------------------------------------



 



“Memorex Acquisition Agreement” means that Acquisition Agreement dated as of
January 19, 2006 between Imation and Memorex International Inc.
“Memorex Earnout Obligation” means the obligation of Imation to pay the “Earnout
Amount” under and as such term is defined in the Memorex Acquisition Agreement.
“Moody’s” means Moody’s Investors Service, Inc., and its successors.
“Mortgage” means each mortgage, deed of trust or deed to secure debt pursuant to
which a Loan Party grants to the Administrative Agent, for the benefit of
Secured Parties, Liens upon the Real Estate owned by such Loan Party, as
security for the Obligations.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Imation or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
“Net Proceeds” means with respect to a Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Loan Party in cash
from such disposition, net of (a) reasonable and customary costs and expenses
actually incurred in connection therewith, including legal fees and sales
commissions; (b) amounts applied to repayment of Indebtedness secured by a
Permitted Lien senior to Administrative Agent’s Liens on Collateral sold;
(c) transfer or similar taxes; and (d) reserves for indemnities, until such
reserves are no longer needed.
“NOLV Percentage” means the net orderly liquidation value of Inventory,
expressed as a percentage, expected to be realized at an orderly, negotiated
sale held within a reasonable period of time, net of all liquidation expenses,
as determined from the most recent appraisal of Borrowers’ Inventory performed
by an appraiser and on terms satisfactory to the Administrative Agent.
“Non-Loan Party Subsidiary” means each Subsidiary of a Borrower that is not a
Loan Party.
“Non-Material Intellectual Property” has the meaning set forth in the Security
and Pledge Agreement.
“Note” means a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.
“Notice of Grant of Security Interests in Copyrights” means each notice of grant
of security interests in copyrights pursuant to which a Loan Party provides
notice to the United States Copyright Office that such Loan Party has assigned
to the Administrative Agent, for the benefit of Secured Parties, such Loan
Party’s interests in its copyrights, as security for the Obligations.
“Notice of Grant of Security Interests in Patents” means each notice of grant of
security interests in patents pursuant to which a Loan Party provides notice to
the United States

 



--------------------------------------------------------------------------------



 



Patent and Trademark Office that such Loan Party has assigned to the
Administrative Agent, for the benefit of Secured Parties, such Loan Party’s
interests in its patents, as security for the Obligations.
“Notice of Grant of Security Interests in Trademarks” means each notice of grant
of security interests in trademarks pursuant to which a Loan Party provides
notice to the United States Patent and Trademark Office that such Loan Party has
assigned to the Administrative Agent, for the benefit of Secured Parties, such
Loan Party’s interests in its trademarks, as security for the Obligations.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or, Letter of Credit or Bank Product Debt,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
(including Extraordinary Expenses) and interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
“Ordinary Course of Business” means the ordinary course of business of any
Borrower or Subsidiary, consistent with past practices and undertaken in good
faith.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Original Real Estate Base Amount” has the meaning specified in the definition
of “Real Estate Formula Amount”.
“Other Agreement” means each Note; L/C Document; Lien Waiver; Environmental
Agreement; or other instrument or agreement (other than this Agreement or a
Collateral Document) now or hereafter delivered by a Loan Party or other Person
to the Administrative Agent or a Lender in connection with any transactions
relating hereto.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Outstanding Amount” means (ia) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of

 



--------------------------------------------------------------------------------



 



Loans, as the case may be, occurring on such date; and (iib) with respect to any
L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.
“Overadvance” has the meaning set forth in Section 2.01(b).
“Overadvance Loan” means a Base Rate Loan made when an Overadvance exists or is
caused by the funding thereof.
“Participant” has the meaning specified in Section 10.06(d).
“Payment Item” means each check, draft or other item of payment payable to a
Borrower, including those constituting proceeds of any Collateral.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Imation or any
ERISA Affiliate or to which Imation or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
      “ Permitted Acquisitions” means (i) Acquisitions by Imation or any of its
wholly-owned Domestic Subsidiaries of any Person (other than Memorex
International Inc. and its Subsidiaries), provided that (a) Imation shall have
notified the Administrative Agent and the Lenders of any contemplated
Acquisition at least 10 Business Days in advance of the consummation thereof,
(b) if the aggregate consideration paid or accrued (including cash, capital
stock, indebtedness and other) directly or indirectly by Imation or its Domestic
Subsidiaries (“Initial Investment”) exceeds $25,000,000 as to such transaction,
such acquired Person shall not, after giving effect to such transaction,
constitute a Foreign Subsidiary or give rise to an Investment in a Person
organized under the laws of any country other than the U.S., unless such Person,
if a First-Tier Foreign Subsidiary, becomes a Pledged Foreign Subsidiary, or if
such a Person is a Foreign Subsidiary that is not a First-Tier Foreign
Subsidiary, all First-Tier Foreign Subsidiaries owning directly or indirectly
any interest in such Person become Pledged Foreign Subsidiaries, and (c) in the
event that the Acquisition shall be of capital stock, and the acquired Person
shall remain a Domestic Subsidiary, Imation shall cause such Subsidiary to
deliver to the Administrative Agent the documents and materials described in
Section 6.12, (ii) the Memorex Acquisition , and (iii) the TDK Acquisition,
provided any Person that is or becomes a Domestic Subsidiary acquired thereby
delivers to the Administrative Agent the documents and materials described in
Section 6.12.
“Permitted Acquisitions” means the purchase or other acquisition of Property and
assets or businesses of any Person or of assets constituting a business unit, a
line of business or

 



--------------------------------------------------------------------------------



 



division of such Person, or equity interests in a Person that, upon the
consummation thereof, will be a Subsidiary of Imation (including as a result of
a merger or consolidation); provided that, with respect to each such purchase or
other acquisition:
      (a) immediately before and immediately after giving pro forma effect to
any such purchase or other acquisition, no Default shall have occurred and be
continuing;
     (b) a majority of all Property, assets and businesses acquired in such
purchase or other acquisition, if such acquisition is of a Person organized
under the Laws of any political subdivision of the United States or the assets
are located in the United States and acquired by a Loan Party, shall constitute
Collateral and each applicable Loan Party and any such newly created or acquired
Domestic Subsidiary shall be a Guarantor and shall have complied with the
requirements of Section 6.13, within the times specified therein;
     (c) the acquired Property, assets, business or Person is in the same or
substantially the same line of business as Imation and its Subsidiaries, taken
as a whole (or a business that is reasonably related or ancillary thereto);
     (d) the board of directors (or similar governing body) of the Person to be
so purchased or acquired shall not have indicated publicly its opposition to the
consummation of such purchase or acquisition (which opposition has not been
publicly withdrawn);
     (e) the total cash and noncash consideration paid by or on behalf of any
Loan Party for any such acquisition, when aggregated with the total cash and
noncash consideration paid by or on behalf of the Loan Parties for all other
Permitted Acquisitions during such fiscal year (including all transaction costs,
and all Indebtedness (including earn-out payments and similar obligations)
incurred or assumed in connection with such acquisition and all such other
Permitted Acquisitions or otherwise reflected in the balance sheet of Imation
and its Subsidiaries on a consolidated basis) shall not exceed (i) $2,000,000 so
long as none of clauses (ii), (iii) or (iv) below are applicable, (ii)
$5,000,000 so long as, in the case of this clause (ii), pro forma Availability
for each day of the 30-day period immediately preceding such acquisition, and on
the date of such acquisition after giving effect thereto, is at least
$30,000,000, (iii) an amount equal to fifty percent (50%) of the lowest daily
pro forma Availability for the 30-day period immediately preceding such
acquisition so long as, in the case of this clause (iii), (A) the pro forma
Consolidated Fixed Charge Coverage Ratio for the most recent Fiscal Quarter
ended immediately prior to such acquisition shall, after giving effect to such
acquisition, be at least 1.20 to 1.00, (B) pro forma Availability for each day
of the 30-day period immediately preceding such acquisition, and on the date of
such acquisition after giving effect thereto, is at least $30,000,000 and
(C) clause (iv) below is not applicable, and (iv) an unlimited amount so long
as, in the case of this clause (iv), pro forma Liquidity for each day of the
30-day period immediately

 



--------------------------------------------------------------------------------



 



preceding such acquisition, and on the date of such acquisition after giving
effect thereto, is at least $100,000,000;
     (f) if the Inventory and Accounts acquired in connection with such
acquisition are proposed to be included in the determination of any Borrowing
Base and the Administrative Agent elects in its Permitted Discretion, the
Administrative Agent shall have conducted an audit and field examination with
respect to such Accounts and an appraisal with respect to such Inventory, in
each case, to its satisfaction; and
     (g) as soon as available, but not less than fifteen (15) Business Days
prior to the closing of such acquisition, the Loan Parties shall submit to the
Administrative Agent notice of such acquisition and a certificate of the Chief
Financial Officer or other financial officer of the Borrower Agent, in form and
substance reasonably satisfactory to the Administrative Agent, (i) attaching
copies of all business and financial information reasonably requested by the
Administrative Agent, (ii) certifying that all of the requirements set forth in
this definition, as applicable, have been satisfied or will be satisfied on or
prior to the consummation of such purchase or other acquisition and (iii) if
applicable (A) attaching pro forma financial statements demonstrating compliance
with clause (e)(ii) of this definition, (B) certifying that such pro forma
financial statements present fairly in all material respects the financial
condition of Imation and its Subsidiaries on a consolidated basis as of the date
thereof after giving effect to such acquisition and setting forth reasonably
detailed calculations demonstrating compliance with the minimum Consolidated
Fixed Charge Coverage Ratio set forth in clause (e)(ii)(A) of this definition,
and (C) setting forth reasonably detailed calculations demonstrating compliance
with the Liquidity requirement set forth in clause (e)(ii)(B) of this
definition.
“Permitted Discretion” means a determination made in good faith and in the
exercise of commercially reasonably business judgment.
“Permitted Liens” has the meaning specified in Section 7.01.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by Imation or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
“Platform” has the meaning specified in Section 6.02.
“Pledged Foreign Subsidiary” means a First-Tier Foreign Subsidiary that is a
wholly-owned Subsidiary, is not an Inactive Subsidiary and as to which not less
than the lesser of (ia) 65% of the total Voting Stock thereof or (iib) the
aggregate of all Voting Stock thereof owned or held by the Borrower and its
Domestic Subsidiariesa Loan Party, has been pledged as collateral for the
Obligations to the Administrative Agent pursuant to documentation in form and
substance

 



--------------------------------------------------------------------------------



 



satisfactory to the Administrative Agent, together with such ancillary documents
and opinions of counsel as the Administrative Agent may request.
“Pro Forma Basis” shall mean, in connection with any calculation of the
Consolidated Leverage Ratio, and Consolidated Fixed Charge Coverage Ratio, the
calculation thereof after giving effect on a pro forma basis to (wa) the sale or
disposition of any assets constituting a business, division or product line of
Imation or any of its Subsidiaries (together, “Divestiture”) as if such
Divestiture had occurred on the first day of the relevant Subject Period, (xb)
the incurrence of any Indebtedness (other than revolving Indebtedness, except to
the extent the same is incurred to refinance other outstanding Indebtedness or
to finance a Permitted Acquisition) after the first day of the relevant Subject
Period as if such Indebtedness had been incurred (and the proceeds thereof
applied) on the first day of the relevant Subject Period, (yc) the permanent
repayment of any Indebtedness (other than revolving Indebtedness except to the
extent accompanied by a corresponding permanent commitment reduction) after the
first day of the relevant Subject Period as if such Indebtedness had been
retired or redeemed on the first day of the relevant Subject Period and/or (zd)
the Permitted Acquisition, if any, then being consummated as well as any other
Permitted Acquisition consummated after the first day of the relevant Subject
Period and on or prior to the date of the respective Permitted Acquisition then
being effected as if such Permitted Acquisition had occurred on the first day of
the relevant Subject Period, as the case may be, with the following rules to
apply in connection therewith:
      (i) (i) all Indebtedness (x) (other than revolving Indebtedness, except to
the extent same is incurred to refinance other outstanding Indebtedness or to
finance a Permitted Acquisition) incurred or issued after the first day of the
relevant Subject Period (whether incurred to finance a Permitted Acquisition, to
refinance Indebtedness or otherwise) shall be deemed to have been incurred or
issued (and the proceeds thereof applied) on the first day of the respective
Subject Period and remain outstanding through the date of determination and (y)
(other than revolving Indebtedness except to the extent accompanied by a
corresponding permanent commitment reduction) permanently retired or redeemed
after the first day of the relevant Subject Period shall be deemed to have been
retired or redeemed on the first day of the respective Subject Period and remain
retired through the date of determination;
     (ii) (ii) all Indebtedness assumed to be outstanding pursuant to preceding
clause (i) shall be deemed to have borne interest at (x) the rate applicable
thereto, in the case of fixed rate indebtedness, or (y) at the rate which would
have been applicable thereto on the last day of the respective Subject Period,
in the case of floating rate Indebtedness (although interest expense with
respect to any Indebtedness for periods while same was actually outstanding
during the respective period shall be calculated using the actual rates
applicable thereto while same was actually outstanding); and
     (iii) (iii) in making any determination of Consolidated EBITDA for the
purposes specified above in this definition, pro forma effect shall be given to
any Permitted Acquisition or Divestiture consummated during the periods
described above, with such Consolidated EBITDA to be determined as if such
Permitted Acquisition or Divestiture was consummated on the first day of the
relevant Subject Period, but without taking into account (in the case of any
Permitted Acquisition) any pro forma cost savings and expenses.

 



--------------------------------------------------------------------------------



 



“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided that if the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof. The initial Pro Rata Share of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
“Protective Advances” has the meaning specified in Section 2.01(c).
“Real Estate” means all right, title and interest (whether as owner, lessor or
lessee) in any real Property or any buildings, structures, parking areas or
other improvements thereon.
“Real Estate Appraisal” shall mean that certain Appraisal of Real Property dated
as of April 21, 2009 and prepared by Cushman & Wakefield of Minnesota, Inc.,
Valuation Services, Capital Markets Group, for the real property located at 1
Imation Place, Oakdale, Minnesota.
“Real Estate Formula Amount” means the lesser of (a) 60% of the fair market
value of the Eligible Real Estate Assets determined pursuant to the Real Estate
Appraisal (the “Original Real Estate Base Amount”), provided, however, that the
Original Real Estate Base Amount shall be automatically reduced at the beginning
of each month, commencing June 1, 2009, by an amount equal to 1/84th of the
Original Real Estate Base Amount (such amount as so reduced being referred to in
this Agreement as the “Current Real Estate Amount”) and (b) $40,000,000.
“Real Estate Value Reserve” means reserves established by the Administrative
Agent in its Permitted Discretion to reflect that sixty percent (60%) of the
fair market value of the Eligible Real Estate Assets as set forth in the most
recent acceptable appraisal received by the Administrative Agent with respect
thereto has declined by more than the monthly amortization of the Original Real
Estate Base Amount.
“Register” has the meaning set forth in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 



--------------------------------------------------------------------------------



 



“Related Real Estate Documents” means with respect to any Real Estate subject to
a Mortgage, the following, in form and substance satisfactory to the
Administrative Agent: (a) a mortgagee title policy (or binder therefor) covering
the Administrative Agent’s interest under the Mortgage, in a form and amount and
by an insurer acceptable to the Administrative Agent, which must be fully paid
on such effective date; (b) such assignments of leases, estoppel letters,
attornment agreements, consents, waivers and releases as the Administrative
Agent may require with respect to other Persons having an interest in the Real
Estate; (c) a current, as-built survey of the Real Estate containing a property
description certified by a licensed surveyor, acceptable to the Administrative
Agent; (d) a flood plain certification and flood insurance in an amount, with
endorsements and by an insurer acceptable to the Administrative Agent, if the
Real Estate is within a flood plain; (e) a current appraisal of the Real Estate,
prepared by an appraiser acceptable to the Administrative Agent, and in form and
substance satisfactory to the Administrative Agent; (f) an environmental
assessment, prepared by environmental engineers acceptable to the Administrative
Agent, and accompanied by such reports, certificates, studies or data as the
Administrative Agent may reasonably require, which shall all be in form and
substance satisfactory to the Administrative Agent; and (g) an Environmental
Agreement and such other documents, instruments or agreements as the
Administrative Agent may reasonably require with respect to any environmental
risks regarding the Real Estate.
“Rent and Charges Reserve” means a reserve equal to the aggregate of (a) all
past due rent and other amounts owing by a Loan Party to any landlord,
warehouseman, processor, repairman, mechanic, shipper, freight forwarder, broker
or other Person who possesses any Collateral or could by contract or applicable
Law assert a Lien on any Collateral; and (b) the aggregate of at least three
months rent and other charges that could be payable to any such Person, unless
it has executed a Lien Waiver.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.
“Required Consignee Documentation” means, with respect to any consignee, (a) a
fully-executed copy of the current consignment agreement between the applicable
Loan Party and such consignee, (b) a fully-executed consignment UCC filing
authorization agreement in form and substance satisfactory to the Administrative
Agent by and between the applicable Loan Party and such consignee, (c)
satisfactory evidence that a UCC-1 financing statement naming such consignee as
debtor, the applicable Loan Party as secured party, and the Inventory subject to
the respective consignment as the collateral, and in all respects satisfactory
to the Administrative Agent in its discretion, has been filed in the proper
filing office, (d) evidence that a UCC-3 financing statement amendment has been
filed with respect to the financing statement described in clause (c) above,
assigning the rights of the applicable Loan Party, as secured party, to the
Administrative Agent, (e) notice of the applicable Loan Party’s interest, and
the Administrative Agent’s security interest, in the consigned Inventory shall
have been delivered to each Person with a perfected Lien in the

 



--------------------------------------------------------------------------------



 



Inventory of such consignee and (f) all other documents, instruments,
certificates and agreements as the Administrative Agent may reasonably require
with regard to such consignee.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations being
deemed “held” by such Lender for purposes of this definition); provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
“Responsible Officer” means the chief executive officer, chief financial
officer, president, vice president, treasurer, assistant treasurer or corporate
controller of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property Property) with respect to any capital stock or
other equity interest of the Borrower or any Subsidiary, or any payment (whether
in cash, securities or other propertyProperty), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
equity interest, or on account of any return of capital to the Borrower’s
stockholders, partners or members (or the equivalent Person thereof).
“Restrictive Agreement” means an agreement (other than a Loan Document) that
conditions or restricts the right of any Borrower, Subsidiary or other Loan
Party to incur or repay borrowed money, to grant Liens on any assets, to declare
or make distributions, to modify, extend or renew any agreement evidencing
borrowed money, or to repay any intercompany Indebtedness.
“Royalties” means all royalties, fees, expense reimbursement and other amounts
payable by a Borrower under a License.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Parties” means the Administrative Agent, the L/C Issuer, the Lenders
and the providers of Bank Products.

 



--------------------------------------------------------------------------------



 



“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.
“Security and Pledge Agreement” means the Security and Pledge Agreement executed
by the Loan Parties in favor of the Administrative Agent and the Lenders,
substantially in the form of Exhibit H.
“Significant Inventory Locations” has the meaning set forth in Section 6.14.
“Solvent” means, when used with respect to any Person, that at the time of
determination:
     (i) (a) the assets of such Person, at a fair valuation, are in excess of
the total amount of its debts (including, without limitation, contingent
liabilities); and
     (ii) (b) the present fair saleable value of its assets is greater than its
probable liability on its existing debts as such debts become absolute and
matured; and
     (iii) (c) it is then able and expects to be able to pay its debts
(including, without limitation, contingent debts and other commitments) as they
mature; and
     (iv) (d) it has capital sufficient to carry on its business as conducted
and as proposed to be conducted.
For purposes of determining whether a Person is Solvent, (x) the amount of any
contingent liability shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability, and (y) the
value of rights of contribution from other Solvent entities shall be included.
“SPC” has the meaning set forth in Section 10.06(h).
“Subject Period” means, as of any date of determination for any Person, the
period of four consecutivetrailing twelve fiscal quartersmonth period of such
Person ending on such date.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Imationa Borrower.

 



--------------------------------------------------------------------------------



 



“Super-Majority Lenders” means, as of any date of determination, Lenders having
more than 66 2/3% of the Aggregate Commitments or, if the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, Lenders holding in the
aggregate more than 66 2/3% of the Total Outstandings (with the aggregate amount
of each Lender’s risk participation and funded participation in L/C Obligations
being deemed “held” by such Lender for purposes of this definition); provided
that the Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Super-Majority Lenders.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of propertyProperty creating obligations
that do not appear on the balance sheet of such Person but which, upon the
insolvency or bankruptcy of such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“TDK Acquisition” means the acquisition by Imation of all or substantially all
of the assets (including stock of relevant Subsidiaries) relating to the
recording media business of TDK Marketing Corporation and its Affiliates,
provided (i) the aggregate consideration

 



--------------------------------------------------------------------------------



 



paid or incurred (including cash, capital stock, indebtedness and other)
directly or indirectly by Imation or its Subsidiaries does not exceed
$340,000,000 (net of cash acquired), and (ii) such transaction is consummated no
later than November 30, 2007.
“Third Amendment to Credit Agreement” means that certain Third Amendment to
Credit Agreement dated as of the Third Amendment Closing Date by and among the
Administrative Agent, the Lenders party thereto and the Borrowers.
“Third Amendment Closing Date” means June 3, 2009.
“Threshold Amount” means $50,000,000.25,000,000.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Trademark Security Agreement” means each trademark security agreement pursuant
to which a Loan Party grants to the Administrative Agent, for the benefit of
Secured Parties, a Lien on such Loan Party’s interests in trademarks, as
security for the Obligations.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code of any applicableas in effect in the
State of New York or, when the laws of any other jurisdiction govern the
perfection or enforcement of any Lien, the Uniform Commercial Code of such
jurisdiction.
“UFCA” has the meaning set forth in Section 10.21.
“UFTA” has the meaning set forth in Section 10.21.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).
“Value” means (a) for Inventory, its value determined on the basis of the lower
of cost or market, calculated on a first-in, first-out basis, and excluding any
portion of cost attributable to intercompany profit among the Borrowers and
their Affiliates; and (b) for an Account, its face amount, net of any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) that have been or could be
claimed by the Account Debtor or any other Person.
“Voting Stock” means securities, ownership interests or membership interests of
any class or classes of a business entity, the holders of which are ordinarily,
in the absence of contingencies,

 



--------------------------------------------------------------------------------



 



(a) entitled to elect a majority of the corporate directors (or Persons
performing similar functions), if such entity is a corporation, (b) entitled to
cast a majority of the votes on the general business matters of such entity, or
(c) entitled to act as the sole general partner or sole manager, or entitled to
elect the manager or managing partner of such entity.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii )any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii )the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v )any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi )the words “asset” and
“propertyProperty” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) All calculations of Value, fundings of Loans, issuances of Letters of
Credit and payments of Obligations shall be in Dollars and, unless the context
otherwise requires, all determinations (including calculations of Borrowing Base
and financial covenants) made from time to time under the Loan Documents shall
be made in light of the circumstances existing at such time. Borrowing Base
calculations shall be consistent with historical methods of valuation and
calculation, and otherwise satisfactory to the Administrative Agent in its
Permitted Discretion (and not necessarily calculated in accordance with GAAP).
     (d) (c) Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 



--------------------------------------------------------------------------------



 



     1.03 Accounting Terms.
     (a) All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements and
using the same inventory valuation method as used in such financial statements,
except as otherwise specifically prescribed herein.
     (b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrowers or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrowers shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrowers shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder (such request to be made no later than the later of 6 months after the
date of the applicable financial statement or the end of the fiscal year
pertaining to such financial statement) setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
     1.04 Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
     1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Pacific Time (daylight or standard, as
applicable).
     1.07 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be

 



--------------------------------------------------------------------------------



 



the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
     1.08 Uniform Commercial Code. As used herein, the following terms are
defined in accordance with the UCC in effect in the State of New York from time
to time: “Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,”
“Document,” “Equipment,” “General Intangibles,” “Goods,” “Instrument,”
“Investment Property,” “Letter-of-Credit Right” and “Supporting Obligation.”
ARTICLE II.ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 Loans; Advances.
     (a)  2.01 Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Loan”) to the
Borrowers from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Borrowing, (i) the Total Outstandings shall not exceed the lesser of (A) the
Aggregate Commitments and (B) the Borrowing Base, and (ii) the aggregate
Outstanding Amount of the Loans of any Lender, plus such Lender’s Pro Rata Share
of the Outstanding Amount of all L/C Obligations, shall not exceed such Lender’s
Commitment. In no event shall Lenders have any obligation to honor a request for
a Loan if the unpaid balance of Loans and L/C Obligations outstanding at such
time (including the requested Loan) would exceed Availability. Within the limits
of each Lender’s Commitment, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.01, prepay under
Section 2.04, and reborrow under this Section 2.01. Loans may be Base Rate Loans
or Eurodollar Rate Loans, as further provided herein.
     (b) Overadvances. If the Total Outstandings exceed the Borrowing Base (an
“Overadvance”) or if the Total Outstandings exceed the Aggregate Commitments at
any time, in each case the excess amount shall be payable by the Borrowers on
demand to the Administrative Agent, but the excess amount of the Total
Outstandings shall nevertheless constitute Obligations secured by the Collateral
and entitled to all benefits of the Loan Documents. Unless its authority has
been revoked in writing by Required Lenders, the Administrative Agent may
require the Lenders to honor requests for Overadvance Loans and to forbear from
requiring the Borrowers to cure an Overadvance, (i) when no other Event of
Default is known to the Administrative Agent, as long as (A) the Overadvance
does not continue for more than 30 consecutive days (and no Overadvance may
exist for at least five consecutive days thereafter before further Overadvance
Loans are required), and (B) the Overadvance is not known by the Administrative
Agent to exceed 10% of the Borrowing Base; and (ii) regardless of whether an
Event of Default exists, if the Administrative Agent discovers an Overadvance
not previously known by it to exist, as long as from the date of such discovery
the Overadvance (A) is not increased by more than $5,000,000, and (B) does not
continue for more than 30 consecutive days. Notwithstanding the foregoing, in no
event shall Overadvance Loans be requested that would cause the

 



--------------------------------------------------------------------------------



 



Total Outstandings to exceed the Aggregate Commitments. Any funding of an
Overadvance Loan or sufferance of an Overadvance shall not constitute a waiver
by the Administrative Agent or the Lenders of the Event of Default caused
thereby. In no event shall any Borrower or other Loan Party be deemed a
beneficiary of this Section nor authorized to enforce any of its terms.
     (c) Protective Advances. The Administrative Agent shall be authorized, in
its discretion, at any time that any conditions in Section 4.02 are not
satisfied, to make Base Rate Loans (“Protective Advances”) (i) up to an
aggregate amount of $10,000,000 outstanding at any time, if the Administrative
Agent deems such Loans necessary or desirable to preserve or protect Collateral,
or to enhance the collectibility or repayment of Obligations; or (ii) to pay any
other amounts chargeable to the Loan Parties under any Loan Documents, including
costs, fees and expenses. Each Lender shall participate in each Protective
Advance in accordance with its Pro Rata Share; provided, that, to the extent
that any Lender has not participated in any Protective Advance, the
Administrative Agent shall be entitled to reimbursement of such outstanding
amounts as an expense item. Notwithstanding the foregoing, in no event shall the
Administrative Agent be authorized to make any Protective Advance if, after
giving effect to each Lender’s participation in such Protective Advance, the
Total Outstandings will exceed the Aggregate Commitments. The Required Lenders
may at any time revoke the Administrative Agent’s authority to make further
Protective Advances by written notice to the Administrative Agent. Absent such
revocation, the Administrative Agent’s determination that funding of a
Protective Advance is appropriate shall be conclusive.
     2.02 2.02 Borrowings, Conversions and Continuations of Loans.
     (a) Each Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Borrower
Agent’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 8:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans. Each telephonic notice by
the Borrower Agent pursuant to this Section 2.02(a) must be confirmed promptly
by delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower Agent. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Section 2.03(c), each Borrowing of or conversion
to Base Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Loan Notice (whether telephonic or
written) shall specify (A) the applicable Borrower or Borrowers, (B) whether the
Borrower is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurodollar Rate Loans, (C) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (D) the principal amount of Loans to be borrowed, converted or
continued, (E) the Type of Loans to be borrowed or to which existing Loans are
to be converted, and (F) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower Agent fails to specify a Type of Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or

 



--------------------------------------------------------------------------------



 



continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans. Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.
     (b) Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower Agent, the Administrative Agent shall notify each
Lender of the details of any automatic conversion to Base Rate Loans described
in the preceding subsection. In the case of a Borrowing, each Lender shall make
the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.02 (and, if such Borrowing is
the initial Credit Extension, Section 4.01), the Administrative Agent shall make
all funds so received available to the BorrowerBorrowers in like funds as
received by the Administrative Agent either by (i) crediting the account of the
BorrowerBorrowers on the books of Bank of America with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower Agent; provided, however, that if, on the date the Loan Notice
with respect to such Borrowing is given by the Borrower Agent, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing shall be applied,
first, to the payment in full of any L/C Borrowings, and second, to the
BorrowerBorrowers as provided above.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
     (d) The Administrative Agent shall promptly notify the Borrower Agent and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.
     (e) After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than five Interest Periods in effect with respect to Loans.
     (f) Unless payment is otherwise timely made by Borrowers, the becoming due
of any Obligations (whether principal, interest, fees or other charges,
including Extraordinary Expenses, L/C Obligations, Cash Collateral and Bank
Product Debt) shall be deemed to be a request for Base Rate Loans on the due
date, in the amount of such

 



--------------------------------------------------------------------------------



 



Obligations. The proceeds of such Loans shall be disbursed as direct payment of
the relevant Obligation. In addition, during any Cash Dominion Trigger Period,
Administrative Agent may, at its option, charge such Obligations against any
operating, investment or other account of a Borrower maintained with
Administrative Agent or any of its Affiliates.
     (g) If Borrowers establish a controlled disbursement account with
Administrative Agent or any Affiliate of Administrative Agent, then the
presentation for payment of any check or other item of payment drawn on such
account at a time when there are insufficient funds to cover it shall be deemed
to be a request for Base Rate Loans on the date of such presentation, in the
amount of the check and items presented for payment. The proceeds of such Loans
may be disbursed directly to the controlled disbursement account or other
appropriate account.
     2.03  2.03 Letters of Credit.
     (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrowers, and to amend or renew
Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drafts under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrowers; provided that the L/C Issuer shall not be obligated to
make any L/C Credit Extension with respect to any Letter of Credit, and no
Lender shall be obligated to participate in any Letter of Credit if, as of the
date of such L/C Credit Extension, after giving effect thereto (x) the Total
Outstandings would exceed the lesser of (1) the Borrowing Base and (2) the
Aggregate Commitments, (y) the aggregate Outstanding Amount of the Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, would exceed such Lender’s Commitment, or (z) the Outstanding
Amount of the L/C Obligations would exceed the Letter of Credit Sublimit. Within
the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Third Amendment Closing Date
shall be subject to and governed by the terms and conditions hereof.
     (ii) The L/C Issuer shall not issue any Letter of Credit, if:
     (A) subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or

 



--------------------------------------------------------------------------------



 



     (B) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.
     (iii) The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
     (B) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer;
     (C) except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial Letter of Credit, or $500,000, in the case of a
standby Letter of Credit;
     (D) such Letter of Credit is to be denominated in a currency other than
Dollars;
     (E) such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder;
     (F) the purpose is not consistent with Section 6.11 or the form of the
proposed Letter of Credit is not satisfactory to Administrative Agent and L/C
Issuer in their respective discretion; or
     (G)  (F) a default of any Lender’s obligations to fund under Section
2.03(c) exists or any Lender is at such time a Defaulting Lender hereunder,
unless the L/C Issuer has entered into satisfactory arrangements with the
Borrower or such Lender to eliminate the L/C Issuer’s risk with respect to such
Lender.
     (iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

 



--------------------------------------------------------------------------------



 



     (v) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrowers delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
BorrowersBorrower Agent. Such Letter of Credit Application must be received by
the L/C Issuer and the Administrative Agent not later than 8:00 a.m. at least
two Business Days (or such later date and time as the L/C Issuer may agree in a
particular instance in its sole discretion) prior to the proposed issuance date
or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (1) the Letter
of Credit to be amended; (2) the proposed date of amendment thereof (which shall
be a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the L/C Issuer may require.
     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the BorrowersBorrower Agent and, if not, the L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless the L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,

 



--------------------------------------------------------------------------------



 



issue a Letter of Credit for the account of the Borrowers or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Letter of Credit.
     (iii) If the Borrowers so request in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter of
Credit must permit the L/C Issuer to prevent any such renewal at least once in
each twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrowers shall not be required to make a specific request
to the L/C Issuer for any such renewal. Once an Auto-Renewal Letter of Credit
has been issued, theThe Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the renewal of suchany Existing Letter of
Credit that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”) at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the L/C Issuer shall not permit any
such renewal if (A) the L/C Issuer has determined that it would have no
obligation at such time to issue such Letter of Credit in its renewed form under
the terms hereof (by reason of the provisions of Section 2.03(a)(ii) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the Nonrenewal
Notice Datenon-renewal notice date set forth in such Auto-Renewal Letter of
Credit or, if not designated, the annual anniversary of the issuance thereof,
that (1) from the Administrative Agent that the Required Lenders have elected
not to permit such renewal or (2) from the Administrative Agent, any Lender or
the Borrowers that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied.
     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the BorrowersBorrower
Agent and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
BorrowersBorrower Agent and the Administrative Agent thereof. Not later than
8:00 a.m. on the date of any payment by the L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the Borrowers shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing. If the

 



--------------------------------------------------------------------------------



 



Borrowers fail to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Pro Rata Share thereof. In such event, the Borrowers shall be deemed to
have requested a Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02(a) for the principal amount of Base Rate
Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
     (ii) Each Lender (including the Lender acting as L/C Issuer) shall upon any
notice pursuant to Section 2.03(c)(i) make funds available to the Administrative
Agent for the account of the L/C Issuer at the Administrative Agent’s Office in
an amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
10:00 a.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
     (iv) Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of the L/C Issuer.
     (v) Each Lender’s obligation to make Loans or L/C Advances to reimburse the
L/C Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against the L/C Issuer, the
Borrowers or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Loans pursuant to this Section

 



--------------------------------------------------------------------------------



 



2.03(c) is subject to the conditions set forth in Section 4.02 (other than
delivery by the Borrowers of a Loan Notice). No such making of an L/C Advance
shall relieve or otherwise impair the obligation of the Borrowers to reimburse
the L/C Issuer for the amount of any payment made by the L/C Issuer under any
Letter of Credit, together with interest as provided herein.
     (vi) If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation. A certificate of the L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrowers or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Pro Rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding) in the same funds as those received by the Administrative
Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.
     (e) Obligations Absolute. The obligation of the Borrowers to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 



--------------------------------------------------------------------------------



 



     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.
The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrowers’ instructions or other irregularity, the
BorrowersBorrower Agent will immediately notify the L/C Issuer. The Borrowers
shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid.
     (f) Role of L/C Issuer. Each Lender and the Borrowers agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent or any of their Related Parties, nor any of the
respective correspondents, participants or assignees of the L/C Issuer, shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrowers hereby assume all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this

 



--------------------------------------------------------------------------------



 



assumption is not intended to, and shall not, preclude the Borrowers’ pursuing
such rights and remedies as they may have against the beneficiary or transferee
at law or under any other agreement. None of the L/C Issuer, the Administrative
Agent or any of their Related Parties, nor any of the respective correspondents,
participants or assignees of the L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (v) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrowers may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrowers, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
     (g) Cash Collateral. Upon the request of the Administrative Agent, (i) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, (ii) if, as of the
Letter of Credit Expiration Date, any Letter of Credit may for any reason remain
outstanding and partially or wholly undrawn, or (iii(iii) if Availability is
less than zero after giving effect to the prepayment of outstanding Loans
pursuant to Section 2.04(b), or (iv) if any demand for Cash Collateralization
has been made under Section 8.02(c), the Borrowers shall immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations (in an amount
equal to such Outstanding Amount determined as of the date of such L/C Borrowing
or the Letter of Credit Expiration Date, as the case may be). Sections 2.04 and
8.02(c) set forth certain additional requirements to deliver Cash Collateral
hereunder. For purposes of this Section 2.03, Section 2.04 and Section 8.02(c),
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer (which documents are hereby consented to by the Lenders).
Derivatives of such term have corresponding meanings. The Borrowers hereby grant
to the Administrative Agent, for the benefit of the L/C Issuer and the Lenders,
a security interest in all such cash, deposit accountsDeposit Accounts and all
balances therein and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked, non-interest bearing deposit accountsDeposit Accounts at
Bank of America.
     (h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

 



--------------------------------------------------------------------------------



 



     (i) Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent, for the account of each Lender in accordance with its Pro Rata Share, a
Letter of Credit fee for each Letter of Credit equal to the L/C Rate times the
daily maximum amount available to be drawn under such Letter of Credit (whether
or not such maximum amount is then in effect under such Letter of Credit). Such
letter of credit fees shall be computed on a quarterlymonthly basis in arrears.
Such letter of credit fees shall be due and payable on (i) the first Business
Day after the end of each March, June, September and Decembercalendar month,
commencing with the first such date to occur after the issuance of such Letter
of Credit,Third Amendment Closing Date, (ii) on the Letter of Credit Expiration
Date and (iii) thereafter on demand. If there is any change in the L/C Rate
during any quartermonth, the daily maximum amount of each Letter of Credit shall
be computed and multiplied by the L/C Rate separately for each period during
such quartermonth that such L/C Rate was in effect.
     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrowers shall pay directly to the L/C Issuer for their own account
a fronting fee with respect to each Letter of Credit equal to 1/8 of 1% per
annum times the daily maximum amount available to be drawn under such Letter of
Credit. Such fronting fee shall be computed on a quarterlymonthly basis in
arrears. Such fee shall be due and payable on (i) the first Business Day after
the end of each March, June, September and Decembercalendar month, commencing
with the first such date to occurcalendar month ending after the issuance of
such Letter of Credit, (ii) on the Letter of Credit Expiration Date and (iii)
thereafter on demand. In addition, the Borrowers shall pay directly to the L/C
Issuer for their own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.
     (k) Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.
     2.04 2.04 Prepayments.
     (a) The Borrowers may, upon notice to the Administrative Agent by the
Borrower Agent, at any time or from time to time voluntarily prepay Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent not later than 8:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(B) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment. If such notice is
given by the BorrowersBorrower Agent, the Borrowers shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest thereon,

 



--------------------------------------------------------------------------------



 



together with any additional amounts required pursuant to Section 3.05. Each
such prepayment shall be applied to the Loans of the Lenders in accordance with
their respective Pro Rata Shares.
     (b) If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, the Borrowers shall immediately prepayany
Disposition includes the disposition of Borrowing Base Collateral, then the Net
Proceeds of such Borrowing Base Collateral shall be applied to the Loans.
Notwithstanding anything herein to the contrary, if an Overadvance exists,
Borrowers shall, on the sooner of Administrative Agent’s demand or the first
Business Day after any Borrower has knowledge thereof repay the outstanding
Loans and/or Cash Collateralize theoutstanding L/C Obligations, in an aggregate
amount equal to such excessamount such that after giving effect to such
repayment of Loans or Cash Collateralization of L/C Obligations, Total
Outstandings do not exceed the lesser of (A) the Borrowing Base and (B) the
Aggregate Commitments; provided, however, that the Borrowers shall not be
required to Cash Collateralize the outstanding L/C Obligations pursuant to this
Section 2.04(b) unless, after the prepayment in full of the Loans, the Total
Outstandings continue to exceed the lesser of the Borrowing Base and the
Aggregate Commitmentsthen in effect.
     2.05 2.05 Termination or Reduction of Commitments. The Borrowers may, upon
notice to the Administrative Agent by the Borrower Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 8:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrowers shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, and
(iv) if, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit exceeds the amount of the Aggregate Commitments, such
Letter of Credit Sublimit shall be automatically reduced by the amount of such
excess. The amount of any such Aggregate Commitment reduction shall not be
applied to the Letter of Credit Sublimit unless otherwise specified by the
BorrowersBorrower Agent. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments. Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Pro Rata Share. All facility and
utilization fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.
     2.06 2.06 Repayment of Loans. The Borrowers shall repay to the Lenders on
the Maturity Date the aggregate principal amount of Loans outstanding on such
date.
     2.07 2.07 Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

 



--------------------------------------------------------------------------------



 



     (b) If any amount payable by the Borrowers under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
upon the request of the Required Lenders and after notice thereof to the
Borrowers, while any Event of Default exists, the interest shall accrue on the
principal amount of all outstanding Obligations at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
      2.08 2.08 Fees. In addition to certain fees described in subsections
(i) and (j) of Section 2.03:
     (a) Facility Fee. The Borrowers shall pay to the Administrative Agent for
the account of each Lender in accordance with its Pro Rata Share, a facility
feeFacility Fee equal to the Applicable Rate times the actual daily amount of
the Aggregate Commitments (or, if the Aggregate Commitments have terminated, on
the Outstanding Amount of all Loans and L/C Obligations), regardless of usage.
The facility feeFacility Fee shall accrue at all times during the Availability
Period (and thereafter so long as any Loans or L/C Obligations remain
outstanding), including at any time during which one or more of the conditions
in Article IV is not met, and shall be due and payable quarterlymonthly in
arrears on the last Business Day of each March, June, September and
Decembermonth, commencing with the first such date to occur after the Closing
Date, and on the Maturity Date (and, if applicable, thereafter on demand). The
facility feeFacility Fee shall be calculated quarterlymonthly in arrears, and if
there is any change in the Applicable Rate during any quartermonth, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quartermonth that such Applicable Rate was in
effect.
     (b) Other Fees.
     (i) The Borrowers shall pay to the Arranger and the Administrative Agent
for their own respective accounts fees in the amounts and at the times specified
in the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
     (ii) The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
      2.09 2.09Computation of Interest and Fees. All computations of interest
for Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made

 



--------------------------------------------------------------------------------



 



on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.11(a), bear interest for one
day.
      2.10 2.10 Evidence of Debt.
      (a) Agent Record; Notes. The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
     (b)  Lender Records. In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit. In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
      (c) Loan Account. The Administrative Agent shall maintain in accordance
with its usual and customary practices an account or accounts (“Loan Account”)
evidencing the Indebtedness of the Borrowers resulting from each Loan or
issuance of a Letter of Credit from time to time. Any failure of the
Administrative Agent to record anything in the Loan Account, or any error in
doing so, shall not limit or otherwise affect the obligation of Borrowers to pay
any amount owing hereunder. The Administrative Agent may maintain a single Loan
Account in the name of Imation, and each Borrower confirms that such arrangement
shall have no effect on the joint and several character of its liability for the
Obligations.
      (d) Entries Binding. Entries made in the Loan Account shall constitute
presumptive evidence of the information contained therein. If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall

 



--------------------------------------------------------------------------------



 



be conclusive and binding on such Person for all purposes absent manifest error,
except to the extent such Person notifies the Administrative Agent in writing
within 30 days after receipt or inspection that specific information is subject
to dispute.
     2.11 2.11 Payments Generally.
(a) Payments.
      (i) (a) All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or set-off.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 11:00 a.m.
on the date specified herein. The Administrative Agent will promptly distribute
to each Lender its Pro Rata Share (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 1:00
p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.
      (ii) The ledger balance in the main Dominion Account as of the end of a
Business Day shall be applied to the Obligations at the beginning of the next
Business Day, during any Cash Dominion Trigger Period. If, as a result of such
application, a credit balance exists, the balance shall not accrue interest in
favor of Borrowers and shall be made available to Borrowers as long as no
Default exists. At any time Section 8.03 applies, each Borrower irrevocably
waives the right to direct the application of any payments or Collateral
proceeds, and agrees that the Administrative Agent shall have the continuing,
exclusive right to apply and reapply same against the Obligations then due and
owing, in accordance with the terms of this Agreement.
     (iii) To facilitate administration of the Loans, the Lenders and the
Administrative Agent agree (which agreement is solely among them, and not for
the benefit of or enforceable by any Borrower) that settlement among them with
respect to Loans may take place on a date determined from time to time by the
Administrative Agent, which shall occur at least once each week. On each
settlement date, settlement shall be made with each Lender in accordance with
the settlement report delivered by the Administrative Agent to the Lenders. Each
Lender’s obligation to make settlements with the Administrative Agent is
absolute and unconditional, without offset, counterclaim or other defense, and
whether or not the Commitments have terminated, an Overadvance exists or the
conditions in Section 4.02 are satisfied.
      (iv) The Administrative Agent may (but shall not be required to), in its
discretion, retain any payments or other funds received by the Administrative
Agent that are to be provided to a Defaulting Lender hereunder, and may apply
such funds to such Lender’s defaulted obligations or readvance the funds to
Borrowers in

 



--------------------------------------------------------------------------------



 



accordance with this Agreement. The failure of any Lender to fund a Loan, to
make any payment in respect of L/C Obligations or to otherwise perform its
obligations hereunder shall not relieve any other Lender of its obligations, and
no Lender shall be responsible for default by another Lender. The Lenders and
the Administrative Agent agree (which agreement is solely among them, and not
for the benefit of or enforceable by any Borrower) that, solely for purposes of
determining a Defaulting Lender’s right to vote on matters relating to the Loan
Documents and to share in payments, fees and Collateral proceeds thereunder, a
Defaulting Lender shall not be deemed to be a “Lender” until all its defaulted
obligations have been cured.
     (v) The Loans, L/C Obligations and other Obligations shall constitute one
general obligation of Borrowers and (unless otherwise expressly provided in any
Loan Document) shall be secured by the Administrative Agent’s Lien upon all
Collateral; provided, however, that the Administrative Agent and each Lender
shall be deemed to be a creditor of, and the holder of a separate claim against,
each Borrower to the extent of any Obligations jointly or severally owed by such
Borrower.
     (b) Payment after Business Day. If any payment to be made by the Borrowers
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
     (c) Failure to Make Payment. Unless the BorrowersBorrower Agent or any
Lender has notified the Administrative Agent, prior to the date any payment is
required to be made by it to the Administrative Agent hereunder, that the
Borrowers or such Lender, as the case may be, will not make such payment, the
Administrative Agent may assume that the Borrowers or such Lender, as the case
may be, have or has timely made such payment and may (but shall not be so
required to), in reliance thereon, make available a corresponding amount to the
Person entitled thereto. If and to the extent that such payment was not in fact
made to the Administrative Agent in immediately available funds, then:
     (i) if the Borrowers failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and
     (ii) if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrowers to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s

 



--------------------------------------------------------------------------------



 



Loan included in the applicable Borrowing. If such Lender does not pay such
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrowers, and the
Borrowers shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrowers may have
against any Lender as a result of any default by such Lender hereunder.
A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.
     (d) Return of Funds. If any Lender makes available to the Administrative
Agent funds for any Loan to be made by such Lender as provided in the foregoing
provisions of this Article II, and such funds are not made available to the
Borrower by the Administrative Agent because the conditions to the applicable
Credit Extension set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
     (e)  Obligations of Lenders. The obligations of the Lenders hereunder to
make Loans and to fund participations in Letters of Credit are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.
     (f) Manner of Obtaining Loans. Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.12 2.12Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations held by it, any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations held by them, as the case may be, as shall be necessary to cause
such purchasing Lender to share the excess payment in respect of such Loans or
such participations, as the case may be, pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment

 



--------------------------------------------------------------------------------



 



to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. The Borrowers
agree that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 10.08) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation. The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section and will in each case
notify the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section shall from and after such
purchase have the right to give all notices, requests, demands, directions and
other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
     2.13Marshaling; Payments Set Aside. None of the Administrative Agent or
Lenders shall be under any obligation to marshal any assets in favor of any Loan
Party or against any Obligations. If any payment by or on behalf of Borrowers is
made to the Administrative Agent, L/C Issuer or any Lender, or the
Administrative Agent, L/C Issuer or any Lender exercises a right of setoff, and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
L/C Issuer or such Lender in its discretion) to be repaid to a trustee, receiver
or any other Person, then to the extent of such recovery, the Obligation
originally intended to be satisfied, and all Liens, rights and remedies relating
thereto, shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred.
     2.14 2.13Increase in Commitments.
     (a) Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the
Borrowers may, on no more than three occasions, request an increase in the
Aggregate Commitments by an amount not exceeding $100,000,00050,000,000 in the
aggregate for all such occurrences together; provided that any such request for
an increase shall be in a minimum amount of $5,000,000. At the time of sending
such notice, the BorrowersBorrower Agent (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).
     (b) Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Pro Rata Share of such requested increase. Any Lender not
responding within such time period shall be deemed to have declined to increase
its Commitment.
     (c) Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the BorrowersBorrower Agent and each Lender of
the Lenders’ responses to

 



--------------------------------------------------------------------------------



 



each request made hereunder. To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent and the L/C Issuer
(which approvals shall not be unreasonably withheld), the Borrowers may also
invite additional Eligible Assignees to become Lenders pursuant to a joinder
agreement in form and substance satisfactory to the Administrative Agent and its
counsel.
     (d) Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
BorrowersBorrower Agent shall determine the effective date (the “Increase
Effective Date”) and the final allocation of such increase. The Administrative
Agent shall promptly notify the BorrowersBorrower Agent and the Lenders of the
final allocation of such increase and the Increase Effective Date.
     (e) Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the BorrowersBorrower Agent shall deliver to the Administrative
Agent a certificate of each Loan Party dated as of the Increase Effective Date
(in sufficient copies for each Lender) signed by a Responsible Officer of such
Loan Party (i) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase, and (ii) in the case of the
Borrowers, certifying that, before and after giving effect to such increase,
(A) the representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.13,2.14, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) no Default exists. The Borrowers
shall prepay any Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Loans ratable with any revised Pro Rata Shares arising from
any nonratable increase in the Commitments under this Section.
     (f) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.12 or 10.01 to the contrary.
     2.15 Effect of Termination; Survival. On the effective date of any
termination of the entire Commitments, all Obligations (other than Bank Product
Debt) shall be immediately due and payable, and any Lender may terminate its and
its Affiliates’ Bank Products if expressly permitted to do so in the agreements
relating to such Bank Products. All undertakings of the Borrowers contained in
the Loan Documents shall survive any termination, and the Administrative Agent
shall retain its Liens in the Collateral and all of its rights and remedies
under the Loan Documents until Full Payment of the Obligations. Notwithstanding
Full Payment of the Obligations, the Administrative Agent shall not be required
to terminate its Liens in any Collateral unless, with respect to any damages the
Administrative Agent may incur as a result of the dishonor or return of Payment
Items applied to Obligations, the Administrative Agent receives (a) a written
agreement, executed by the Borrowers and any Person whose advances are used in
whole or in part to satisfy the Obligations, indemnifying the Administrative
Agent and the Lenders from any such damages; or (b) such Cash Collateral as the
Administrative Agent, in its discretion, deems necessary to protect against any
such damages. Sections 2.03, 2.14, 3.01, 3.03, 3.04, 3.05

 



--------------------------------------------------------------------------------



 



and 10.04, this Section, Articles III and IX, and the obligation of each Loan
Party and Lender with respect to each indemnity given by it in any Loan
Document, shall, in each case, survive termination of the Aggregate Commitments,
Full Payment of the Obligations and any release relating to this credit
facility.
ARTICLE III.ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 3.01 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrowers shall be required by
applicable lawLaw to deduct any Indemnified Taxes (including any Other Taxes)
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrowers shall make
such deductions and (iii) the Borrowers shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
lawLaw.
     (b) Payment of Other Taxes by the Borrowers. Without limiting the
provisions of subsection (a) above, the Borrowers shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable
lawLaw.
     (c) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrowers by a Lender
or the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the BorrowersBorrower Agent shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
     (e) Status of Lenders.

 



--------------------------------------------------------------------------------



 



     (i) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which a Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable lawLaw or reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable lawLaw as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable lawLaw or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
     (ii) Without limiting the generality of the foregoing, in the event that a
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (A) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (B) duly completed copies of Internal Revenue Service Form W-8ECI,
     (C) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or
     (D) any other form prescribed by applicable lawLaw as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable lawLaw to permit the Borrower to determine the withholding or
deduction required to be made.
     (f) Treatment of Certain Refunds. If the Administrative Agent, any Lender
or the L/C Issuer determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by a
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts

 



--------------------------------------------------------------------------------



 



paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrowers or any other Person.
     3.02 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrowers through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Eurodollar Rate Loans of such Lender to
Base Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrowers
shall also pay accrued interest on the amount so prepaid or converted.
     3.03 3.03 Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank Eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan , or
(c) the Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrowers and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrowers may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.
     3.04 3.04 Increased Costs.

 



--------------------------------------------------------------------------------



 



     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;
     (ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or
     (iii) impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and

 



--------------------------------------------------------------------------------



 



delivered to the Borrowers shall be conclusive absent manifest error. The
Borrowers shall pay such Lender or the L/C Issuer, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrowers shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrowers of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
     3.05 3.05 Compensation for Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by the Borrowers (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
BorrowersBorrower Agent; or
     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the
BorrowersBorrower Agent pursuant to Section 10.14;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in determining
the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the London interbank Eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.
     3.06 3.06 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any

 



--------------------------------------------------------------------------------



 



Lender gives a notice pursuant to Section 3.02, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrowers may replace such Lender in accordance with
Section 10.14.
     3.07 Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
ARTICLE IV.ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01 4.01 Conditions of Initial Credit Extension. Theto Closing. This
Agreement shall become effective upon, and the obligation of each Lender to make
itsthe initial Credit Extension hereunderExtensions on the Third Amendment
Closing Date is subject to, the satisfaction of the following conditions
precedent÷ in the Third Amendment to Credit Agreement.
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and its legal
counsel:
     (i) executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrowers;
     (ii) a Note executed by the Borrowers in favor of each Lender requesting a
Note;
     (iii) written advice relating to such Lien searches as the Administrative
Agent shall have requested, and such termination statements or other documents
as may be necessary to confirm that the personal property of the Borrowers is
subject to no other Liens in favor of any Persons (other than Liens permitted
under Section 7.01);

 



--------------------------------------------------------------------------------



 



     (iv) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
     (v) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
     (vi) an opinion of general counsel of the Borrowers, and an opinion of
Dorsey & Whitney LLP, special counsel to the Borrowers, each addressed to the
Administrative Agent and each Lender, as to the matters set forth in Exhibit F
and such other matters concerning the Loan Parties and the Loan Documents as the
Required Lenders may reasonably request;
     (vii) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
     (viii) a certificate signed by a Responsible Officer of the Borrowers
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect; and
(C) a calculation of the Consolidated Leverage Ratio and Consolidated Fixed
Charge Coverage Ratio as of the last day of the fiscal quarter of Imation most
recently ended prior to the Closing Date;
     (ix) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;
     (x) evidence that the Existing Credit Agreement has been or concurrently
with the Closing Date is being terminated, with all amounts owing or outstanding
thereunder repaid, and all Liens securing obligations under the Existing Credit
Agreement have been or concurrently with the Closing Date are being released;
and

 



--------------------------------------------------------------------------------



 



     (xi) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the L/C Issuer or the Required Lenders reasonably
may require.
     (b) Any fees required to be paid on or before the Closing Date shall have
been paid.
     (c) Unless waived by the Administrative Agent, the Borrowers shall have
paid all Attorney Costs of the Administrative Agent to the extent invoiced prior
to or on the Closing Date, plus such additional amounts of Attorney Costs as
shall constitute its reasonable estimate of Attorney Costs incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrowers
and the Administrative Agent).
     (d) The Closing Date shall have occurred on or about March 31, 2006.
     Without limiting the generality of the provisions of Section 9.04, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
     4.02 4.02 Conditions to all Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (other than a Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:
     (a) The representations and warranties of the Borrowers and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date; provided, however, that any
representation or warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.
     (b) No Default shall exist, or would result from such proposed Credit
Extension.
     (c) All conditions precedent in any other Loan Document shall be satisfied.
     (d) (c) The Administrative Agent and, if applicable, the L/C Issuer shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

 



--------------------------------------------------------------------------------



 



Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the BorrowersBorrower Agent shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTICLE V.ARTICLE V.
REPRESENTATIONS AND WARRANTIES
The Borrowers represent and warrant to the Administrative Agent and the Lenders
that:
     5.01 5.01 Existence, Qualification and Power; Compliance with Laws. Each
Loan Party (a) is a corporation, partnership or limited liability company duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and is licensed and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license, and (d) is
in compliance with all Laws; except in each case referred to in clause (b)(i),
(c) or (d), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.
     5.02 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, (i) any
Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its propertyProperty is subject; or (c) violate any Law.
     5.03 5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.
     5.04 5.04 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.
     5.05 5.05 Financial Statements; No Material Adverse Effect; Solvency.

 



--------------------------------------------------------------------------------



 



     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of Imation and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of Imation and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.
     (b) The unaudited consolidated balance sheet of Imation and its
Subsidiaries dated September 30, 2005,March 31, 2009, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of Imation and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments. Schedule 5.05 sets forth all material indebtedness and other
material liabilities, direct or contingent, of Imation and its consolidated
Subsidiaries as of the date of such financial statements (and to the extent not
set forth in such financial statements), including liabilities for taxes,
material commitments and Indebtedness.
     (c) Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
     (d) The Borrowers and each of other Loan Parties are Solvent, prior to and
after giving effect to the making of any Loans hereunder, and the issuance of
any Letters of Credit hereunder.
     5.06 5.06 Litigation. Except as specifically disclosed in Schedule 5.06,
there are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrowers after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrowers or any of their Subsidiaries or against
any of their properties or revenues that (a) purport to affect or pertain to
this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) either individually or in the aggregate, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.
     5.07 No Default. Neither the Borrowers nor any Subsidiary is in default
     5.07 No Default. No event or circumstance has occurred or exists that
constitutes a Default. No Borrower or Subsidiary is in default, and no event or
circumstance has occurred or exists that with the passage of time or giving of
notice would constitute a default, under or with respect to any Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 



--------------------------------------------------------------------------------



 



     5.08 5.08 Ownership of Property. Each of the BorrowersBorrower and each
Subsidiary has good record and marketable title in fee simple to, (or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate,) all of its Real Estate, and good and
marketable title to all of its personal Property, including all Property
reflected in any financial statements delivered to Administrative Agent or
Lenders. Each Borrower and Subsidiary has paid and discharged all lawful claims
that, if unpaid, could become a Lien on its Properties, other than Permitted
Liens and, with respect to Non-Loan Party Subsidiaries, could not reasonably be
expected to have a Material Adverse Effect. The property of the Borrowers and
their Subsidiaries is subject to no Liens, other than Liens permitted by
Section 7.01.
     5.09 Environmental Compliance. The Borrowers and their Subsidiaries conduct
in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Borrowers have reasonably concluded
that, except as specifically disclosed in Schedule 5.09, such Environmental Laws
and claims could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
     5.09 Environmental Compliance. Except as disclosed on Schedule 5.09, no
Loan Party or Pledged Foreign Subsidiary or any such Person’s present or, to any
such Person’s knowledge, past operations, Real Estate or other Properties are
subject to any federal, state or local investigation to determine whether any
remedial action is needed to address any environmental pollution, hazardous
material or environmental clean-up that is an unresolved Material Environmental
Liability and, from and after the Third Amendment Closing Date, that could
reasonably be expected to have a Material Adverse Effect. Except as disclosed on
Schedule 5.09, as of the Third Amendment Closing Date, no Non-Loan Party
Subsidiary (excluding any Pledged Foreign Subsidiary) or such Non-Loan Party
Subsidiary’s operations, Real Estate or other Properties are subject to any
federal, state or local investigation or requirements, to determine whether any
remedial action is needed to address any environmental pollution, hazardous
material or environmental clean-up that could reasonably be expected to result
in a Material Environmental Liability. No Loan Party or Pledged Foreign
Subsidiary has received any Environmental Notice or has any contingent liability
with respect to any Environmental Release, environmental pollution or hazardous
material on any Real Estate now or previously owned, leased or operated by it
that (a) as of the Third Amendment Closing Date could reasonably be expected to
result in a Material Environmental Liability and (b) after the Third Amendment
Closing Date that could reasonably be expected to have a Material Adverse
Effect. The representations and warranties contained in the Environmental
Agreement are true and correct on the Third Amendment Closing Date.
     5.10 5.10 Insurance. The properties of the Borrowers and their Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrowers, in such amounts (after giving effect to any
self-insurance compatible with the following standards), with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the

 



--------------------------------------------------------------------------------



 



Borrowers or the applicable Subsidiary operates, provided that the Borrowers and
their Subsidiaries may maintain self-insurance in accordance with reasonably
prudent industry practice through Captive Insurance Subsidiaries.
     5.11 5.11 Taxes. The Borrowers and their Subsidiaries have filed all
Federal, material state and other material tax returns and reports required to
be filed, and have paid all Federal, material state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. There is no proposed tax assessment against the Borrowers or any
Subsidiary that would, if made, have a Material Adverse Effect.
     5.12 5.12 ERISA Compliance.
     (a) EachExcept as could not reasonably be expected to have a Material
Adverse Effect, each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto, provided that each
Plan that is in the form of a prototype document has an opinion letter issued by
the IRS to the prototype plan sponsor, and no failure to satisfy a qualification
requirement applicable thereto could reasonably be expected to have a Material
Adverse Effect. The Borrowers and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
     (b) There are no pending or, to the best knowledge of the Borrowers,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
     (c) (i) NoExcept as disclosed on Schedule 5.12, no ERISA Event has occurred
or is reasonably expected to occur; (ii) no Pension Plan has any Unfunded
Pension Liability that, together with the aggregate amount of all Unfunded
Pension Liabilities for all Pension Plans, would exceed $25,000,000; (iii)
neither the Borrowers nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iviii) neither the Borrowers nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (viv) neither the Borrowers nor any ERISA Affiliate has engaged in a
transaction that could reasonably be expected to be subject to Sections 4069(a)
or 4212(c) of ERISA.

 



--------------------------------------------------------------------------------



 



     (d) With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting practices
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; (ii) the fair market value of the assets of each funded
Foreign Plan, the liability of each insurer for any Foreign Plan funded through
insurance, or the book reserve established for any Foreign Plan, together with
any accrued contributions, is sufficient to procure or provide for the accrued
benefit obligations with respect to all current and former participants in such
Foreign Plan according to the actuarial assumptions and valuations most recently
used to account for such obligations in accordance with applicable generally
accepted accounting principles; and (iii) it has been registered as required and
has been maintained in good standing with applicable regulatory authorities
except where failure to do so could not reasonably be expected to have a
Material Adverse Effect.
     5.13 5.13 Subsidiaries. With the exception of Inactive Subsidiaries,
Imation has no Subsidiaries Part (a) of Schedule 5.13 shows, for each Borrower
and Subsidiary, its name, its jurisdiction of organization, and the holders of
its equity interests, and, for each of the Loan Parties and the Pledged Foreign
Subsidiaries, its authorized and issued equity interests. Except as disclosed on
Part (a) of Schedule 5.13, in the five years preceding the Third Amendment
Closing Date, no Loan Party has acquired any substantial assets from any other
Person nor been the surviving entity in a merger or combination. Each Loan Party
has good title to its equity interests in its Subsidiaries, subject only to the
Administrative Agent’s Lien (in the case of equity interests in the Loan Parties
and the Pledged Foreign Subsidiaries), and all such equity interests are duly
issued, fully paid and non-assessable. There are no outstanding purchase
options, warrants, subscription rights, agreements to issue or sell, convertible
interests, phantom rights or powers of attorney relating to equity interests of
any Borrower or Subsidiary other than those specifically disclosed in Part (a)
of Schedule 5.13 and has no equity investments in any other corporation or
entity other thanb) of Schedule 5.13. Other than Inactive Subsidiaries and the
Subsidiaries listed in Part (a) of Schedule 5.13, no Borrower has any equity
investments (a) directly in any public corporation or similar public entity or
(b) in any private corporation or similar private entity representing greater
than a five percent ownership interest therein other than, in each case, those
specifically disclosed in Part (bc) of Schedule 5.13.
     5.14 5.14 Margin Regulations; Investment Company Act; Public Utility
Holding Company Act.
     (a) The Borrowers are notNo Borrower or Subsidiary is engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying any
margin stock.
     (b) None of the Borrowers, any Person Controlling the Borrowers, or any
Subsidiary (i) is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 2005, or (ii) is or is

 



--------------------------------------------------------------------------------



 



required to be registered as an “investment company” under the Investment
Company Act of 1940.
     5.15 5.15 Disclosure. The Borrowers have disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to them, that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect. Except as disclosed on
Schedule 5.15, no Loan Party or Pledged Foreign Subsidiary is party or subject
to any Restrictive Agreement and no Non-Loan Party (excluding any Pledged
Foreign Subsidiary) is party or subject to any Restrictive Agreement that
restricts its ability to pay dividends or distributions to its parent company or
that could otherwise reasonably be expected to have a Material Adverse Effect.
No such Restrictive Agreement prohibits the execution, delivery or performance
of any Loan Document by a Loan Party or Pledged Foreign Subsidiary. No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Loan Party to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
     5.16 5.16 Compliance with Laws. Each of the Borrowers and each Subsidiary
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except (other than with respect to any failure to comply with
Anti-Terrorism Laws) in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
     5.17 5.17 Intellectual Property; Licenses, Etc. The Borrowers and their
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises,
licensesLicenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person except as
disclosed on Schedule 5.17, except where the failure to own or possess such IP
Rights could not reasonably be expected to have a Material Adverse Effect. To
the best knowledge of the Borrowers, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrowers or any Subsidiary infringes upon
any rights held by any other Person in a manner that could reasonably be
expected to have a Material Adverse Effect. Except as specifically disclosed in
Schedule 5.17, no claim or litigation regarding any of the foregoing isthere is
no pending, or, to the bestany Borrower’s knowledge of the Borrowers,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, threatened

 



--------------------------------------------------------------------------------



 



Intellectual Property Claim with respect to any Borrower, any Subsidiary or any
of their Property (including any Intellectual Property).
     5.18 Accounts. The Administrative Agent may rely, in determining which
Accounts are Eligible Accounts, on all statements and representations made by
the Borrowers with respect thereto. The Borrowers warrant, with respect to each
Account at the time it is shown as an Eligible Account in a Borrowing Base
Certificate, that:
     (a) it is genuine and in all material respects what it purports to be, and
is not evidenced by a judgment;
     (b) it arises out of a completed, bona fide sale and delivery of goods in
the Ordinary Course of Business (provided, that an aggregate of up to
$10,000,000 shall be permitted for FOB destination Accounts), and substantially
in accordance with any purchase order, contract or other document relating
thereto;
     (c) it is for a sum certain, maturing as stated in the invoice covering
such sale, a copy of which has been furnished or is available to the
Administrative Agent on request;
     (d) it is not subject to any offset under contract or applicable Law, Lien
(other than the Administrative Agent’s Lien or a Permitted Lien permitted
pursuant to subsections (c) or (d) of Section 7.01), deduction, defense,
dispute, counterclaim or other adverse condition except as arising in the
Ordinary Course of Business and disclosed to the Administrative Agent; and it is
absolutely owing by the Account Debtor, without contingency in any respect;
     (e) no purchase order, agreement, document or applicable Law restricts
assignment of the Account to the Administrative Agent (regardless of whether,
under the UCC, the restriction is ineffective), and the applicable Borrower is
the sole payee or remittance party shown on the invoice;
     (f) no extension, compromise, settlement, modification, credit, deduction
or return has been authorized with respect to the Account, except discount,
allowances or other adjustments granted in the Ordinary Course of Business for
prompt payment that are immaterial or are reflected in the reports submitted to
the Administrative Agent hereunder; and
     (g) to the best of the Borrowers’ knowledge, (i) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectibility of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Borrower’s
customary credit standards, is Solvent, is not contemplating or subject to an
Insolvency Proceeding, and has not failed, or suspended or ceased doing
business; and (iii) there are no proceedings or actions threatened or pending
against any Account Debtor that could reasonably be expected to have a material
adverse effect on the Account Debtor’s financial condition.

 



--------------------------------------------------------------------------------



 



     5.19 Payable Practices. No Borrower or Subsidiary has made any change in
its historical accounts payable practices from those in effect on the Third
Amendment Closing Date which change could reasonably be expected have a Material
Adverse Effect.
     5.20 Labor Relations. Except as described on Schedule 5.20, no Borrower or
Subsidiary is party to or bound by any collective bargaining agreement or
similar agreement with any union, labor organization or other bargaining agent.
There are no grievances, disputes or controversies with any union or other
organization of any Borrower’s or Subsidiary’s employees, or, to any Borrower’s
knowledge, any asserted or threatened strikes, work stoppages or demands for
collective bargaining which could reasonably be expected to have a Material
Adverse Effect.
     5.21 Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between any Borrower or
Subsidiary and any customer or supplier, or any group of customers or suppliers,
who individually or in the aggregate are material to the business of the
Borrowers and their Subsidiaries, taken as a whole. There exists no condition or
circumstance that could reasonably be expected to impair the ability of the
Borrowers and their Subsidiaries, taken as a whole, to conduct their business at
any time hereafter in substantially the same manner as conducted on the Third
Amendment Closing Date.
     5.22 Surety Obligations. No Borrower or Subsidiary is obligated as surety
or indemnitor under any bond or other contract that assures payment or
performance of any obligation of any Person, except as otherwise permitted
hereunder.
     5.23 Bank Accounts. Schedule 5.23 contains a complete and accurate list of
all Deposit Accounts, including all Dominion Accounts, maintained by each Loan
Party with any bank or other financial institution. Each Borrower shall take all
actions necessary to establish the Administrative Agent’s control of each such
Deposit Account (other than (a) an account exclusively used for payroll, payroll
taxes or employee benefits, or (b) an account containing not more than $100,000
at any time, provided, that all such accounts described in this subclause
(b) shall not have more than $250,000 in the aggregate on deposit therein at any
time). Each Borrower shall be the sole account holder of each Deposit Account
and shall not allow any other Person (other than the Administrative Agent) to
have control over a Deposit Account or any Property deposited therein. Each
Borrower shall promptly notify the Administrative Agent of any opening or
closing of a Deposit Account and, with the consent of the Administrative Agent,
will amend Schedule 5.23 to reflect same.
     5.24 Validity and Priority of Security Interest. The provisions of this
Agreement, the Security and Pledge Agreement, the Mortgages and/or the other
Loan Documents create legal and valid Liens on all the Collateral in favor of
the Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, and such Liens constitute (or will, upon the Administrative Agent’s
duly filing or recording any required financing statements or Mortgages, as
applicable, and taking possession or control (including possession of any
certificate of title) of Collateral that may be perfected only by possession or
control) perfected and continuing Liens on the Collateral, securing the
Obligations,

 



--------------------------------------------------------------------------------



 



enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except (i) in the case of Liens
described in clauses (c), (d) and (g) of Section 7.01 solely to the extent any
such Liens would have priority over the Administrative Agent’s Liens pursuant to
any applicable Law and (ii) Liens granted in the Pledged Foreign Subsidiaries.
     5.25 Material Agreements. As of the Third Amendment Closing Date,
Schedule 5.25 sets forth all Material Contracts (other than the Loan Documents)
of the Loan Parties.
     5.26 Complete Disclosure. No representation or warranty of a Loan Party in
any Loan Document as of the date made or deemed to be made contains any untrue
statement of a material fact, nor, when considered as a whole, fails to disclose
any material fact necessary to make the statements contained therein not
materially misleading. There is no fact or circumstance, to the knowledge of any
Responsible Officer of a Loan Party, that such Loan Party has failed to disclose
to the Administrative Agent in writing that has had or would have a Material
Adverse Effect.
ARTICLE VI.ARTICLE VI.
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each of the Borrowers shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02, 6.03, 6.11, and
6.126.13) cause each Subsidiary to:
     6.01 6.01 Financial Statements. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of Imation, a consolidated balance sheet of Imation and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and
     (b) as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of Imation, a
consolidated balance sheet of Imation and its Subsidiaries as at the end of such
fiscal quarter, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of Imation’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer

 



--------------------------------------------------------------------------------



 



of Imation as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of Imation and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;
     (c) as soon as available, and in any event within 30 days after the end of
each month (but within 45 days after the last month in a fiscal year), unaudited
balance sheets as of the end of such month and the related statements of income
and cash flow for such month and for the portion of the fiscal year then
elapsed, on a consolidated basis for Borrowers and Subsidiaries, setting forth
in comparative form corresponding figures for the preceding fiscal year and
certified by a Responsible Officer of Imation as prepared in accordance with
GAAP and fairly presenting the financial position and results of operations for
such month and period, subject to normal year-end adjustments and the absence of
footnotes; and
     (d) not later than 30 days after the beginning of each fiscal year,
projections of Borrowers’ consolidated balance sheets, results of operations,
cash flow and Availability for such fiscal year, month by month.
As to any information contained in materials furnished pursuant to Section
6.02(ce), the Borrowers shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrowers to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.
     6.02 6.02 Certificates; Other Information. Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:
     (a) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a), and (b), and (c), a duly completed Compliance Certificate
signed by a Responsible Officer of Imation which Compliance Certificate shall
include a calculation of the Consolidated Fixed Charge Coverage Ratio calculated
as of the end of the most recently ended fiscal month within the reporting
period;
     (b) concurrently with delivery of financial statements under
Section 6.01(a) above, copies of all management letters and other material
reports submitted to Borrowers by their accountants in connection with such
financial statements;
     (c) at Administrative Agent’s request, a listing of each Borrower’s trade
payables, specifying the trade creditor and balance due, and a detailed trade
payable aging, all in form satisfactory to Administrative Agent;
     (d) (b) promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of Imation by independent accountants in connection with
the accounts or books of Imation or any Subsidiary, or any audit of any of them;

 



--------------------------------------------------------------------------------



 



     (e) (c) promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of Imation, and copies of all annual, regular, periodic and
special reports and registration statements which Imation may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
     (f) by the 20th day of each month, the Borrower Agent shall deliver to the
Administrative Agent (and Administrative Agent shall promptly deliver same to
Lenders) a Borrowing Base Certificate prepared as of the close of business of
the previous month, and at such other times as the Administrative Agent may
request. All calculations of Availability in any Borrowing Base Certificate
shall originally be made by Borrowers and certified by a Responsible Officer,
provided that the Administrative Agent may from time to time review and adjust
any such calculation (i) to reflect its reasonable estimate of declines in value
of any Collateral, due to collections received in the Dominion Account, or
otherwise; (ii) to adjust advance rates in its Permitted Discretion to reflect
changes in dilution, quality, mix and other factors affecting Collateral; and
(iii) to the extent the calculation is not made in accordance with this
Agreement or does not accurately reflect the Availability Reserve;
     (g) the Borrower Agent shall provide to the Administrative Agent, on or
before the 20th day of each month, (i) a detailed aged trial balance of all
Accounts as of the end of the preceding month, specifying each Account’s Account
Debtor name and address, amount, invoice date and due date, showing any
discount, allowance, credit, authorized return or dispute, and including such
proof of delivery, copies of invoices and invoice registers, copies of related
documents, repayment histories, and status reports, (ii) inventory reports by
location of the Loan Parties, and (iii) such other reports and information as
the Administrative Agent may reasonably request, in each case, in form
satisfactory to the Administrative Agent. If Accounts in an aggregate face
amount of $5,000,000 or more cease to be Eligible Accounts, the Borrower Agent
shall notify the Administrative Agent of such occurrence promptly after any
Borrower has knowledge thereof.
     (h) promptly after the sending or filing thereof, copies of any annual
report to be filed in connection with each Plan or Foreign Plan; and
     (i) (d) promptly, such additional information regarding the business,
financial or corporate affairs of the Borrowers or any Subsidiary, or compliance
with the terms of the Loan Documents,other reports and information (financial or
otherwise) as the Administrative Agent or any Lender may reasonably request from
time to time reasonably requestin connection with any Collateral or any
Borrower’s, Subsidiary’s or other Loan Party’s financial condition, corporate
affairs or business.
Documents required to be delivered pursuant to Section 6.01(a) or , (b) or
(c) or Section 6.02(ce) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
Imation posts such documents, or provides a link thereto on Imation’s website

 



--------------------------------------------------------------------------------



 



on the Internet at the website address listed on Schedule 10.02; or (ii) on
which such documents are posted on Imation’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that: (i) Imation shall deliver
paper copies of such documents to the Administrative Agent or any Lender that
requests Imation to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) Imation shall notify (which may be by facsimile or electronic mail) the
Administrative Agent and each Lender of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance Imation shall be required to provide paper copies of
the Compliance Certificates required by Section 6.02(a) to the Administrative
Agent and each of the Lenders. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by Imation with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Imation or its securities) (each, a
“Public Lender”). The Borrowers hereby agree that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Arranger, the L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to Imation or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, the Borrowers shall be under no obligation to
mark any Borrower Materials “PUBLIC.”
     6.03 6.03 Notices. Promptly upon any Responsible Officer having knowledge
thereof, notify the Administrative Agent and each Lender:
     (a) of the occurrence of any Default;
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (insofar as the same has resulted
in or could reasonably be expected to result in a Material Adverse Effect)
(i) breach or non-performance of, or any default

 



--------------------------------------------------------------------------------



 



under, a Contractual Obligation of any Borrower or any Subsidiary; (ii) any
dispute, litigation, investigation, proceeding or suspension between any
Borrower or any Subsidiary and any Governmental Authority; or, including any
violation or asserted violation of any applicable Law; (iii) the commencement
of, or any material development in, any litigation or proceeding affecting any
Borrower or any Subsidiary of a type or nature required to be disclosed on
Schedule 5.06, including pursuant to any applicable Environmental Lawsor that
could reasonably be expected to result in a Material Environmental Liability; or
(iv) the assertion of any Intellectual Property Claim;
     (c) of the occurrence of any ERISA Event;
     (d) of any material change in accounting policies or financial reporting
practices by any Borrower or any Subsidiary, or of the occurrence of any
Internal Control Event;
     (e) that any Guarantor has ceased to be a Subsidiary of Imationa Loan
Party;
     (f) of any judgment in an amount exceeding $5,000,000;
     (g) the discharge of or any withdrawal or resignation by Borrowers’
independent accountants;
     (h) any opening of a new office or place of business of a Loan Party,
within a reasonable period of time prior to such opening;
     (i) of any pending or threatened labor dispute, strike or walkout, or the
expiration of any material labor contract that, in each case, could reasonably
be expected to have a Material Adverse Affect; and
     (f) of the closing of the Memorex Acquisition.
     (j) of any Environmental Release by a Loan Party or on any Real Estate
owned, leased or occupied by a Loan Party, or receipt by a Loan Party of any
Environmental Notice that, if determined adversely to such Loan Party, could
reasonably be expected to result in a Material Environmental Liability.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrowers setting forth details of the occurrence
referred to therein and stating what action the Borrowers have taken and
proposes to take with respect thereto. Each notice pursuant to Section 6.03(a)
shall describe with particularity any such Default, including any and all
provisions of this Agreement and any other Loan Document that have been
breached.
     6.04 6.04 Payment of Obligations. Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by Imation or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its propertyProperty
unless the same are otherwise permitted under Section 7.01(d); and (c) all
Indebtedness, as and when due

 



--------------------------------------------------------------------------------



 



and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness.
     6.05 6.05 Preservation of Existence, Etc.
     (a) Preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization, except in a transaction permitted by Section 7.04 or 7.05;
     (b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and
     (c) preserve or renew all of its registered patents, trademarks, trade
names, service marks, and other IP Rights the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.
     6.06 6.06 Maintenance of Properties.
     (a) Maintain, preserve and protect all of its material propertiesProperties
and equipmentEquipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted;
     (b) make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; and
     (c) use the standard of care typical in the industry in the operation and
maintenance of its facilities.
     6.07 Maintenance of Insurance.
     (a) Maintain, and shall cause each Loan Party to maintain, with
endorsements and with insurers (with a Best Rating of at least A7, unless
otherwise approved by the Administrative Agent) satisfactory to the
Administrative Agent, insurance (i) with respect to the Collateral, Properties
and business of the Loan Parties covering casualty, hazard, larceny,
embezzlement, theft or other criminal misappropriation, malicious mischief,
product liability, workers’ compensation, flood and other risks, in amounts
satisfactory to the Administrative Agent, and (ii) covering business
interruption with policy limits, coverage amounts and deductibles determined
from time to time by the Loan Parties in their commercially reasonable business
judgment and not otherwise materially inconsistent with the past policies of
such Loan Party regarding policy limits, coverage amounts and deductibles, and
subject to an Insurance Assignment satisfactory to the Administrative Agent. All
proceeds under each policy shall be payable to the Administrative Agent. From
time to time upon request, the Borrower Agent shall deliver to the
Administrative Agent the originals or certified copies of the Loan Parties’
insurance policies and updated flood plain searches. Unless the Administrative
Agent shall agree otherwise, each policy shall include satisfactory endorsements
(i) showing the Administrative Agent as loss payee; (ii)

 



--------------------------------------------------------------------------------



 



requiring 30 days prior written notice to the Administrative Agent in the event
of cancellation of the policy for any reason whatsoever; and (iii) specifying
that the interest of the Administrative Agent shall not be impaired or
invalidated by any act or neglect of any Borrower, any Subsidiary or the owner
of the Property, nor by the occupation of the premises for purposes more
hazardous than are permitted by the policy. If any Borrower fails to provide and
pay (or cause its respective Subsidiaries that are Loan Parties to provide and
pay) for any insurance required by this Section 6.07(a), the Administrative
Agent may, at its option, but shall not be required to, procure the insurance
and charge the Borrowers therefor. Each Borrower agrees to deliver to the
Administrative Agent, promptly as rendered, copies of all reports made to
insurance companies in respect of the Loan Parties. While no Event of Default
exists, the Borrowers may settle, adjust or compromise any insurance claim, as
long as the proceeds are delivered to the Administrative Agent to the extent
required pursuant to Section 6.07(b). If an Event of Default exists, only the
Administrative Agent shall be authorized to settle, adjust and compromise such
claims.
     (b) Any proceeds of insurance (other than proceeds from workers’
compensation or D&O insurance) and any awards arising from condemnation (i) of
any Collateral during a Cash Dominion Trigger Period, shall be paid to the
Administrative Agent and shall be applied in accordance with Section 8.03 and
(ii) of any Collateral in an amount in excess of $500,000, subject to clause
(c) below and during any time other than a Cash Dominion Trigger Period, shall
be paid to the Administrative Agent and shall be applied to the payment of the
Loans, and then to any other Obligations then due and owing.
     (c) During any period other than a Cash Dominion Trigger Period, if
requested by the Borrower Agent in writing within 15 days after the
Administrative Agent’s receipt of any insurance proceeds or condemnation awards
relating to any loss or destruction of Equipment of the Loan Parties, the
Borrowers may use such proceeds or awards to repair or replace such Equipment
(and until so used, the proceeds shall be held by the Administrative Agent as
Cash Collateral) as long as (i) no Default exists; (ii) such repair or
replacement is promptly undertaken and concluded, in accordance with plans
reasonably satisfactory to the Administrative Agent; (iii) the repaired or
replaced Property is free of Liens, other than Permitted Liens that are not
purchase money liens; (iv) the Borrowers comply with disbursement procedures for
such repair or replacement as the Administrative Agent may reasonably require;
and (v) the aggregate amount of such proceeds or awards from any single casualty
or condemnation does not exceed $10,000,000.
     (d) 6.07 Maintenance of Insurance. MaintainWith respect to each Non-Loan
Party Subsidiary, maintain with financially sound and reputable insurance
companies not Affiliates of the Borrowers, insurance with respect to its
propertiesProperties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and providing for not less than 30 days’
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance. Such insurance may be in the form of self-insurance provided
by Captive Insurance Subsidiaries, provided that (i) the terms of such
self-insurance, including the risks covered by such self-insurance, are
customary for companies of similar size engaged in similar businesses and
(ii) each

 



--------------------------------------------------------------------------------



 



Captive Insurance Subsidiary maintains insurance reserves sufficient to satisfy
all applicable regulatory requirements; provided that if no regulatory
requirements relating to reserves apply to a Captive Insurance Subsidiary, such
Captive Insurance Subsidiary shall maintain adequate insurance reserves in
accordance with prudent industry practice in connection with the risks covered
by such Captive Insurance Subsidiary.
     6.08 6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, exceptProperty, except (other
than with respect to any failure to comply with Anti-Terrorism Laws) in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect. Without limiting the generality of
the foregoing, if any Environmental Release occurs at or on any Properties of
any Loan Party or Pledged Foreign Subsidiary, or if any Environmental Release
that could reasonably be expected to have a Material Adverse Effect occurs at or
on any Properties of any Non-Loan Party (other than a Pledged Foreign
Subsidiary), the respective Loan Party, Pledged Foreign Subsidiary or Non-Loan
Party Subsidiary (i) shall act promptly and diligently to investigate, (ii) if
the Environmental Release can reasonably be expected to result in (A) a Material
Environmental Liability with respect to a Loan Party or Pledged Foreign
Subsidiary only, or (B) a Material Adverse Effect, report to the Administrative
Agent and (iii) report to all appropriate Governmental Authorities the extent
of, and to make appropriate remedial action to eliminate, such Environmental
Release, as required by applicable Law or as directed to do so by any
Governmental Authority.
     6.09 6.09 Books and Records. Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrowers or such Subsidiary, as the case may be.
     6.10 6.10 Inspection Rights; Appraisals.
     (a) Permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its
propertiesProperties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
business, assets, prospects, results of operations, finances and accounts with
its directors, officers, and independent public accountants, all (except when a
Default exists) upon reasonable prior notice and at such reasonable times and
intervals and to such reasonable extent as the Administrative Agent or any such
Lender may reasonably request; provided, however, that the Borrowers shall not
be required to pay any such costs or expenses of the Administrative Agent or any
Lenders in connection with any such inspections more than once per calendar year
(except for any such inspections in connection with any Default or Event of
Default).
     (b) Whether or not a Default exists, the Administrative Agent shall have
the right at any time, in the name of the Administrative Agent, any designee of
the Administrative Agent or any Borrower, to verify the validity, amount or any
other matter

 



--------------------------------------------------------------------------------



 



relating to any Accounts of the Borrowers by mail, telephone or otherwise. The
Borrowers shall cooperate fully with the Administrative Agent in an effort to
facilitate and promptly conclude any such verification process.
     (c) Reimburse the Administrative Agent for all reasonable out-of-pocket
charges, costs and expenses of Administrative Agent in connection with
(i) examinations of any Borrower’s or any Subsidiary’s books and records or any
other financial or Collateral matters as the Administrative Agent deems
appropriate, up to three times per fiscal year; (ii) appraisals of Inventory up
to two times per Loan Year; and (iii) appraisals of Real Estate up to one time
during the period beginning on the Third Amendment Closing Date and ending on
the Maturity Date; provided, however, that if an examination or appraisal is
initiated during a Default, all charges, costs and expenses therefor shall be
reimbursed by Borrowers without regard to such limits. Subject to and without
limiting the foregoing, Borrowers specifically agree to pay the Administrative
Agent’s, or its third-party designee, then standard charges for each day that an
employee of the Administrative Agent or its Affiliates or its third-party
designee is engaged in any examination activities, and shall pay the standard
charges of the Administrative Agent’s internal appraisal group or its
third-party designee, which as of the Third Amendment Closing Date is $1,000 per
diem, per examiner. This Section shall not be construed to limit the
Administrative Agent’s right to conduct examinations or to obtain appraisals at
any time in its discretion, nor to use third parties for such purposes.
     6.11 6.11 Use of Proceeds. Use the proceeds of the Credit Extensions
forLoans (i) to pay fees, commissions and expenses in connection with the Third
Amendment to Credit Agreement and (ii) for ongoing working capital requirements,
capital expenditures and other general corporate purposes not in contravention
of any Law or of any Loan Documentof the Borrowers.
     6.12 Taxes. Pay and discharge all Federal, state, and material taxes prior
to the date on which they become delinquent or penalties attach, except those
which are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. If an Account of any Borrower includes a charge for any taxes, the
Administrative Agent is authorized, in its discretion, to pay the amount thereof
to the proper taxing authority for the account of such Borrower and to charge
Borrowers therefor; provided, however, that neither the Administrative Agent nor
Lenders shall be liable for any Taxes that may be due from Borrowers or with
respect to any Collateral.
     6.13 Additional Guarantors and Foreign Subsidiaries.
     (a) 6.12 Additional Guarantors. Notify the Administrative Agent (xi) atof
the time that any Person becomes acreation or acquisition of any Domestic
Subsidiary, or (yii) in the case of Glyphics Media Inc., a New York corporation,
at the time such Subsidiary first has more than $20,000,000 in assets, and in
either case (xi) or (yii) promptly thereafter (and in any event within thirty
(30) days), cause such Person to (aA) become a Guarantor by executing and
delivering to the Administrative Agent a duly executed Joinder Agreement, and (b
or such other document as the Administrative Agent shall deem appropriate for
such purpose, (B)

 



--------------------------------------------------------------------------------



 



grant a security interest in all Collateral owned by such Subsidiary by
delivering to the Administrative Agent a duly executed supplement to each
Collateral Document or such other document as the Administrative Agent shall
deem appropriate for such purpose and comply with the terms of each Collateral
Document, (C) deliver to the Administrative Agent such documents of the types
referred to in clauses (iv) and (v) of Section 4.01(a) and, upon request of the
Administrative Agent,, instruments, and agreements, including a favorable
opinionsopinion of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the Joinder
Agreement), allin each case, in form, content and scope reasonably satisfactory
to the Administrative Agent and take such other actions as may be reasonably
requested by the Administrative Agent, (D) deliver to the Administrative Agent
such original capital stock or other certificates and stock or other transfer
powers evidencing the capital stock of such Person, and (E) deliver to the
Administrative Agent such updated Schedules to the Loan Documents as requested
by the Administrative Agent with respect to such Person. Notwithstanding the
foregoing, the Borrower shall be under no obligation under this Section 6.12 in
respect of (i) Imation Data Storage LLC, a Delaware corporation, provided and so
long as such Person holds no material assets other than a 1% direct or indirect
equity interest in Imation Data Storage Holdings CV, or (ii)6.13 in respect of
Imation Online Service Corp., a New York corporation, provided and so long as
such Person does not have assets in excess of $100,000, and conducts no business
activities.
     (b) Notify the Administrative Agent at the time that any Person becomes a
First-Tier Foreign Subsidiary of any Loan Party, and at the request of the
Administrative Agent, promptly thereafter (and in any event within forty-five
(45) days after such request), cause (i) the applicable Loan Party to deliver to
the Administrative Agent Collateral Documents pledging one hundred percent
(100%) of the total outstanding non-voting capital stock of such new Foreign
Subsidiary and sixty-five percent (65%) of the total outstanding voting capital
stock of such new Foreign Subsidiary and a consent thereto executed by such new
Foreign Subsidiary (including, without limitation, if applicable, original stock
certificates (or the equivalent thereof pursuant to the applicable Laws and
practices of any relevant foreign jurisdiction) evidencing the capital stock of
such new Foreign Subsidiary, together with an appropriate undated stock power
for each certificate duly executed in blank by the registered owner thereof),
(ii) such Person to deliver to the Administrative Agent such documents and
certificates as may be reasonably requested by the Administrative Agent,
(iii) the applicable Loan Party to deliver to the Administrative Agent such
updated Schedules to the Loan Documents as reasonably requested by the
Administrative Agent with regard to such Person and (iv) such Person to deliver
to the Administrative Agent such other documents as may be reasonably requested
by the Administrative Agent, all in form, content and scope satisfactory to the
Administrative Agent.
     6.14 After-Acquired Collateral. Promptly (a) notify the Administrative
Agent in writing if, after the Third Amendment Closing Date any Loan Party
obtains any interest in any Collateral (i) consisting of Deposit Accounts,
Chattel Paper, Documents, Instruments, Material Intellectual Property, or
Letter-of-Credit Rights and (ii) Collateral consisting of Investment Property
that does not, upon such acquisition, become subject to the Administrative
Agent’s perfected first priority Lien and (b) upon the Administrative Agent’s
request, take such actions as the Administrative Agent deems appropriate to
effect

 



--------------------------------------------------------------------------------



 



the Administrative Agent’s duly perfected, first priority Lien upon such
Collateral, including obtaining any appropriate possession, control agreement or
Lien Waiver; provided, that the Administrative Agent shall be permitted to
request Lien Waivers for locations only where there is Material Collateral,
except that for any two or more locations where the aggregate value of the
Collateral is $2,500,000 or more (such locations being “Significant Inventory
Locations”), the Administrative Agent may request, and the Loan Parties shall
obtain, a Lien Waiver for as many of the Significant Inventory Locations as is
necessary so that the aggregate value of Collateral at any two or more locations
for which Lien Waivers shall have not been obtained is less than $2,500,000 and,
provided further, the Loan Parties shall use commercially reasonable best
efforts to obtain all such Lien Waivers requested pursuant to this Section 6.14.
If any Material Collateral is in the possession of a third party, at the
Administrative Agent’s request, the Loan Parties shall use commercially
reasonable efforts to obtain an acknowledgment that such third party holds the
Collateral for the benefit of the Administrative Agent.
     6.15 Landlord and Storage Agreements. Upon request, provide the
Administrative Agent with copies of all existing agreements, and promptly after
execution thereof provide the Administrative Agent with copies of all future
agreements, between a Loan Party and any landlord, warehouseman, processor,
shipper, bailee or other Person that owns any location at which any Material
Collateral is kept or that is a Significant Inventory Location for which the
Agent is entitled to request a Lien Waiver pursuant to Section 6.14, or that
otherwise possesses or handles any Material Collateral.
     6.16 Licenses. Keep each material License affecting any Collateral
(including the manufacture, distribution or disposition of Inventory) or any
other material Property of the Borrowers and the Subsidiaries, taken as a whole,
in full force and effect; promptly notify the Administrative Agent of any
proposed material modification to any such material License, or entry into any
new material License; pay all Royalties when due (unless being contested in good
faith by appropriate proceedings); and notify the Administrative Agent of any
default or breach asserted by any Person to have occurred under any material
License affecting any Collateral or any other material Property of the Borrowers
and Subsidiaries, taken as a whole.
     6.17 Administration of Inventory.
     (a) Records and Reports of Inventory. Keep accurate and complete records of
each Borrowing Base Loan Party’s Inventory, including costs and daily
withdrawals and additions. Each Borrowing Base Loan Party shall conduct a
physical inventory at least once per calendar year (and on a more frequent basis
if requested by the Administrative Agent when an Event of Default exists) and
periodic cycle counts consistent with historical practices, and shall provide to
the Administrative Agent a report based on each such inventory and count
promptly upon completion thereof, together with such supporting information as
the Administrative Agent may reasonably request. The Administrative Agent may
participate (at its expense if no Event of Default exists) in and observe each
physical count.

 



--------------------------------------------------------------------------------



 



     (b) Returns of Inventory. Not return any Inventory of a Borrowing Base
Party to a supplier, vendor or other Person, whether for cash, credit or
otherwise, unless (a) such return is in the Ordinary Course of Business; (b) no
Default or Overadvance exists or would result therefrom; and (c) the
Administrative Agent is promptly notified if the aggregate Value of all
Inventory returned in any month by the Borrowing Base Loan Parties exceeds
$7,500,000.
     (c) Acquisition, Sale and Maintenance. Not acquire or accept any Inventory
on approval except pursuant to a consignment arrangement, and shall take all
commercially reasonable steps to assure that all Inventory is produced in
accordance with applicable Law, including the Fair Labor Standards Act. No
Borrowing Base Loan Party shall sell any Inventory on approval, except pursuant
to a consignment arrangement, or on any other basis under which the customer may
return or require the applicable Borrowing Base Loan Party to repurchase such
Inventory. Each Borrowing Base Loan Party shall use, store and maintain all
Inventory with reasonable care and caution, in accordance with applicable
standards of any insurance and in conformity in all material respects with all
applicable Law, and shall make current rent payments (within applicable grace
periods provided for in leases and unless being contested in good faith by
appropriate proceedings) at all locations where any Material Collateral is
located.
     6.18 Administration of Equipment.
     (a) Records and Schedules of Equipment. Keep accurate and complete records
in all material respects of the Loan Parties’ and the Pledged Foreign
Subsidiaries’ respective Equipment, including kind, quality, quantity, cost,
acquisitions and dispositions thereof, and shall submit to the Administrative
Agent, on such periodic basis as the Administrative Agent may reasonably
request, a current schedule thereof, in form satisfactory to the Administrative
Agent. Promptly upon request, the Loan Parties shall deliver to the
Administrative Agent evidence of the Loan Parties’ and the Pledged Foreign
Subsidiaries’ ownership or interests in any Equipment.
     (b) Dispositions of Equipment. Not sell, lease or otherwise dispose of any
Equipment, without the prior written consent of the Administrative Agent, other
than (a) an asset disposition otherwise permitted under this Agreement;
(b) replacement of Equipment that is worn, damaged or obsolete with Equipment of
like function and value, if the replacement Equipment is acquired substantially
contemporaneously with such disposition and is free of Liens; and (c) a
disposition in the Ordinary Course of Business.
     (c) Condition of Equipment. Ensure that the Equipment is in good operating
condition and repair, and all necessary replacements and repairs have been made
so that the value and operating efficiency of the Equipment is preserved at all
times, reasonable wear and tear excepted. Each Loan Party and each Pledged
Foreign Subsidiary shall ensure that the Equipment is mechanically and
structurally sound, and capable of performing the functions for which it was
designed, in accordance with manufacturer specifications, in each case in all
material respects, reasonable wear and tear excepted.

 



--------------------------------------------------------------------------------



 



     6.19 Commercial Tort Claims. Promptly notify the Administrative Agent in
writing if any Loan Party has a Commercial Tort Claim (other than, as long as no
Default exists, a Commercial Tort Claim for less than $1,000,000) and, upon the
Administrative Agent’s request, promptly take such actions as the Administrative
Agent deems appropriate to confer upon the Administrative Agent (for the benefit
of Secured Parties) a duly perfected, first priority Lien upon such claim.
     6.20 Further Assurances. Execute and deliver, or cause to be executed and
delivered, to the Administrative Agent and/or the Lenders such documents and
agreements, instruments, assignments, title certificates, or other documents or
agreements, and take or cause to be taken such actions, as the Administrative
Agent or any Lender may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents.
ARTICLE VII.ARTICLE VII.
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, neither Borrower shall, nor shall it permit any
Subsidiary to, directly or indirectly:
     7.01 7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its propertyProperty, assets or revenues, whether now owned or hereafter
acquired, other than the following (collectively “Permitted Liens”):
     (a) Liens pursuant to any Loan Document;
     (b) Liens existing on the date hereofThird Amendment Closing Date and
listed on Schedule 7.01 and any renewals or extensions thereof, provided that
the propertyProperty covered thereby is not increased and any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.03(b);
     (c) Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business (other than Liens on
the Collateral)Ordinary Course of Business which are not overdue for a period of
more than 30 days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;
     (e) pledges or deposits in the ordinary courseOrdinary Course of
businessBusiness in connection with workers’ compensation, unemployment
insurance and other social security legislation, other than any Lien imposed by
ERISA, and other than any such Lien on theBorrowing Base Collateral;

 



--------------------------------------------------------------------------------



 



     (f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course Ordinary Course of
businessBusiness (other than Liens on theBorrowing Base Collateral);
     (g) Liens encumbering any Real Estate subject to a Mortgage that are
described on a mortgagee title policy covering the Administrative Agent and
approved by the Administrative Agent, and which Liens do not in any case
materially detract from the value of Real Estate subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;
     (h) (g) easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the propertyProperty subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;
     (i) (h) Liens (other than Liens on theBorrowing Base Collateral) securing
judgments, decrees or awards (i) in respect of which the Borrowers or any of
their Subsidiaries shall in good faith be prosecuting an appeal or proceedings
for review and in respect of which there shall have been secured a subsisting
stay of execution pending such appeal or proceedings, or (ii) in an aggregate
amount equal to or less than $10,000,0005,000,000;
     (j) (i) Liens (other than Liens on theBorrowing Base Collateral) securing
Indebtedness permitted under Section 7.03(e); provided that (i) such Liens do
not at any time encumber any property Property other than the propertyProperty
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the
propertyProperty being acquired on the date of acquisition;
     (j) Liens on property existing at the time of acquisition thereof by either
Borrower or any Subsidiary; provided that such Liens were in existence prior to
such acquisition and were not created in contemplation of such acquisition and
any renewals or extensions thereof, provided the property covered thereby is not
increased and the amount secured thereby is not increased;
     (k) Liens on property of a Personany Property (other than Borrowing Base
Collateral) (i) of any Subsidiary which are in existence at the time that such
Subsidiary is acquired pursuant to a Permitted Acquisition and (ii) of the
Borrower or any of its Subsidiaries existing at the time such Person is acquired
by either Borrower or any Subsidiary (whether by stock purchase, merger or
otherwise); provided that such Liens were in existence prior to the
contemplation of such acquisition and do not extend to any assets other than
those of the Person acquired; and Property (other than Borrowing Base
Collateral) is purchased or otherwise acquired by the Borrower or such
Subsidiary thereof pursuant to a transaction permitted pursuant to this
Agreement; provided that, with respect to each of the foregoing clauses (i) and
(ii), (A) such Liens (1) are not incurred in connection with, or in anticipation
of, such Permitted Acquisition, purchase or other acquisition, (2) are
applicable only to specific Property (other than Borrowing Base

 



--------------------------------------------------------------------------------



 



Collateral), (3) are not “blanket” or all-asset Liens and (4) do not attach to
any other property or assets of the Borrower or any of its Subsidiaries and
(B) the Indebtedness secured by such Liens is permitted under Section 7.03(g);
     (l) normal and customary rights of setoff upon deposits in favor of
depository institutions, and Liens of a collecting bank on Payment Items in the
course of collection;
     (m) Liens on assets of any Non-Loan Party Subsidiary to secure Indebtedness
permitted under Section 7.03(f);
     (n) Liens granted by a Non-Loan Party Subsidiary in favor of a Loan Party
in respect of Indebtedness and by such Subsidiary;
     (o) any interest or title of a lessor, sublessor, licensee or licensor
under any lease or license agreement not prohibited by this Agreement; and
     (p) (l) Liens (other than Liens on Borrowing Base Collateral) not otherwise
permitted herein securing Indebtedness not in favor of any Affiliate of Imation
and not exceeding in the aggregate at any time the principal amount of
$25,000,000.2,500,000.
     7.02 7.02 Investments. Make any Investments, except:
     (a) Investments held by the Borrowers or such Subsidiary in the form of
cash equivalents or marketable debt securities;Cash Equivalents, provided that
Cash Equivalents of any Loan Party shall be subject to the Administrative
Agent’s Lien and control, pursuant to documentation in form and substance
satisfactory to the Administrative Agent;
     (b) advances to officers, directors and employees of the Borrowers and
Subsidiaries in an aggregate amount not to exceed $1,500,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;Investments existing or specifically contemplated on the Third
Amendment Closing Date, in each case, as set forth on Schedule 7.02;
     (c) Investments of the Borrowers in any wholly-owned Domestic Subsidiary or
wholly-owned Pledged Foreign Subsidiary (or any wholly-owned Foreign Subsidiary
of any such Pledged Foreign Subsidiary) and Investments of any wholly-owned
Domestic Subsidiary or wholly-owned Pledged Foreign Subsidiary (or any
wholly-owned Foreign Subsidiary of any such Pledged Foreign Subsidiary) in the
Borrowers or in another wholly-owned Domestic Subsidiary or wholly-owned Pledged
Foreign Subsidiary (or any wholly-owned Foreign Subsidiary of any such Pledged
Foreign Subsidiary);(i) any Loan Party in any other Loan Party, (ii) any
Non-Loan Party Subsidiary in any Loan Party or any other Non Loan-Party
Subsidiary and (iii) any Loan Party in any Non-Loan Party Subsidiary after the
Third Amendment Closing Date so long as (A) both before and after giving effect
thereto, no Default has occurred and is continuing, and (B) the amount of such
Investments, when combined with Investments made pursuant to Section 7.02(k)
shall not exceed (1) $5,000,000 in the aggregate during any fiscal year if,
after giving effect to any such Investment under this subclause (1), pro forma
Availability for each day of the 30-day

 



--------------------------------------------------------------------------------



 



period immediately preceding such Investment and on the date of such Investment
after giving effect thereto is less than $50,000,000, (2) $10,000,000 in the
aggregate during any fiscal year if, after giving effect to any such Investment
under this subclause (2), pro forma Availability for each day of the 30-day
period immediately preceding such Investment and on the date of such Investment
after giving effect thereto is less than or equal to $100,000,000 and greater
than or equal to $50,000,000 and (3) $20,000,000 in the aggregate during any
fiscal year if, after giving effect to any such Investment under this subclause
(3), pro forma Liquidity for each day of the 30-day period immediately preceding
such Investment and on the date of such Investment after giving effect thereto
is greater than $100,000,000; provided, that for the avoidance of doubt, in each
of the foregoing clauses (1), (2) and (3), Investments consisting of loans in
any fiscal year shall be measured only on the basis of the amount of such loan
outstanding at any time during such fiscal year;
     (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary courseOrdinary Course of businessBusiness, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;
     (e) Guarantees permitted by Section 7.03(c);
     (f) Investments (i) existing on the Closing Date in Foreign Subsidiaries,
and Initial Investments in Pledged Foreign Subsidiaries (or Foreign Subsidiaries
of such Pledged Foreign Subsidiaries) and such additional Investments therein as
may arise in the ordinary course of business (and not in connection with any
Acquisition), (ii) in venture capital and investment funds, and (iii) other
Investments (not in connection with the consummation of any Acquisition) not
otherwise permitted hereby; not exceeding in the aggregate for all such existing
and additional Investments under clauses (ii) and (iii) together the amount of
$35,000,000 incurred in any fiscal year; andSwap Contracts permitted by
Section 7.03(d);
     (g) Permitted Acquisitions.;
     (h) loans or other advances of money (i) to officers, directors and
employees of the Borrowers and Subsidiaries in an amount not to exceed
$1,500,000 in the aggregate at any time outstanding and (ii) for travel,
entertainment, relocation and similar items in the Ordinary Course of Business;
     (i) advances of money for prepaid expenses and extensions of trade credit
made in the Ordinary Course of Business;
     (j) deposits with financial institutions permitted hereunder; and
     (k) Investments not otherwise permitted herein so long as (i) both before
and after giving effect thereto, no Default has occurred and is continuing, and
(ii) the amount of such Investments, when combined with Investments made
pursuant to Section 7.02(c)(iii) shall not exceed (1) $5,000,000 in the
aggregate during any fiscal year if, after giving effect to any such Investment
under this subclause (1), pro forma Availability for each day of the

 



--------------------------------------------------------------------------------



 



30-day period immediately preceding such Investment and on the date of such
Investment after giving effect thereto, is less than $50,000,000, (2)
$10,000,000 in the aggregate during any fiscal year if, after giving effect to
any such Investment under this subclause (2), pro forma Availability for each
day of the 30-day period immediately preceding such Investment and on the date
of such Investment after giving effect thereto, is less than or equal to
$100,000,000 and greater than or equal to $50,000,000 and (3) $20,000,000 in the
aggregate during any fiscal year if, after giving effect to any such Investment
under this subclause (3), pro forma Liquidity for each day of the 30-day period
immediately preceding such Investment and on the date of such Investment after
giving effect thereto, is greater than $100,000,000; provided, that for the
avoidance of doubt, in each of the foregoing clauses (1), (2) and (3),
Investments consisting of loans in any fiscal year shall be measured only on the
basis of the amount of such loan outstanding at any time during such fiscal
year.
Notwithstanding the foregoing, neither Borrower shall, nor shall it permit any
Subsidiary to, directly or indirectly, make any Investment (other than non-cash
capital contributions) in Memorex Products Europe Ltd.
     7.03 7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
     (a) Indebtedness under the Loan Documents;
     (b) Indebtedness outstanding on the date hereofThird Amendment Closing Date
and listed on Schedule 7.03 and any refinancings, refundings, renewals or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder;
     (c) (i) Guarantees of the Borrowers or any Subsidiary in respect of
Indebtedness otherwise permitted hereunder of the Borrowers or any wholly-owned
Domestic Subsidiary, anda Loan Party, (ii) Guarantees of any Non-Loan Party
Subsidiary in respect of Indebtedness otherwise permitted hereunder of any
Non-Loan Party Subsidiary, (iii) unsecured Guarantees of the Borrowers or any
Subsidiary in respect of obligations of any Foreign Subsidiary arising in the
ordinary course of businessOrdinary Course of Business in an aggregate amount
for all such Guaranties under this clause (iii) not exceeding at any time
$75,000,000$50,000,000 in the aggregate at any time, and (iv) Indebtedness
consisting of surety or indemnitor obligations under any bond or other contract
for the benefit of any Borrower or Subsidiary to the extent incurred in the
Ordinary Course of Business;
     (d) obligations (contingent or otherwise) of the Borrowers or any
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and
(ii) such Swap Contract does not

 



--------------------------------------------------------------------------------



 



contain any provision exonerating the non-defaulting party from its obligation
to make payments on outstanding transactions to the defaulting party and other
Bank Product Debt;
     (e) Indebtedness in respect of capital leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(ij); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding together with all
Indebtedness outstanding under Section 7.03(h) shall not exceed $25,000,000 in
the aggregate;
     (f) other, unsecured Indebtedness, provided that at the time of incurrence
thereof, both before and after giving effect to such Indebtedness, (i) there
exists no Default, (ii) each of the Borrowers and their Subsidiaries is Solvent,
and (iii) on a pro forma basis, as of the then-most recently ended fiscal
quarter, but after taking into account the effect of such Indebtedness, Imation
is in compliance with the covenants set forth in Section 7.11(a) and Section
7.11(b), and (iv) a Responsible Officer of the Borrowers has delivered to the
Administrative Agent a certificate in form and substance reasonably satisfactory
to the Administrative Agent certifying the satisfaction of each of the foregoing
conditions;Indebtedness of Non-Loan Party Subsidiaries, provided, however, that
the principal amount of all such Indebtedness, together with all Dispositions
made pursuant to Section 7.05(j), shall not exceed $75,000,000 in the aggregate
at any time outstanding;
     (g) Indebtedness of a Person existing at the time such Person is acquired
by the Borrower or any Subsidiary (whether by stock purchase, merger or
otherwise); provided that such Indebtedness werewas in existence prior to the
contemplation of such acquisition and do not extend to any assets other than
those of the Person acquired and the amount of such Indebtedness does not exceed
$5,000,000 in the aggregate at any time outstanding;
     (h) Indebtedness secured by fixed or capital assets and property acquired
by the Borrowers or any Subsidiary; provided that such Indebtedness (i) does not
exceed the value of such property or assets so acquired, (ii) was in existence
prior to the contemplation of such acquisition, and (iii) together with all
Indebtedness outstanding under Section 7.03(e), does not exceed $25,000,000 in
the aggregate; and
     (i) Indebtedness subordinated to the Obligations on terms satisfactory to,
and otherwise having material terms satisfactory to, the Required Lenders;
     (j) Indebtedness complying with the requirements set forth on
Schedule 7.03(A) so long as immediately before and after giving effect to such
Indebtedness, Availability shall be at least $30,000,000; and
     (k) other unsecured Indebtedness that does not exceed $10,000,000 in the
aggregate at any time outstanding.
     7.04 7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, change its name or conduct business under any fictitious
name, change its tax, charter or other organizational identification number,
change its form or state of organization, or Dispose of (whether in one
transaction or in a series of transactions) all or

 



--------------------------------------------------------------------------------



 



substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:
     (a) any wholly-owned Subsidiary may merge with (i) a Borrower, provided
that the Borrower shall be the continuing or surviving Person, or (ii) any one
or more other wholly-owned Subsidiaries, provided that when any Guarantor is
merging with another Subsidiary, the Guarantor shall be the continuing or
surviving Person;
     (b) any wholly-owned Subsidiary may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to a Borrower or to another
wholly-owned Subsidiary; provided that if the transferor in such a transaction
is a Guarantor, then the transferee must either be a Borrower or a Guarantor;
and
      (c) either Borrower or any Subsidiary may dissolve anany Inactive
Subsidiary.
     7.05 7.05 Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:
     (a) Dispositions of obsolete or worn out propertyProperty, whether now
owned or hereafter acquired, in the ordinary course of businessOrdinary Course
of Business;
     (b) Dispositions of inventoryInventory in the ordinary course of
businessOrdinary Course of Business;
     (c) Dispositions of equipment or real propertyEquipment to the extent that
(i) such propertyProperty is exchanged for credit against the purchase price of
similar replacement propertyProperty or (ii) the proceeds of such Disposition
are reasonably promptly applied to the purchase price of such replacement
propertyProperty;
     (d) Dispositions of propertyProperty by a Borrower or any Subsidiary to a
Borrower or to a wholly-owned Domestic Subsidiary or a wholly-owned Pledged
Foreign Subsidiary (or a Foreign Subsidiary of such a Pledged Foreign
Subsidiary)Subsidiary; provided that if the transferor of such property
isProperty is a Borrower or a Guarantor, the transferee thereof must either be a
Borrower or a Guarantor;
     (e) Dispositions permitted by Section 7.04;
     (f) non-exclusive or exclusive (within defined fields of application)
licenses of IP Rights in the ordinary courseOrdinary Course of businessBusiness
and substantially consistent with past practice; provided that such licenses are
granted on an arm’s length basis and to Persons other than Affiliates of the
Borrowers;
     (g) Dispositions of IP Rights that are Non-Material Intellectual Property;
provided that at the time of such Disposition, no Event of Default shall exist
or would result from such Disposition;
     (h) Dispositions of Real Estate (other than the Eligible Real Estate Assets
and appurtenant real estate) owned by any Borrower or Subsidiary that is no
longer used in the

 



--------------------------------------------------------------------------------



 



Ordinary Course of Business; provided that at the time of such Disposition, no
Default shall exist or would result from such Disposition;
     (i) a Disposition pursuant to a sale-leaseback of any Equipment or Real
Estate (including buildings or other fixtures thereon) of the Borrowers or any
Subsidiary (other than the Eligible Real Estate Assets and appurtenant real
estate thereto); provided that at the time of such Disposition, no Default shall
exist or would result from such Disposition;
     (j) sales of Accounts of Non-Loan Party Subsidiaries in connection with one
or more foreign securitization programs; provided, however, that the aggregate
face amount of the Accounts sold (less the applicable discount), together with
all Indebtedness outstanding under Section 7.03(f), shall not exceed $75,000,000
in the aggregate at any time outstanding; and
     (k) (g) Dispositions by the Borrowers and their Subsidiaries not otherwise
permitted under this Section 7.057.05, other than Dispositions of Borrowing Base
Collateral; provided that (i) at the time of such Disposition, no Default shall
exist or would result from such Disposition and, (ii) the aggregate book value
of all propertyProperty Disposed of in reliance on this clause (gj) in any
fiscal year shall not exceed $25,000,000; and (iii) at least 75% of the
consideration for Property disposed of pursuant to this clause (j) with a fair
market value in excess of $5,000,000 shall consist of cash or Cash Equivalents;
     (h) a Disposition pursuant to a sale-leaseback of Imation’s headquarters
building and appurtenant real estate, provided the lease resulting therefrom is
an operating lease;
provided, however, that (x) any Disposition pursuant to clauses (a) through (hk)
shall be for fair market value, (y) with respect to clauses (a) through (i), at
least 75% of the consideration therefor shall consist of cash or Cash
Equivalents and (z) with respect to clause (j), one hundred percent (100%) of
the consideration therefor shall consist of cash or Cash Equivalents.
     7.06 7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:
     (a) any Subsidiary may make Restricted Payments to a Borrower and to
wholly-owned Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly-owned Subsidiary, to the Borrower and any Subsidiary and to each
other owner of capital stock or other equity interests of such Subsidiary on a
pro rata basis based on their relative ownership interests)or another Loan
Party;
     (b) the Borrowers and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common equity interests of such Person;
     (c) the Borrowers and each Subsidiary may purchase, redeem or otherwise
acquire shares of its common stock or other common equity interests or warrants
or options to acquire

 



--------------------------------------------------------------------------------



 



any such shares with the proceeds received from the substantially concurrent
issue of new shares of its common stock or other common equity interests; and
     (d) the Borrowers may declare or pay cash dividends to their stockholders
and Imation may purchase, redeem or otherwise acquire shares of its capital
stock or warrants, rights or options to acquire any such shares for cash,
provided that immediately after giving effect to such proposed action, no
Default would exist and, provided further, that for the avoidance of doubt, if
after giving effect to any such Restricted Payment, a Financial Covenant Trigger
Period would exist, the Borrowers shall have a Consolidated Fixed Charge
Coverage Ratio of not less than 1.20 to 1.00, calculated on a pro forma basis.
     7.07 7.07 Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by
Imation and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto, provided that any business based substantially on
information storage technologies shall be deemed substantially related or
incidental thereto.
     7.08 7.08 Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of Imation, whether or not in the ordinary course of
businessOrdinary Course of Business, other than on fair and reasonable terms
substantially as favorable to the Borrowers or such Subsidiary as would be
obtainable by the Borrowers or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate.
     7.09 7.09 Burdensome Agreements. Enter into any Contractual Obligation
(other than this Agreement or any other Loan Document) that (a) limits the
ability (i) of any Subsidiary to make Restricted Payments to the Borrowers or
any Guarantor or to otherwise transfer propertyProperty to the Borrowers or any
Guarantor, (ii) of any Subsidiary to Guarantee the Indebtedness of the Borrowers
or (iii) of the Borrowers or any Subsidiary to create, incur, assume or suffer
to exist Liens on propertyProperty of such Person; provided, however, that this
clause (iii) shall not prohibit any negative pledge incurred or provided in
favor of any holder of Indebtedness permitted under Section 7.03(e) solely to
the extent any such negative pledge relates to the propertyProperty financed by
or the subject of such Indebtedness; or (b) requires the grant of a Lien to
secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person.
     7.10 7.10 Use of Proceeds. Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.
     7.11 Financial Covenants.
     (a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio, as
of the last day of any fiscal quarter, to be greater than 2.50:1.00.
     (b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio, as of the last day of any fiscal quarter, to be less than
2.50:1.00.

 



--------------------------------------------------------------------------------



 



     7.11 Financial Covenant. At any time during a Financial Covenant Trigger
Period, permit the Consolidated Fixed Charge Coverage Ratio, calculated as of
the end of each fiscal month, for each Subject Period ending during or
immediately before such Financial Covenant Trigger Period, to be less than 1.20
to 1.00.
     7.12 Capital Expenditures. Make Capital Expenditures in excess of
$25,000,000 in the aggregate during any fiscal year; provided that up to 100% of
any amount permitted but not expended in any fiscal year may be carried over for
expenditure in the next succeeding fiscal year only (it being understood that no
portion of such carried over amount for any fiscal year may be used until the
entire initial amount of permitted Capital Expenditures for the current fiscal
year has been used for Capital Expenditures).
     7.13 Subsidiaries. Form or acquire any Subsidiary after the Third Amendment
Closing Date, except in accordance with Sections 7.02 and 6.13; or permit any
existing Subsidiary to issue any additional equity interests except director’s
qualifying shares.
     7.14 Organic Documents. Amend, modify or otherwise change any of its
Organization Documents as in effect on the Third Amendment Closing Date in any
manner that would have an adverse effect on the Lenders.
     7.15 Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than Borrowers and their respective
Subsidiaries.
     7.16 Accounting Changes. Make any material change in accounting treatment
or reporting practices, except as required by GAAP and in accordance with
Section 1.03; or change its fiscal year.
     7.17 Restrictions on Payment of Borrowed Money. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any Borrowed Money in excess of the Threshold
Amount (other than the Obligations) prior to its scheduled due date under the
agreements evidencing such Indebtedness as in effect on the Closing Date (or as
amended thereafter with the consent of the Administrative Agent).
ARTICLE VIII.ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     8.01 8.01 Events of Default. Any of the following shall constitute an Event
of Default:
     (a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any facility, utilization or
other fee due hereunder, or (iii) within five days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or

 



--------------------------------------------------------------------------------



 



     (b) Specific Covenants. Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.11or 6.11, and 6.12 or Article VII; or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be (i) incorrect or
misleading when made or deemed made, in the case of any representation,
warranty, certificate or statement of fact that is qualified as to
“materiality”, “Material Adverse Effect” or similar language or (ii) materially
incorrect or materially misleading when made or deemed made, in the case of any
other representation, warranty, certification or statement of fact; or
     (e) Cross-Default. (i) Any Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; or
     (f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
(other than an Inactive Subsidiary) institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its propertyProperty; or any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed

 



--------------------------------------------------------------------------------



 



for 45 calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its propertyProperty is
instituted without the consent of such Person and continues undismissed or
unstayed for 45 calendar days, or an order for relief is entered in any such
proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) Any Borrower or any Subsidiary
(other than an Inactive Subsidiary) becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the propertyProperty of any such
Person and is not released, vacated or fully bonded within 30 days after its
issue or levy; or
     (h) Judgments. There is entered against any Borrower or any Subsidiary
(other than solely against an Inactive Subsidiary) (i) a final judgment or order
for the payment of money in an aggregate amount exceeding the Threshold Amount
(to the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), unless (A) a stay of enforcement of such
judgment or order is in effect, by reason of a pending appeal or otherwise, or
(B) such judgment has been paid as and when due and Availability after giving
effect to such payment is at least $30,000,000, or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment for which enforcement proceedings have been
commenced, by reason of a pending appeal or otherwise, is not in effect; or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrowers under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
     (j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or
     (k) Change of Control. There occurs any Change of Control with respect to
Imation.
     8.02 8.02 Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:

 



--------------------------------------------------------------------------------



 



     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
     (c) require that the BorrowersLoan Parties to Cash Collateralize the L/C
Obligations (in an amount equal to the then Outstanding Amount thereofL/C
Obligations, Bank Product Debt and other Obligations that are contingent or not
yet due and payable, and, if the Loan Parties fail promptly to deposit such Cash
Collateral, the Administrative Agent may (and shall upon the direction of the
Required Lenders) advance the required Cash Collateral as Loans (whether or not
an Overadvance exists or is created thereby, or the conditions in Section 4 are
satisfied); and
     (d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable lawLaw;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to a Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to either Borrower shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrowers to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.
     8.03 8.03 Application of Funds. AfterDuring a Cash Dominion Trigger Period
or after the exercise of remedies provided for in Section 8.02 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III, but
excluding amounts relating to Bank Products), ratably among them in proportion
to the amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations (excluding
amounts relating to Bank Products), ratably among the Lenders in proportion to
the respective amounts described in this clause Third payable to them;

 



--------------------------------------------------------------------------------



 



Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and
Sixth, to payment of all other Obligations, other than Bank Product Debt;
Seventh, to payment of Bank Product Debt; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above. Amounts distributed
with respect to any Bank Product Debt shall be the actual amount of Bank Product
Debt most recently reported in writing to the Administrative Agent.
ARTICLE IX.ARTICLE IX.
ADMINISTRATIVE AGENT
     9.01 9.01 Appointment and Authority. Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto (in particular, to act as a pledge administrator for the purposes of any
security governed under US Law or any other jurisdiction). The provisions of
this Article are solely for the benefit of the Administrative Agent, the Lenders
and the L/C Issuer, and neither the Borrowers nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions.
     9.02 9.02 Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
PersonEach of Bank of America and its Affiliates may accept deposits from,
maintain deposits or credit balances for, invest in, lend money to, provide Bank
Products to, act as thetrustee under indentures of, serve as financial or other
advisor or in any other advisory capacity forto, and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate thereof
as if such Person were not the Administrative Agent hereunder and, the Loan
Parties and their Affiliates, as if Bank of America were any other bank, without
any duty to account therefor to the Lenders(including any fees or other

 



--------------------------------------------------------------------------------



 



consideration received in connection therewith) to the other Lenders. In their
individual capacity, Bank of America and its Affiliates may receive information
regarding the Loan Parties, their Affiliates and their Account Debtors
(including information subject to confidentiality obligations), and each Lender
agrees that Bank of America and its Affiliates shall be under no obligation to
provide such information to the Lenders, if acquired in such individual capacity
and not as Administrative Agent hereunder.
     9.03 9.03 Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable lawLaw; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by a Borrower, a
Lender or the L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 



--------------------------------------------------------------------------------



 



     9.04 9.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
     9.05 9.05 Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     9.06 9.06 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuer and
the Borrowers. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrowers, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrowers and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a

 



--------------------------------------------------------------------------------



 



successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, (b) the retiring L/C Issuer
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit having the same terms (other than pricing not
specified in Section 2.03(i)), including face amount as, and, in substitution
for, the Letters of Credit, if any, outstanding at the time of such succession
or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.
     9.07 9.07 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     9.08 9.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agents or
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.
     9.09 9.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of

 



--------------------------------------------------------------------------------



 



whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other propertyProperty payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
     9.10 9.10 Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
     (a) to release any Lien on any propertyProperty granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold, transferred or to be
transferred or otherwise disposed of as part of or in connection with any
saleDisposition permitted hereunder or under any other Loan Document, or
(iii) subject to Section 10.01, if approved, authorized or ratified in writing
by the Required Lenders; and
     (b) to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
Notwithstanding the foregoing, the Administrative Agent is not authorized to
release Collateral with a book value greater than $10,000,000 during any
calendar year, except as currently contemplated by the Loan Documents, without
the prior written consent of all Lenders (except any Defaulting Lender). Upon
request by the Administrative Agent at any

 



--------------------------------------------------------------------------------



 



time, the Required Lenders will confirm in writing the Administrative Agent’s
authority to release its interest in particular types or items of
propertyProperty, or to release any Guarantor from its obligations under the
Guaranty pursuant to this Section 9.10.
ARTICLE X. ARTICLE X.
MISCELLANEOUS
     10.01 10.01 Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
any Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrowers or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:
     (a) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) by any Borrower hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to
this Section 10.01) any fees or other amounts payable by any Borrower hereunder
or under any other Loan Document, or change the manner of computation of any
financial ratio (including any change in any applicable defined term) used in
determining the Applicable Rate that would result in a reduction of any interest
rate on any Loan or any fee payable hereunder without the written consent of
each Lender directly affected thereby; provided, however, that only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrowers to pay interest at the Default
Rate;
     (e) change Section 2.12 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;
     (f) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
     (g) release all or substantially all Guarantors from the Guaranty without
the written consent of each Lender;

 



--------------------------------------------------------------------------------



 



and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) Section 10.06(h) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Loans are being funded by an SPC at the time of such amendment, waiver
or other modification; and (iv) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.
     10.01A Additional Amendments. No amendment, waiver or consent shall,
without the prior written consent of the Super-Majority Lenders (a) amend the
definition of Borrowing Base (or the defined terms used in such definition) in a
manner which would have the effect of increasing Availability or (b) amend the
Dollar amounts set forth in clauses (a)(i) and (b) of the definition of “Cash
Dominion Trigger Period”. Notwithstanding the foregoing or any other provision
contained in this Agreement, the Lenders irrevocably authorize the
Administrative Agent at its option and in its discretion, with the consent of
the Required Lenders, to enter into such amendments to the Loan Documents as it
deems reasonably necessary to effectuate the amendments contemplated by
Section 8 of the Third Amendment to Credit Agreement.
     10.02 10.02 Notices and Other Communications; Facsimile Copies.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to the Borrower, the Administrative Agent or the L/C Issuer, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the

 



--------------------------------------------------------------------------------



 



recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrowers, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrowers’ or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrowers, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 



--------------------------------------------------------------------------------



 



     (d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent
and the L/C Issuer may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrowers, the
Administrative Agent and the L/C Issuer. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.
     (e) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices) purportedly given
by or on behalf of the Borrowers even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrowers shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrowers. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
     10.03 10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
     10.04 10.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrowers shall pay (i) all reasonable out -of
-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all Extraordinary Expenses, (iii) all reasonable out -of
-pocket expenses incurred by the L/C Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable out of , (iv) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
in the administration of and actions relating to any Collateral contemplated in
the Loan Documents and transactions contemplated thereby, including any actions
taken to perfect or maintain priority of Administrative Agent’s Liens on any
Collateral, to maintain any insurance required hereunder or to verify
Collateral; (v) subject to the limits of Section 6.10(c), all reasonable

 



--------------------------------------------------------------------------------



 



costs and expenses incurred by the Administrative Agent and its Affiliates for
each inspection, audit or appraisal with respect to any Loan Party or
Collateral, whether prepared by Administrative Agent’s personnel or a third
party, and (vi) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), and shall pay all reasonable fees and time charges for attorneys
who may be employees of the Administrative Agent, any Lender or the L/C Issuer,
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out -of -pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit. All legal, accounting and consulting fees shall be charged to the
Borrowers by the Administrative Agent’s professionals at their full hourly
rates, regardless of any reduced or alternative fee billing arrangements that
the Administrative Agent, any Lender or any of their Affiliates may have with
such professionals with respect to this or any other transaction that are paid
directly by the Administrative Agent, any Lender or any of their Affiliates. If,
for any reason (including inaccurate reporting on financial statements or a
Compliance Certificate), it is determined that a higher Applicable Rate should
have applied to a period than was actually applied, then the proper margin shall
be applied retroactively and Borrowers shall immediately pay to Administrative
Agent, for the Pro Rata benefit of Lenders, an amount equal to the difference
between the amount of interest and fees that would have accrued using the proper
margin and the amount actually paid. All amounts payable by Borrowers under this
Section shall be due on demand.
     (b) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrowers or any other Loan Party arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any propertyProperty owned or operated by the Borrowers or any of
their Subsidiaries, or any Environmental Liability related in any way to the
Borrowers or any of their Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrowers or any other Loan Party, and regardless of whether any
Indemnitee is a party

 



--------------------------------------------------------------------------------



 



thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrowers or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrowers or such Loan Party have obtained a final and nonappealable
judgment in its or their favor on such claim as determined by a court of
competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Borrowers for any
reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.11(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable lawLaw, the Borrowers shall not assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent and the L/C Issuer, the replacement of any Lender,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
     10.05 10.05 Payments Set Aside. To the extent that any payment by or on
behalf of the Borrowers is made to the Administrative Agent or any Lender, or
the Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or

 



--------------------------------------------------------------------------------



 



required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set-off had not occurred, and (b) each Lender severally agrees to pay to
the Administrative Agent upon demand its applicable share of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.
     10.06 10.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither
Borrowers nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section, or
(iv) to an SPC in accordance with the provisions of subsection (h) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations) at the time owing to it); provided that
     (i) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrowers otherwise consent (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an

 



--------------------------------------------------------------------------------



 



Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met;
     (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;
     (iii) any assignment of a Commitment must be approved by the Administrative
Agent and the L/C Issuer unless the Person that is the proposed assignee is
itself a Lender (whether or not the proposed assignee would otherwise qualify as
an Eligible Assignee); and
     (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with the Assignment
Fee in the amount, if any, required as set forth in Schedule 10.06, and the
Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by each of the Borrowers, the Lenders and the L/C
Issuer at any reasonable time and from time to time upon reasonable prior
notice. In addition, at any time that a request for a consent for a material or
substantive change to the Loan

 



--------------------------------------------------------------------------------



 



Documents is pending, any Lender may request and receive from the Administrative
Agent a copy of the Register.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the Lenders
and the L/C Issuer shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.132.14 as though it were a
Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any

 



--------------------------------------------------------------------------------



 



applicable lawLaw, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     (h) Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrowers (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.12(b)(ii).
Each party hereto hereby agrees that (A) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrowers under this
Agreement (including its obligations under Section 3.04), (B) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (C) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (1) with notice to, but
without prior consent of the Borrowers and the Administrative Agent and with the
payment of a processing fee in the amount of $2,500, assign all or any portion
of its right to receive payment with respect to any Loan to the Granting Lender
and (2) disclose on a confidential basis any non-public information relating to
its funding of Loans to any rating agency, commercial paper dealer or provider
of any surety or Guarantee or credit or liquidity enhancement to such SPC.
     (i) Resignation as L/C Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time Bank of America assigns all of its
Commitment and Loans pursuant to subsection (b) above, Bank of America may, upon
45 days’ notice to the Borrowers and the Lenders, resign as L/C Issuer. In the
event of any such resignation as L/C Issuer, the Borrowers shall be entitled to
appoint from among the Lenders a successor L/C Issuer hereunder; provided,
however, that no failure by the Borrowers to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer, unless the Borrowers,
after the exercise of commercially reasonable efforts (which the Borrowers
acknowledge may entail the payment of fees and expenses to such successor L/C
Issuer in amounts greater than those then payable to Bank of America, provided
that such fees shall be customary and reasonable and not include a transition
fee), shall have failed to procure a successor L/C Issuer, in which event Bank
of America shall remain L/C Issuer hereunder pending the accession of a
successor L/C Issuer.

 



--------------------------------------------------------------------------------



 



If Bank of America resigns as L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the appointment of a
successor L/C Issuer, (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer, and
(b) the successor L/C Issuer shall issue letters of credit having the same terms
(other than pricing not specified in Section 2.03(i)), including face amount as,
and, in substitution for, the Letters of Credit, if any, outstanding at the time
of such succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
     10.07 10.07 Treatment of Certain Information; Confidentiality.
     (a) Each of the Administrative Agent, the Lenders and the L/C Issuer agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable lawsLaws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligationsBank Product, (vii) with the consent of the
Borrowers or (viii) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrowers.
     (b) For purposes of this Section, “Information” means all information
received from any Borrower or any Subsidiary relating to any Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Borrower or any
Subsidiary, provided that, in the case of information received from any Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 



--------------------------------------------------------------------------------



 



     (c) Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledges that (i) the Information may include material non-public
information concerning the Borrowers or a Subsidiary, as the case may be,
(ii) it has developed compliance procedures regarding the use of material
non-public information and (iii) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.
     10.08 10.08 Right of Set-off. If an Event of Default shall have occurred
and be continuing, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrowers or any other Loan Party against any and
all of the obligations of the Borrowers or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrowers or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of set-off) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Borrowers and the Administrative Agent promptly after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application.
     10.09 10.09 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrowers. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
     10.10 10.10 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     10.11 10.11 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document,

1



--------------------------------------------------------------------------------



 



the provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.
     10.12 10.12 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
     10.13 10.13 Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.14 10.14 Replacement of Lenders. If any Lender requests compensation
under Section 3.04, or if the Borrowers are required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender is a Defaulting Lender, or if any
Lender fails to give its consent to any amendment, waiver or action for which
consent of all Lenders was required and Required Lenders consented, or if any
other circumstance exists hereunder that gives the Borrowers the right to
replace a Lender as a party hereto, then the Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
     (a) the Borrowers shall have paid to the Administrative Agent the
Assignment Fee;
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

 



--------------------------------------------------------------------------------



 



     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
     10.15 [Reserved].
     10.16 10.15 Governing Law. (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT
THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.
     (a) (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK CITY, OR OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWERS, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. THE BORROWERS, THE ADMINISTRATIVE AGENT AND EACH LENDER
IRREVOCABLY WAIVE ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH THEY MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE BORROWERS, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVE PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.
     10.17 10.16 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A





--------------------------------------------------------------------------------



 



COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
     10.18 10.17 Time of the Essence. Time is of the essence of the Loan
Documents.
     10.19 10.18 Entire Agreement. This Agreement and the other Loan Documents
represent the final agreement among the parties and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties. There are no unwritten oral agreements among the parties.
     10.19 [Reserved]
     10.20 10.20 Joint and Several Liability.
     (a) The liability of the Borrowers for all amounts due to the
Administrative Agent or any Lender under this Agreement shall be joint and
several regardless of which Borrower actually receives Loans or other extensions
of credit hereunder or the amount of such Loans received or the manner in which
the Administrative Agent or such Lender accounts for such Loans or other
extensions of credit on its books and records. Each Borrower’s Obligations with
respect to Loans made to it, and each Borrower’s Obligations arising as a result
of the joint and several liability of the Borrowers hereunder, with respect to
Loans made to the other Borrower hereunder, shall be separate and distinct
obligations, but all such Obligations shall be primary obligations of each
Borrower.
     (b) Each Borrower’s Obligations arising as a result of the joint and
several liability of the Borrowers hereunder with respect to Loans or other
extensions of credit made to the other Borrower hereunder shall, to the fullest
extent permitted by law, be unconditional irrespective of (1) the validity or
enforceability, avoidance or subordination of the Obligations of such other
Borrower or of any promissory note or other document evidencing all or any part
of the Obligations of such other Borrower, (2) the absence of any attempt to
collect the Obligations from such other Borrower, any other guarantor, or any
other security therefor, or the absence of any other action to enforce the same,
(3) the waiver, consent, extension, forbearance or granting of any indulgence by
the Administrative Agent or any Lender with respect to any provision of any
instrument evidencing the Obligations of such other Borrower, or any part
thereof, or any other agreement now or hereafter executed by such other Borrower
and delivered to the Administrative Agent or any Lender, (4) the failure by the
Administrative Agent or any Lender to take any steps to perfect and maintain its
security interest in, or to preserve its rights to, any security or collateral
for the Obligations of such other Borrower, (5) the Administrative Agent’s or
any Lender’s election, in any proceeding instituted under the Bankruptcy Code,
of the application of Section 1111(b)(2) of the Bankruptcy Code, (6) any
borrowing or grant of a security interest by such other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code, (7) the
disallowance of all or any portion of the Administrative Agent’s or any Lender’s
claim(s) for the repayment of the Obligations of such other Borrower under
Section 502 of the Bankruptcy Code, or (8) any other circumstances which might
constitute a legal or equitable discharge or defense of a guarantor or of such
other Borrower. With respect to each Borrower’s Obligations arising as a result
of the joint and several liability of the Borrowers





--------------------------------------------------------------------------------



 



hereunder with respect to Loans or other extensions of credit made to any of the
other Borrowers hereunder, such Borrower waives, until the Obligations shall
have been paid in full and the Agreement shall have been terminated, any right
to enforce any right of subrogation or any remedy which the Administrative Agent
or any Lender now or may hereafter have against any Borrower, any endorser or
any guarantor of all or any part of the Obligations, and any benefit of, and any
right to participate in, any security or collateral given to the Administrative
Agent or any Lender to secure payment of the Obligations or any other liability
of the Borrowers to the Administrative Agent or any Lender.
     (c) Upon any Event of Default, the Administrative Agent may proceed
directly and at once, without notice, against either Borrower to collect and
recover the full amount, or any portion of the Obligations, without first
proceeding against the other Borrower or any other Person, or against any
security or collateral for the Obligations. Each Borrower consents and agrees
that the Administrative Agent shall be under no obligation to marshal any assets
in favor of such Borrower or against or in payment of any or all of the
Obligations.
     10.21 10.21 Contribution and Indemnification between the Borrowers. Each
Borrower is obligated to repay the Obligations as joint and several obligor
under this Agreement. To the extent that a Borrower shall, under this Agreement
as a joint and several obligor, repay any of the Obligations constituting Loans
made to the other Borrower hereunder or other Obligations incurred directly and
primarily by the other Borrower (an “Accommodation Payment”), then the Borrower
making such Accommodation Payment shall be entitled to contribution and
indemnification from, and be reimbursed by, the other Borrower in an amount, for
such other Borrower, equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Borrower’s “Allocable Amount” (as
defined below) and the denominator of which is the sum of the Allocable Amounts
of both of the Borrowers. As of any date of determination, the “Allocable
Amount” of each Borrower shall be equal to the maximum amount of liability for
Accommodation Payments which could be asserted against such Borrower hereunder
without (a) rendering such Borrower “insolvent” within the meaning of
Section 101(32) of the Bankruptcy Code, Section 2 of the Uniform Fraudulent
Transfer Act (the “UFTA”) or Section 271 of the New York Uniform Fraudulent
Conveyance Act (the “UFCA”), (b) leaving such Borrower with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Sections 274 and 275 of the UFCA, or (c) leaving such
Borrower unable to pay its debts as they become due within the meaning of
Section 548 of the Bankruptcy Code or Section 4 of the UFTA, or Section 275 of
the UFCA. All rights and claims of contributions, indemnification and
reimbursement under this section shall be subordinate in right of payment to the
prior payment in full of the Obligations. The provisions of this section shall,
to the extent expressly inconsistent with any provision in any Loan Document,
supersede such inconsistent provision.
     10.22 Agency of Imation for Enterprises. Enterprises hereby appoints
Imation as its agent for all purposes relevant to this Agreement and the other
Loan Documents, including the giving and receipt of notices and the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto. Any acknowledgement, consent, direction,
certification or other action which might otherwise be valid or effective only
if given or taken by both of the Borrowers or by Enterprises,





--------------------------------------------------------------------------------



 



acting singly, shall be valid and effective if given or taken only by Imation,
whether or not Enterprises joins therein.
     10.22 Agency of Imation for Enterprises. Enterprises hereby designates
Imation (“Borrower Agent”) as its representative and agent for all purposes
under the Loan Documents, including requests for Loans and Letters of Credit,
designation of interest rates, delivery or receipt of communications,
preparation and delivery of Borrowing Base and financial reports, receipt and
payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with the Administrative
Agent, L/C Issuer or any Lender. Borrower Agent hereby accepts such appointment.
The Administrative Agent and the Lenders shall be entitled to rely upon, and
shall be fully protected in relying upon, any notice or communication (including
any notice of borrowing) delivered by Borrower Agent on behalf of either
Borrower. The Administrative Agent and the Lenders may give any notice or
communication with a Borrower hereunder to Borrower Agent on behalf of such
Borrower. Each of the Administrative Agent, L/C Issuer and the Lenders shall
have the right, in its discretion, to deal exclusively with Borrower Agent for
any or all purposes under the Loan Documents. Each Borrower agrees that any
notice, election, communication, representation, agreement or undertaking made
on its behalf by Borrower Agent shall be binding upon and enforceable against
it.
     10.23 USA Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L 107-56
(signed into law on October 26, 2001)) (the “Act”)Act, it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrowers in accordance with the Act.10.24 IN WITNESS WHEREOF, the parties
hereto have caused this Agreement to be duly executed as of the date first above
written.

            IMATION CORP.
      By:           Name:           Title:           IMATION ENTERPRISES CORP.
      By:           Name:           Title:        

6



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(e)
EXISTING LETTERS OF CREDIT

                                                              Outstanding      
          Fronted By:   L/C Number   Amount   Beneficiary   Expiration  
Evergreen   Notes
Bank of America
    * *   $ 580,000     Sentry Insurance A Mutual
Company     09/30/09     Yes        
Bank of America
    * *   $ 786,800     Liberty Mutual Insurance
Company     08/31/09     Yes        
Bank of America
    * *   $ 590,000     St. Paul Fire and Marine
Insurance Co.     07/31/09     Yes        
 
                                               
Outstanding Trade LC Balance
                                               
Bank of America
    * *   $ 2,156,591     Orion Electric Co. Ltd.     06/26/09     No        
Bank of America
    * *   $ 3,430,250     Orion Electric Co. Ltd.     07/21/09     No        

 

**   The appearance of a double asterisk denotes confidential information that
has been omitted from the exhibit and filed separately, accompanied by a
confidential treatment request, with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS AND PRO RATA SHARES

                  Lender   Commitment   Pro Rata Share  
 
               
Bank of America, N.A.
  $ 36,923,076.92307690       18.4615384615 %
Wells Fargo Bank, National Association
  $ 30,769,230.76923080       15.3846153846 %
The Bank of Tokyo-Mitsubishi UFJ, Ltd., Chicago Branch
  $ 30,769,230.76923080       15.3846153846 %
Fifth Third Bank
  $ 30,769,230.76923080       15.3846153846 %
JPMorgan Chase Bank, N.A.
  $ 24,615,384.61538460       12.3076923076 %
U.S. Bank National Association
  $ 24,615,384.61538460       12.3076923076 %
Citibank, N.A.
  $ 10,769,230.76923080       5.3846153846 %
HSBC Bank USA, N.A.
  $ 10,769,230.76923080       5.3846153846 %  
Total
  $ 200,000,000.00000000       100 %

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.05
SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS
Material Indebtedness
None.
Other Material Liabilities
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.06
LITIGATION
Philips Litigation
     Imation filed a Declaratory Judgment Action on October 27, 2006, in Federal
District Court in St. Paul, Minnesota requesting that the court resolve an
ongoing dispute with Philips Electronics N.V., U.S. Philips Corporation and
North American Philips Corporation (collectively, Philips). Philips has asserted
that (1) the patent cross-license between 3M Company and Philips was not validly
assigned to Imation in connection with the spin-off of Imation from 3M Company
in 1996; (2) Imation’s 51 percent owned subsidiary, Global Data Media (GDM), is
not a “subsidiary” as defined in the cross-license; (3) the coverage of the
cross-license does not apply to Imation’s acquisition of Memorex; (4) the
cross-license does not apply to DVD discs; (5) certain Philips patents that are
not covered by the cross-license are infringed by Imation; and (6) as a result,
Imation owes Philips royalties for the prior and future sales of CD and DVD
discs. We believe that these allegations are without merit and filed a
Declaratory Judgment Action to have a court reaffirm Imation’s rights under the
cross-license. On February 26, 2007, the parties signed a Standstill Agreement
and the litigation was voluntarily dismissed without prejudice. Imation and
Philips held settlement negotiations but were unable to come to an agreement.
Imation re-filed its Declaratory Judgment Action on August 10, 2007. Philips
filed its Answer and Counterclaims against Imation and Moser Baer India Ltd.
(MBI), Imation’s partner in GDM. Philips alleged that (1) the cross-license does
not apply to companies that Imation purchased or created after March 1, 2000;
(2) GDM is not a legitimate subsidiary of Imation; (3) Imation’s formation of
GDM is a breach of the cross-license resulting in termination of the
cross-license at that time; (4) Imation (including Memorex and GDM) infringes
various patents that would otherwise be licensed under the cross-license; and
(5) Imation (including Memorex and GDM) infringes one or more patents that are
not covered by the cross-license. Philips originally claimed damages of
$655 million plus interest and costs, as well as a claim requesting a trebling
of that amount. Imation was aware of these claims prior to filing its
Declaratory Judgment Action.
     On October 30, 2007, Imation filed its answers to Philips’ counterclaims
and a Motion for Partial Summary Judgment on the issue of whether the patent
cross-license was validly assigned by 3M Company to Imation. Philips did not
contest Imation’s Motion and on November 26, 2007, the parties filed a
stipulation affirming that the cross-license was validly assigned to Imation.
     On April 7, 2008, Philips amended its counterclaims to (1) add claims that
DVD discs sold by Imation infringe its patents, and (2) withdraw its specific
claim of $655 million in damages in favor of the more general “damages in an
amount to be proved at trial.”
     On May 27, 2008, Philips filed a Motion for Judgment on the Pleadings that
the cross-license does not apply to subsidiaries acquired or formed by Imation
after March 1, 2000. Under this interpretation, the license would not apply to
GDM or Memorex Products, Inc. Imation disagrees with this interpretation.

 



--------------------------------------------------------------------------------



 



     The parties held court ordered settlement discussions from June through
September 2008, however, no agreement was reached.
     On October 1, 2008, Imation filed a Motion for Leave to Amend its
Complaint. On November 18, 2008, the Magistrate Judge denied Imation’s motion.
Imation filed its objection to the Magistrate Judge’s Order and on February 2,
2009, the Court affirmed the Magistrate Judge’s decision.
     On November 26, 2008, the Court issued a decision granting Philips’ Motion
for Judgment on the pleadings relating to subsidiaries formed after March 1,
2000. Following this ruling, Imation and MBI filed a motion for the Court to
certify the ruling on this issue as final under FRCP 54(b) allowing for an
interlocutory appeal to the Court of Appeals for the Federal Circuit. The Court
granted this motion on January 21, 2009 and on January 23, 2009, Imation filed
its Notice of Appeal with the Court of Appeals for the Federal Circuit. Oral
argument before the Court of Appeals has been scheduled for June 2, 2009.
     On December 1, 2008, MBI filed two patent-related Summary Judgment Motions.
A hearing on these motions was held on January 16, 2009. These motions were
denied in February and March 2009
     A hearing (known as a “Markman Hearing”) took place May 4 and May 5, 2009
during which the Court considered evidence from the parties on the appropriate
meanings of relevant words used in the patent claims. A decision is expected in
sixty to ninety days.
     Although all litigation carries risk, we continue to aggressively dispute
Philips’ claims. Given the present status of the proceedings, there currently is
no probable or estimable liability. Discovery is ongoing and trial of the matter
is currently scheduled to be trial ready by April 1, 2010. Settlement
discussions among Imation, MBI, and Philips are ongoing but no agreement has
been reached.
Philips II Litigation
     Although the Company is not a party to this lawsuit, on August 15, 2007,
Philips initiated a lawsuit against MBI in The Hague, Netherlands, based on
MBI’s optical license agreements with Philips. MBI has made a claim for
indemnification of its legal expenses and potential liabilities for damages that
may be incurred with respect to this claim as well as the US litigation
described above. Imation has made payments to MBI and accrued liabilities in
connection with a portion of MBI’s legal fees incurred with respect to the
Philips litigation. We continue to review MBI’s claims for reimbursement to
determine the extent of our obligations under the relevant agreements with MBI.
SanDisk Litigation
     On October 24, 2007, SanDisk Corporation filed a patent infringement action
in U.S. District Court, Western District of Wisconsin, against Imation and its
subsidiaries, Imation Enterprises Corp. and Memorex Products, Inc. The lawsuit
also names over twenty other companies as defendants. This action alleges that
we have infringed five patents held by SanDisk: US Patent 6,426,893; 6,763,424;
5,719,808; 6,947,332 and 7,137,011. SanDisk alleges that our sale of various
flash memory products, such as USB flash drives and certain flash card formats,
infringes these patents and is seeking damages for prior sales, and an
injunction and/or

5



--------------------------------------------------------------------------------



 



royalties on future sales. This action has been stayed pending resolution of the
related case described below.
     Also on October 24, 2007, SanDisk filed a complaint with the United States
International Trade Commission (ITC) against the same Imation entities listed
above, as well as over twenty other companies. This action involves the same
patents and the same products as described above and SanDisk is seeking an order
from the ITC blocking the defendants’ importation of these products into the
United States.
     The ITC hearing was held October 27, 2008 through November 4, 2008. Prior
to the hearing, SanDisk affirmatively withdrew three of the five patents (US
Nos. 6,426,893; 5,719,808; and 6,947,332) from the case. On April 10, 2009, the
Administrative Law Judge issued his Initial Determination that the asserted
patent claim of U.S. Patent No. 7,137,011 was invalid and not infringed and also
finding that U.S. Patent No. 6,673,424 was not infringed. SanDisk filed a
Petition for Review on May 4, 2009 to ask the ITC to review the Initial
Determination.
     Some of our suppliers are already licensed by SanDisk. We are also
generally indemnified by our suppliers against claims for patent infringement.
Additionally, our suppliers have indicated that they will be providing us with
USB flash drives with different controllers, which SanDisk has stipulated are
not covered by U.S. Patent No. 6,763,424. Therefore, at this time we do not
believe that either of the SanDisk actions will have a material adverse impact
on our financial statements.

6



--------------------------------------------------------------------------------



 



SCHEDULE 5.09
ENVIRONMENTAL MATTERS
None.





--------------------------------------------------------------------------------



 



SCHEDULE 5.12
ERISA MATTERS
There was an ERISA Event, a Reportable Event, in 2009 due to the reduction of
the number of active participants in the Borrowers’ Pension Plan. As a result of
the reduction of the number of active participants, the Borrowers have already
vested the accounts of all, or almost all, the affected Pension Plan
participants. The Reportable Event is only an informational filing with the PBGC
and this ERISA Event has not resulted in, and is not reasonably expected to
result in, liability of the Borrowers under Title IV of ERISA to the Pension
Plan or the PBGC in an aggregate amount in excess of the Threshold Amount.





--------------------------------------------------------------------------------



 



SCHEDULE 5.13
SUBSIDIARIES AND OTHER EQUITY INVESTMENTS
Part A — Borrowers, Subsidiaries and Acquisitions

              Jurisdiction   Holder(s)     of   of Name   Organization   Equity
Interests
Imation Corp.
  Delaware   Widely Held
 
       
Imation Enterprises Corp.
  Delaware   Imation Corp.
 
       
Imation Mercosur Trading S.A.
  Uruguay   Imation Latin America Corp.
 
       
Imation Electronics Mexico S.A. de C.V.
  Mexico   Imation Corp.
Imation Enterprises Corp.
 
       
Imation Latin America Corp.
  Delaware   Imation Enterprises Corp.
 
       
Imation Latin America Marketing S.A.
  Panama   Imation Latin America Corp.
 
       
Imation do Brasil Ltda.
  Brazil   Imation Latin America Corp.
Imation Latin America Marketing S.A.
 
       
Imation Chile S.A.
  Chile   Imation Latin America Corp.
 
       
Imation Mexico S.A. de C.V.
  Mexico   Imation Latin America Corp. and
Imation Latin America Marketing, S.A.
 
       
Imation Funding Corp.
  Delaware   Imation Corp.
 
       
IMN Data Storage LLC
  Delaware   Imation Corp.
 
       
IMN Data Storage Holdings CV
  Netherlands   Imation Corp.
IMN Data Storage LLC
 
       
Imation Argentina S.A.
  Argentina   Imation Corp.
 
       
Imation Colombia S.A.
  Colombia   Imation Corp.
Imation Enterprises Corp.
Imation Funding Corp
 
       
Imation Canada Inc.
  Canada   Imation Corp.
 
       
Imation (Thailand) Ltd.
  Thailand   Imation Corp., Imation Enterprises
Corp., Imation Funding Corp., Mr.
Thomas Joseph Lally, Mr. Peter Aaron
Koehn, Mr. John L. Sullivan, and
Imation Asia Pacific Pte. Ltd.
 
       
Imation Holdings Pte Ltd.
  Singapore   Imation Corp.
 
       
Imation Asia Pacific Pte Ltd.
  Singapore   Imation Holdings Pte Ltd.
 
       
Imation ANZ Pty Ltd.
  Australia   Imation Asia Pacific Pte Ltd.
 
       
Imation (Shanghai) Co. Ltd.
  China   Imation Asia Pacific Pte Ltd.





--------------------------------------------------------------------------------



 



              Jurisdiction   Holder(s)     of   of Name   Organization   Equity
Interests
Imation (Guangzhou) International Co. Ltd.
  China   Imation Asia Pacific Pte Ltd.
 
       
Imation (Tianjin) International Co. Ltd.
  China   Imation Asia Pacific Pte Ltd.
 
       
Imation Information Technology (Beijing) Ltd.
  China   Imation Asia Pacific Pte Ltd.
 
       
Imation Hong Kong Ltd.
  Hong Kong   Imation Asia Pacific Pte Ltd.
 
     
Imation Recording Media (Hong Kong) Co. Ltd.
  Hong Kong   Imation Asia Pacific Pte Ltd.
Imation Corp.
 
       
Imation India Private Ltd.
  India   Imation Asia Pacific Pte Ltd.
 
       
Imation Corporation Japan
  Japan   Imation Asia Pacific Pte Ltd.
 
       
Imation Korea, Inc.
  Korea   Imation Asia Pacific Pte Ltd.
 
       
Imation (Malaysia) SDN.BHD.
  Malaysia   Imation Asia Pacific Pte Ltd.
 
       
Imation Singapore Pte. Ltd.
  Singapore   Imation Asia Pacific Pte Ltd.
 
       
Imation Taiwan Ltd.
  Taiwan   Imation Asia Pacific Pte Ltd.
 
       
Memorex Products (Taiwan) Inc.
  Taiwan   Imation Asia Pacific Pte Ltd.
 
       
Imation Europe B.V.
  Netherlands   Imation Corp.
 
       
Imation France S.A.
  France   Imation Europe B.V.
Imation Enterprises Corp.
Luc Janssen, Joe Gote and Brian
Plummer
 
       
Imation Deutschland GmbH
  Germany   Imation Europe B.V.
 
       
Imation S.r.I
  Italy   Imation Europe B.V. TME GmbH
 
       
Imation Iberia, S.A.
  Spain   Imation Europe B.V.
 
       
Imation Middle East FZE
  U.A.E.   Imation Europe B.V.
 
       
Imation U.K. Limited
  United Kingdom   Imation Europe B.V.
 
       
TME GmbH
  Germany   Imation Europe B.V.
 
       
Imation Polska Sp z.o.o.
  Poland   Imation Corp.
 
       
Imation Ireland Limited
  Ireland   Imation Corp.
 
       
Global Data Media FZ-LLC
  U.A.E.   Imation Corp.
Moser Baer India, Ltd.
 
       
Glyphics Media, Inc.
  New York   Global Data Media FZ
 
       
MBI International FZ-LLC
  U.A.E.   Global Data Media FZ
 
       
MBI International Services Private Ltd.
  India   MBI International FZ-LLC
 
       
MBII India Marketing Private Ltd.
  India   MBI International FZ-LLC

10



--------------------------------------------------------------------------------



 



              Jurisdiction   Holder(s)     of   of Name   Organization   Equity
Interests
Memorex Products, Inc.
  California   Imation Corp.
 
       
Memorex Products Europe Ltd.
  United Kingdom   Imation Corp.
 
       
Hanny Magnetics Europe Limited
  United Kingdom   Imation Corp.
 
       
Memorex GmbH
  Germany   Imation Corp.

Authorized and Issued Equity Interests

                  Loan Party/Pledged Foreign Subsidiary   Authorized   Issued
Imation Corp.
    125,000,000 *     37,882,705 *
Imation Enterprises Corp.
    1,000       1,000  
Imation Funding Corp.
    1,000       100  
Imation Latin America Corp.
    100       100  
Memorex Products, Inc.
    10,000       200  
IMN Data Storage LLC
    N/A       N/A  
Imation Electronics México, S.A. de C.V.
    296,325       296,325  
Imation Canada Inc.
  Unlimited     316,476.513  
Imation Holdings Pte Ltd.
    34,400,048       34,400,048  
Imation Ireland Limited
    1,000,002       250,000  
Imation México, S.A. de C.V.
    5,913,628       5,913,628  
IMN Data Storage Holdings CV
    1,000       205  
Imation Europe B.V.
    N/A       N/A  
Imation do Brasil Ltda.
    N/A       N/A  
Imation Polska Sp z.o.o.
    1,500,000       13,748  

 

*   As of May 1, 2009

11



--------------------------------------------------------------------------------



 



     Acquisitions
On June 30, 2008, Imation Corp. acquired substantially all of the assets of
Xtreme Accessories, LLC (XtremeMac), a Florida-based product design and
marketing firm focused on consumer electronic products and accessories.
On July 31, 2007, Imation Corp. completed the acquisition of substantially all
of the assets relating to the marketing, distribution, sales, customer service
and support of removable recording media products, accessory products and
ancillary products under the TDK Life on Record brand name (TDK Recording
Media), from TDK Corporation, a Japanese corporation (TDK), pursuant to an
acquisition agreement dated April 19, 2007, between Imation and TDK (the TDK
Acquisition Agreement). As provided in the TDK Acquisition Agreement, Imation
Corp. acquired substantially all of the assets of the TDK Recording Media
operations, including the assets or capital stock of certain of TDK’s operating
subsidiaries engaged in the TDK Recording Media operations, and use of the TDK
Life on Record brand name for current and future recording media products
including magnetic tape, optical media, flash media and accessories.
On July 9, 2007, Imation Corp. completed the acquisition of certain assets of
Memcorp, Inc., a Florida corporation, and Memcorp Asia Limited, a corporation
organized under the laws of Hong Kong (together Memcorp, subsidiaries of Hopper
Radio of Florida, Inc., a Florida corporation), pursuant to an asset purchase
agreement dated as of May 7, 2007 (the Memcorp Purchase Agreement). As provided
in the Memcorp Purchase Agreement, we acquired the assets of Memcorp used in or
relating to the sourcing and sale of consumer electronic products, principally
sold under the Memorex brand name, including inventories, equipment and other
tangible personal property and intellectual property. The acquisition also
included existing brand licensing agreements, including Memcorp’s agreement with
MTV Networks, a division of Viacom International, to design and distribute
consumer electronics under certain Nickelodeon character-based properties and
the NPower brand.
On April 28, 2006, Imation Corp. closed on the acquisition of substantially all
of the assets of Memorex International Inc., including the capital stock of its
operating subsidiaries engaged in the business of the design, development,
sourcing, marketing, distribution and sale of hardware, media and accessories
used for the storage of electronic data under the Memorex brand name.
Part B — Rights Agreements
— Rights Agreement between Imation and The Bank of New York, as Rights Agent,
dated as of June 21, 2006, as amended by the First Amendment to Rights
Agreement, dated as of July 30, 2007.

12



--------------------------------------------------------------------------------



 



Part C — Other Equity Interests of Borrowers

              Loan Party   Equity Investment   Percentage Interest
Imation Corp.
  O-Mass (Subsidiary of Tandberg Storage ASA), Norway    < 10.0 %
Imation Corp.
  Inphase Technologies, Inc., Delaware    < 10.0 %
Imation Corp.
  Exabyte Corporation, Delaware     11.1 %
Imation Corp.
  21VC Fund II, LP, Delaware     5 %
Imation Corp.
  Hummer Winblad Venture Partners II, LP, Delaware     5 %

13



--------------------------------------------------------------------------------



 



SCHEDULE 5.15
RESTRICTIVE AGREEMENTS
None.

14



--------------------------------------------------------------------------------



 



SCHEDULE 5.17
INTELLECTUAL PROPERTY
Intellectual Property Rights
None.
Intellectual Property Claims
See “Philips Litigation” and “SanDisk Litigation” listed Schedule 5.06.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.20
LABOR MATTERS

1.   Mexico has labor unions pursuant to legal requirements.   2.   Certain
employees in Europe belong to labor unions and there may be collective
bargaining agreements (negotiated industry wide) that apply in Europe. In
addition, the company is required to have works councils in certain locations in
Europe which must be consulted regarding various actions by the business.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.23
DEPOSIT ACCOUNTS

          Name and Address of Bank   Account No.   Purpose
Bank of America
Bank of America Plaza
901 Main St., 7th Floor
Dallas, TX 75202
  **
Imation Enterprises Corp.   Collection Account
 
       
Bank of America
Bank of America Plaza
901 Main St., 7th Floor
Dallas, TX 75202
  **
Imation Enterprises Corp.   Collection Account
 
       
Bank of America
Bank of America Plaza
901 Main St., 7th Floor
Dallas, TX 75202
  **
Imation Enterprises Corp.   Collection Account — Lockbox
 
       
Bank of America
Bank of America Plaza
901 Main St., 7th Floor
Dallas, TX 75202
  **
Imation Enterprises Corp.   Collection Account — Lockbox
 
       
Bank of America
Bank of America Plaza
901 Main St., 7th Floor
Dallas, TX 75202
  **
Imation Enterprises Corp.   Collection Account — Lockbox
 
       
Bank of America
Bank of America Plaza
901 Main St., 7th Floor
Dallas, TX 75202
  **
Imation Corp.   Collection Account
 
       
Bank of America
Bank of America Plaza
901 Main St., 7th Floor
Dallas, TX 75202
  **
Imation Corp.   Transfer — Tax payments
 
       
Bank of America
Bank of America Plaza
901 Main St., 7th Floor
Dallas, TX 75202
  **
Imation Enterprises Corp.   Disbursement Account
 
       
Bank of America
Bank of America Plaza
901 Main St., 7th Floor
Dallas, TX 75202
  **
Imation Enterprises Corp.   Disbursement Account
 
       
Bank of America
Bank of America Plaza
901 Main St., 7th Floor
Dallas, TX 75202
  **
Imation Corp.   Disbursement Account

 

**   The appearance of a double asterisk denotes confidential information that
has been omitted from the exhibit and filed separately, accompanied by a
confidential treatment request, with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934.

 



--------------------------------------------------------------------------------



 



          Name and Address of Bank   Account No.   Purpose
Bank of America
Bank of America Plaza
901 Main St., 7th Floor
Dallas, TX 75202
  **
IMN Data Storage LLC   Collection Account
 
       
Bank of America
Bank of America Plaza
901 Main St., 7th Floor
Dallas, TX 75202
  **
Imation Latin America Corp.   Collection Account
 
       
Bank of America
200 Front Street West
Toronto, ON M5V 3L2
Canada
  **
Imation Enterprises Corp.   CAD Collection Account
 
       
Bank of America
200 Front Street West
Toronto, ON M5V 3L2
Canada
  **
Memorex Products, Inc.   CAD Collection Account
 
       
Bank of America
5 Canada Square
London E14 5AQ
United Kingdom
  **
Imation Enterprises Corp.   CAD Collection Account
 
       
JPMorgan Chase
300 S. Riverside Plaza, 10th Floor
Chicago, IL 60606
  **
Imation Corp.   Disbursement Account
 
       
JPMorgan Chase
300 S. Riverside Plaza, 10th Floor
Chicago, IL 60606
  **
Imation Corp.   Disbursement Account
 
       
JPMorgan Chase
300 S. Riverside Plaza, 10th Floor
Chicago, IL 60606`
  **
Imation Enterprises Corp.   Disbursement Account
 
       
Citibank
233 S. Wacker Drive, 86th Floor
Chicago, IL 60606
  **
Imation Enterprises Corp.
  Transfer — Trade
 
Harris Bank
111 Monroe Street, 9 West
Chicago, IL 60603
  **
Imation Enterprises Corp.   Disbursement Account
 
       
HSBC Bank
1 HSBC Center, 14th Floor
Buffalo, NY 14203
  **
Imation Enterprises Corp.   Collection Account
 
       
US Bank
800 Nicollet Mall
Minneapolis, MN 55402
  **
Imation Corp.   Transfer — Payroll

 

**   The appearance of a double asterisk denotes confidential information that
has been omitted from the exhibit and filed separately, accompanied by a
confidential treatment request, with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.25
MATERIAL CONTRACTS

1.   Asset Purchase Agreement, dated May 7, 2007, among Hopper Radio of Florida,
Inc., Memcorp, Inc., Memcorp Asia Limited and Imation Corp.   2.   Acquisition
Agreement, dated April 19, 2007, by and between Imation Corp. and TDK
Corporation.   3.   Acquisition Agreement, dated January 19, 2006, by and
between Imation Corp. and Memorex International Inc.   4.   Inducement
Agreement, dated January 19, 2006, among Hanny Holding Limited, Hanny Magnetics
(B.V.I.) Limited, Investor Capital Management Asia Limited, Investor Capital
Partners — Asia Fund L.P, Global Media Limited, Memorex Holdings Limited and
Imation Corp.   5.   Restated Certificate of Incorporation of Imation.   6.  
Amended and Restated Bylaws of Imation.   7.   Rights Agreement between Imation
and The Bank of New York, as Rights Agent, dated as of June 21, 2006.   8.  
First Amendment to Rights Agreement, dated as of July 30, 2007.   9.   Amended
and Restated Certificate of Designation, Preferences and Rights of Series A
Junior Participating Preferred Stock.   10.   Shareholders Agreement in relation
to Global Data Media FZ-LLC.   11.   Amendment Agreement to Shareholders
Agreement in relation to Global Data Media FZ-LLC.   12.   Trademark License
Agreement, dated July 31, 2007, by and between Imation Corp. and TDK
Corporation.   13.   IMN Trademark License Agreement, dated July 31, 2007, by
and between IMN Data Storage Holdings C.V. and TDK Corporation.



 



--------------------------------------------------------------------------------



 



14.   Supply Agreement, dated July 31, 2007, by and between Imation Corp. and
TDK Corporation.   15.   Investor Rights Agreement, dated July 31, 2007, by and
between Imation Corp. and TDK Corporation.   16.   Indemnity Agreements between
Imation and each of its directors.   17.   Employment Closure Agreement between
Imation Corp. and Bruce Henderson.   18.   Amendment to Bruce Henderson’s
Performance Option Agreement.   19.   Amendment to Employment Agreement between
Imation and Bruce Henderson.   20.   Imation 1996 Employee Stock Incentive
Program.   21.   1996 Directors Stock Compensation Program, as amended May 8,
2002.   22.   Imation 2000 Stock Incentive Plan, as amended.   23.   Restricted
Stock Award Agreement between Imation and Frank Russomanno   24.   Compensatory
arrangement between Imation and Frank Russomanno.   25.   2000 Stock Incentive
Plan Restricted Stock Award Agreements — Executive Officers.   26.   Amendment
to 2000 Stock Incentive Plan Restricted Stock Award Agreements — Executive
Officers.   27.   Amendment to 2000 Employee Stock Incentive Plan Restricted
Stock Award Agreements — Executive Officers.   28.   2000 Stock Incentive Plan
Stock Option Agreements — Executive Officers.   29.   2000 Stock Incentive Plan
Stock Option Agreements — Employees.   30.   Restricted Stock Award Agreements —
Employees 2004.   31.   Restricted Stock Award Agreements — Executive Officers
2004.



 



--------------------------------------------------------------------------------



 



32.   Stock Option Agreements — Employees 2004.   33.   Stock Option Agreements
— Executive Officers 2004.   34.   Imation 2005 Stock Incentive Plan, as amended
November 9, 2005.   35.   Imation 2005 Stock Incentive Plan Stock Option
Agreement — Employees.   36.   Imation 2005 Stock Incentive Plan Stock Option
Agreement — Executive Officers.   37.   Amendment to 2005 Stock Incentive Plan
Option Agreement — Executive Officers.   38.   Imation 2005 Stock Incentive Plan
Stock Option Agreement — Directors.   39.   Amendment to 2005 Stock Incentive
Plan Stock Option Agreement — Directors.   40.   Imation 2005 Stock Incentive
Plan Restricted Stock Award Agreement — Employees.   41.   Imation 2005 Stock
Incentive Plan Restricted Stock Award Agreement — Executive Officers.   42.  
Amendment to 2005 Stock Incentive Plan Restricted Stock Award Agreement —
Executive Officers.   43.   Imation 2005 Stock Incentive Plan Restricted Stock
Award Agreement — Directors.   44.   Amendment to 2005 Stock Incentive Plan
Restricted Stock Award Agreement — Directors.   45.   Amendment to 2004 and 2005
Executive Officer Option Agreements under the 2000 Employee Stock Incentive
Plan.   46.   Amendment to 2005 Stock Option Agreement — Non-Employee Directors.
  47.   Non-Employee Director Option Agreement.   48.   Amendment to 2005
Restricted Stock Award Agreement — Non-Employee Directors.   49.   Non-Qualified
Stock Option Agreement for Executive Officers under the Imation Corp. 2005 Stock
Incentive Plan



 



--------------------------------------------------------------------------------



 



50.   Non-Employee Director Restricted Stock Award Agreement.   51.   Executive
Officer Option Agreement.   52.   Executive Officer Restricted Stock Award
Agreement.   53.   Non-Employee Director Restricted Stock Award Agreement.   54.
  Executive Officer Option Agreement.   55.   Executive Officer Restricted Stock
Award Agreement.   56.   Imation Corp. 2008 Stock Incentive Plan.   57.  
Non-Qualified Stock Option Agreement for Executive Officers under the Imation
Corp. 2008 Stock Incentive Plan.   58.   Non-Qualified Stock Option Agreement
for Directors under the Imation Corp. 2008 Stock Incentive Plan.   59.  
Restricted Stock Agreement for Executive Officers under the Imation Corp. 2008
Stock Incentive Plan.   60.   Restricted Stock Agreement for Directors under the
Imation Corp. 2008 Stock Incentive Plan.   61.   Description of 2008 Annual
Bonus Plan Target Approval.   62.   Description of 2009 Annual Bonus Plan Target
Approval.   63.   Amended and Restated Severance Agreement with Executive
Officers.   64.   Directors Compensation Program, as amended.   65.   Imation
Excess Benefit Plan.   66.   Employment Offer Letter from Imation Corp. to Mark
E. Lucas.   67.   Guaranty by Imation Corp. in favor of Citigroup Inc. dated as
of September 24, 2003.

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.01
EXISTING LIENS

                  Jurisdiction   Debtor   Secured Party   Filing Information  
Collateral
Delaware
Secretary of State
  Imation Corp.   Cisco Systems
Capital   File No. 30288376
Filed: 1/16/2003
Lapse Date: 1/16/2013
  [Specific leased
equipment.]
 
               
 
          Continuation
File No. 20073000832
Filed: 8/7/2007    
 
               
Delaware
Secretary of
State
  Imation Corp.   De Lage Landen
Financial
Services, Inc.   File No. 43082072
Filed: 11/2/2004
Lapse Date: 11/2/2009   [Specific equipment]
 
               
 
          Debtor Amendment
File No. 43573534
Filed: 12/17/2007
   
 
               
 
          Collateral Amendment
File No. 43681444
Filed: 12/30/2004    
 
               
Delaware
Secretary of
State
  Imation Corp.   The CIT
Group/Equipment
Financing, Inc.   File No. 50645128
Filed: 3/1/2005
Lapse Date: 3/1/2010   [Specific equipment]
 
               
Delaware
Secretary of
State

  Imation Corp.   Wells Fargo
Equipment
Finance, Inc.   File No. 52546241
Filed: 8/16/2005
Lapse Date: 8/16/2010   [Specific equipment]
 
               
 
          Assignment
File No. 20080521193
Filed: 2/12/2008    
 
               
Delaware
Secretary of
State
  Imation Corp.   Toyota Motor
Credit
Corporation   File No. 20073738811
Filed: 10/3/2007
Lapse Date: 10/3/2012   [Specific leased
equipment.]
 
               
Delaware
Secretary of
State
  Imation Corp   US Bancorp   File No. 20073860763
Filed: 10/15/2007
Lapse Date:
10/15/2012   [Specific leased
equipment.]
 
               
Delaware
Secretary of
State

  Imation Corp.   Banc of America
Leasing &
Capital, LLC   File No. 20074799010
Filed: 12/19/2007
Lapse Date:
12/19/2012   [Specific equipment]
 
               
Delaware
Secretary of
State
  Imation Corp.   Banc of America
Leasing &
Capital, LLC   File No. 20080030708
Filed: 1/3/2008
Lapse Date: 1/3/2013   [Specific equipment]
 
               
Delaware
Secretary of
State
  Imation Corp.   Toyota Motor
Credit
Corporation   File No. 20080844967
Filed: 3/10/2008
Lapse Date: 3/10/2013   [Specific equipment]

 



--------------------------------------------------------------------------------



 



                  Jurisdiction   Debtor   Secured Party   Filing Information  
Collateral
Delaware
Secretary of
State
  Imation Corp.   Banc of America
Leasing &
Capital, LLC   File No. 20081533650
Filed: 5/2/2008
Lapse Date: 5/2/2013   [Specific equipment]
 
               
Delaware
Secretary of
State

  Imation Corp.   Toyota Motor
Credit
Corporation   File No. 20081559564
Filed: 5/6/2008
Lapse Date: 5/6/2013   [Specific equipment]
 
               
 
          Collateral Amendment
File No. 20081618360
Filed: 5/9/2008    
 
               
Delaware
Secretary of
State
  Imation Corp.   Toyota Motor
Credit
Corporation   File No. 20081650447
Filed: 5/13/2008
Lapse Date: 5/13/2013   [Specific equipment]
 
               
Delaware
Secretary of
State
  Imation Corp.   Toyota Motor
Credit
Corporation   File No. 20082302840
Filed: 7/7/2008
Lapse Date: 7/7/2013   [Specific equipment]
 
               
Delaware
Secretary of
State
  Imation Corp.   Toyota Motor
Credit
Corporation   File No. 20082543674
Filed: 7/24/2008
Lapse Date: 7/24/2013   [Specific equipment]
 
               
Delaware
Secretary of
State
  Imation Corp.   Banc of America
Leasing &
Capital, LLC   File No. 20084190466
Filed: 12/17/2008
Lapse Date:   [Specific equipment]
 
          12/17/2013    
 
               
Delaware
Secretary of
State
  Imation Corp.   Banc of America
Leasing &
Capital, LLC   File No. 20090384922
Filed: 2/4/2009
Lapse Date: 2/4/2014   [Specific equipment]
 
               
Delaware
Secretary of
State
  Imation Enterprises
Corp.   Hewlett-Packard
Financial
Services
Company   File No. 42192476
Filed: 8/4/2004
Lapse Date: 8/4/2009   [Leased equipment.]
 
               
Delaware
Secretary of
State
  Imation Enterprises
Corp.   Wells Fargo
Equipment
Finance, Inc.   File No. 51655613
Filed: 5/31/2005
Lapse Date: 5/31/2010   [Specific equipment]
 
               
 
          Assignment
File No. 20080521185
Filed: 2/12/2008    
 
               
California
Secretary of
State
  Memorex Products
Inc.   NMHG Financial
Services Inc.   File No. 0230160702
Filed: 10/28/2002
Lapse Date:   [Leased equipment]
 
          10/28/2012
   
 
               
 
          Continuation
File No. 0771137382
Filed: 05/14/2007    

 



--------------------------------------------------------------------------------



 



                  Jurisdiction   Debtor   Secured Party   Filing Information  
Collateral
California
Secretary of
State
  Memorex Products, Inc.   NMHG Financial
Services, Inc.   File No. 0327960876
Filed: 10/3/2003
Lapse Date: 10/3/2013   [Leased equipment]
 
               
 
          Continuation
File No. 0871669013
Filed: 7/29/2008    
 
               
California
Secretary of
State
  Memorex Products, Inc.   Toyota Motor
Credit
Corporation   File No. 057036692462
Filed: 8/2/2005
Lapse Date: 8/2/2010   [Specific equipment]
 
               
California
Secretary of
State
  Memorex Products Inc   Wells Fargo
Financial
Leasing, Inc.   File No. 067092402343
Filed: 11/17/2006
Lapse Date:   [Specific leased
equipment]
 
          11/17/2011    

Liens in favor of Bank of America in cash and Cash Equivalents to secure the
following letters of credit issued by Bank of America, N.A. (as referenced in,
and pursuant to, that certain Letter Agreement dated as of the Closing Date by
and among Bank of America, Imation and Enterprises):

              Beneficiary   L/C Number   Amount and Currency   Expiry Date
National Westminster   00000003052899   E 1,776,000.00 EUR   09/18/09 ANZ
Banking Group   00000068026088   1,174,861.35 AUD   03/30/12

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.02
INVESTMENTS
Other Equity Interests of Borrowers

              Loan Party   Equity Investment   Percentage Interest
Imation Corp.
  O-Mass (Subsidiary of Tandberg Storage ASA), Norway   < 10.0%
Imation Corp.
  Inphase Technologies, Inc., Delaware   < 10.0%
Imation Corp.
  Exabyte Corporation, Delaware     11.1 %
Imation Corp.
  21VC Fund II, LP, Delaware     5 %
Imation Corp.
  Hummer Winblad Venture Partners II, LP, Delaware     5 %

 



--------------------------------------------------------------------------------



 



Other Investments
A. Intercompany Investments

                                  Contributing Loan Party2   Recipient
Subsidiary   Currency   Contribution   Exchange Rate   US$ Equiv
Imation Corp.
  Imation (Thailand)   USD   $ 39,000       1.00     $ 39,000  
Imation Corp.
  Imation Holdings Pte.   USD   $ 22,472,000       1.00     $ 22,472,000  
Imation Corp.
  Imation Corp. Japan   USD   $ 14,103,000       1.00     $ 14,103,000  
Imation Corp.
  IMN Data Storage Holdings CV   USD   $ 27,292,000       1.00     $ 27,292,000
 
Imation Corp.
  Imation Electronics Mexico   USD   $ 245,000       1.00     $ 245,000  
Imation Corp.
  Imation Argentina   USD   $ 23,331,000       1.00     $ 23,331,000  
Imation Corp.
  Imation Colombia   USD   $ 1,225,000       1.00     $ 1,225,000  
Imation Corp.
  Imation Venezuela   USD   $ 1,350,000       1.00     $ 1,350,000  
Imation Corp.
  Imation Latin America Marketing   USD   $ 2,513,000       1.00     $ 2,513,000
 
Imation Corp.
  Imation Costa Rica   USD   $ 1,220,000       1.00     $ 1,220,000  
Imation Corp.
  Imation El Salvador   USD   $ 522,000       1.00     $ 522,000  
Imation Corp.
  Imation Europe BV   USD   $ 99,759,000       1.00     $ 99,759,000  
Imation Corp.
  Imation Ireland   USD   $ 3,030,000       1.00     $ 3,030,000  
Imation Funding Corp.
  Imation Europe BV   USD   $ 113,938,000       1.00     $ 113,938,000  
Imation Corp.
  Imation Canada   USD   $ 2,325,000       1.00     $ 2,325,000  
Imation Corp.
  Global Data Media   USD   $ 2,039,000       1.00     $ 2,039,000  
Imation Latin America Corp.
  Imation Mexico   USD   $ 1,054,000       1.00     $ 1,054,000  
Imation Latin America Corp.
  Imation Brazil   USD   $ 11,090,000       1.00     $ 11,090,000  
Imation Latin America Corp.
  Imation Chile   USD   $ 2,281,000       1.00     $ 2,281,000  
Imation Corp.
  Imation Caribe   USD   $ 832,000       1.00     $ 832,000  
Imation Corp.
  Imation Polska   USD   $ 5,565,000       1.00     $ 5,565,000  

 

2   The Contributing Loan Party is the entity that records and tracks the
capital contribution on its books, however it is not necessarily the parent of
the subsidiary being capitalized.

 



--------------------------------------------------------------------------------



 



B. Scheduled Intercompany Investments

                                  Contributing Loan Party3   Recipient
Subsidiary   Currency   Contribution   Exchange Rate   US$ Equiv
Memorex Products Inc.
  Memorex Products Europe Ltd. *   USD   $ 6,121,396       1.00     $ 6,121,396
 
Imation Corp.
  Imation Data Storage CV *   USD   $ 10,000,000       1.00     $ 10,000,000  
Imation Latin America Corp.
  Imation Mexico   MXN     50,000,000       13.20     $ 3,787,879  

C. Intercompany Loans

                                  Lender   Borrower   Currency   Principal
Amount   Exchange Rate   US$ Equiv
Imation Corp.
  Memorex Products Europe Ltd.   USD   $ 2,000,000       1.00     $ 2,000,000  
Imation Corp.
  Imation ANZ Pty Ltd   AUD     1,819,736       0.7962     $ 1,448,783  
Imation Corp.
  Imation ANZ Pty Ltd   AUD     3,058,104       0.7962     $ 2,434,709  
Imation Corp.
  Imation ANZ Pty Ltd   AUD     476,260       0.7962     $ 379,174  
Imation Corp.
  Imation ANZ Pty Ltd   AUD     1,552,795       0.7962     $ 1,236,258  
Imation Corp.
  Imation ANZ Pty Ltd   AUD     1,100,209       0.7962     $ 875,931  
Imation Corp.
  Imation ANZ Pty Ltd   AUD     1,870,504       0.7962     $ 1,489,201  
Imation Corp.
  Imation Shanghai   CNY     1,317,528       6.8281     $ 192,957  
Imation Corp.
  IMN Data Storage CV   USD   $ 23,617,755       1.00     $ 23,617,755  
Imation Corp.
  Imation Europe BV   EUR     3,000,000       1.4090     $ 4,227,000  
Imation Corp.
  Imation Europe BV   EUR     14,400,000       1.4090     $ 20,289,600  
Memorex Products Inc.
  Memorex Products Europe Ltd.   USD   $ 6,121,396       1.00     $ 6,121,396  
 
                               
 
                               
Total
                          $ 64,312,765  
 
                               

 

3   The Contributing Loan Party is the entity that records and tracks the
capital contribution on its books, however it is not necessarily the parent of
the subsidiary being capitalized.   •   Capitalization will be in the form of
forgiveness of intercompany loan listed above.   •   Imation Corp. is currently
contemplating a loan to Imation Data Storage CV for $10,000,000 to repay a loan
from Imation Europe BV to Imation Data Storage CV.

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.03
EXISTING INDEBTEDNESS
Material Indebtedness as of March 31, 2009

                          Aggregate Committed         Name of Obligor   Name of
Creditor   Principal Amount   Nature of Debt   Maturity Date
Imation Corp.
  Citibank N.A.   PLN 2,000,000   Letter of Credit   Variable
Imation Corp.
  Citibank N.A.   USD 50,000 PSLE/USD        
 
      1,000,000 SR   Foreign Exchange   Variable
Imation Corp.
  Citibank N.A.   USD 150,000   Omnibus Line   Variable
Imation Corp.
  Citibank N.A.   USD 10,000,000   Bills of Exchange   Variable
Imation Corp.
  Citibank N.A.   CHF 13,800   Bank Guarantee   Variable
Imation Corp.
  Citibank N.A.   EUR 46,000   Bank Guarantee   Variable
Imation Corp.
  Citibank N.A.   USD 10,000,000   Bills of Exchange   Variable
Imation Corp.
  Citibank N.A.   USD 400,000   Bank Guarantee/Letter   Variable
 
          of Credit    
Imation Corp.
  Citibank N.A.   USD 50,000   Checks Purchased   Variable
Imation Corp.
  Citibank N.A.   HKD 200,000   Corporate Card   Variable
Imation Corp.
  National Westminster   EUR 1,776,000   Letter of Credit   09/18/09
Imation Corp.
  ANZ Banking Group   AUD 1,833,000   Letter of Credit   9/9/13

Other Material Indebtedness
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.03(A)
OTHER INDEBTEDNESS
Indebtedness in an amount not to exceed $35,000,000 arising from a settlement of
the Phillips dispute described on Schedule 5.06(a).

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE, CERTAIN ADDRESSES FOR NOTICES
IMATION CORP.
IMATION ENTERPRISES CORP.:
1 Imation Place
Oakdale, MN 55128

     
Attention:
  Matthew Skluzacek
Telephone:
  (651) 704-4311
Facsimile:
  (651) 704-4415
Electronic Mail:
  mskluzacek@imation.com
Website Address:
  www.imation.com

ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
135 South LaSalle Street, Fourth Floor
Chicago, Illinois 60603

     
Attention:
  Division President
Telephone:
  (312) 904-6394
Facsimile:
  (312) 992-1501

with a copy to:
Bank of America, N.A.
20975 Swenson Drive, Suite 200
Mail Code WI3-500-02-01
Waukesha, Wisconsin 53186

     
Attention:
  Robert Lund
Telephone:
  (262) 207-3285
Facsimile:
  (312) 453-3438

 



--------------------------------------------------------------------------------



 



L/C ISSUER:
Bank of America, N.A.
135 South LaSalle Street, Fourth Floor
Chicago, Illinois 60603

     
Attention:
  Division President
Telephone:
  (312) 904-6394
Facsimile:
  (312) 992-1501

with a copy to:
Bank of America, N.A.
20975 Swenson Drive, Suite 200
Mail Code WI3-500-02-01
Waukesha, Wisconsin 53186

     
Attention:
  Robert Lund
Telephone:
  (262) 207-3285
Facsimile:
  (312) 453-3438

LENDERS:
BANK OF AMERICA, N.A., as a Lender
For Requests for Credit Extensions:
Bank of America, N.A.
135 South LaSalle Street, Fourth Floor
Chicago, Illinois 60603

     
Attention:
  Division President
Telephone:
  (312) 904-6394
Facsimile:
  (312) 992-1501

with a copy to:
Bank of America, N.A.
20975 Swenson Drive, Suite 200
Mail Code WI3-500-02-01
Waukesha, Wisconsin 53186

     
Attention:
  Robert Lund
Telephone:
  (262) 207-3285
Facsimile:
  (312) 453-3438

 



--------------------------------------------------------------------------------



 



THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
For Requests for Credit Extensions:
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
601 Carlson Parkway, Suite 370
Minnetonka, MN 55305

     
Attention:
  Scott Ackerman
Telephone:
  (952) 473-7894
Facsimile:
  (952) 473-5152
Electronic Mail:
  sackerman@us.mufg.jp

Notices (other than Requests for Credit Extensions):
BTM Operations Office for the Americas
C/O The Bank of Tokyo-Mitsubishi UFJ, Ltd., NY Branch
1251 Avenue of the Americas, 12th Floor
New York, NY 10020-1104

     
Attention:
  Rolando Uy
Telephone:
  (201) 413-8570
Facsimile:
  (201) 521-2304
Electronic Mail:
  N/A

 



--------------------------------------------------------------------------------



 



JPMORGAN CHASE BANK, N.A.
For Requests for Credit Extensions:
JPMorgan Chase Bank
10 South Dearborn
Chicago, IL 60603-3403

     
Attention:
  Daisy Eades
Telephone:
  (312) 732-7569
Facsimile:
  (312) 377-1108
Electronic Mail:
  daisy.m.eades@chase.com

Notices (other than Requests for Credit Extensions):
JPMorgan Chase Bank
10 South Dearborn
Chicago, IL 60603-3403

     
Attention:
  Fe Naviamos
Telephone:
  (312) 732-7519
Facsimile:
  (312) 377-1108
Electronic Mail:
  fe.c.naviamos@chase.com

U.S. BANK NATIONAL ASSOCIATION
For Requests for Credit Extensions:
U.S. Bank National Association
800 Nicollet Mall
Minneapolis, MN 55402

     
Attention:
  John Frazier
Telephone:
  (612) 303-3720
Facsimile:
  (612) 303-2265
Electronic Mail:
  gaylen.frazier@usbank.com

Notices (other than Requests for Credit Extensions):
U.S. Bank National Association
800 Nicollet Mall
Minneapolis, MN 55402

     
Attention:
  Barbara Campbell
Telephone:
  (920) 237-7951
Facsimile:
  (920) 237-7993
Electronic Mail:
  complex_credits_oshkosh@usbank.com

 



--------------------------------------------------------------------------------



 



WELLS FARGO BANK, NATIONAL ASSOCIATION
For Requests for Credit Extensions:
Wells Fargo Bank, National Association
90 S. 7th Street
Mail Code: N9305-077
Minneapolis, MN 55402

     
Attention:
  Brian Buck
Telephone:
  (612) 667-3857
Facsimile:
  (612) 667-2276
Electronic Mail:
  brian.r.buck@wellsfargo.com

Notices (other than Requests for Credit Extensions):
Wells Fargo Bank, National Association
90 S. 7th Street
Mail Code: N9305-077
Minneapolis, MN 55402

     
Attention:
  Greg Strauss
Telephone:
  (612) 667-7775
Facsimile:
  (612) 667-2276
Electronic Mail:
  gregory.j.strauss@wellsfargo.com

CITIBANK NA
For Requests for Credit Extensions:
Citibank NA
1615 Brett Road Ops III
New Castle, DE 19720

     
Attention:
  Lakeisha Sullivan
Telephone:
  (302) 894-6118
Facsimile:
  (212) 994-0849
Electronic Mail:
  lakeisha.sullivan@citi.com@citi.com

Notices (other than Requests for Credit Extensions):
Citibank NA
1615 Brett Road Ops III
New Castle, DE 19720

     
Attention:
  Lakeisha Sullivan
Telephone:
  (302) 894-6118
Facsimile:
  (212) 994-0849
Electronic Mail:
  lakeisha.sullivan@citi.com@citi.com

 



--------------------------------------------------------------------------------



 



FIFTH THIRD BANK
For Requests for Credit Extensions:
Fifth Third Bank
38 Fountain Square Plaza
Mail Drop 109046
Cincinnati, OH 45202

     
Attention:
  Gary Losey
Telephone:
  (513) 534-7757
Facsimile:
  (513) 534-5947
Electronic Mail:
  gary.losey@53.com

Notices (other than Requests for Credit Extensions):
Fifth Third Bank
38 Fountain Square Plaza
Mail Drop 109046
Cincinnati, OH 45202

     
Attention:
  Pam Willinger
Telephone:
  (513) 534-6724
Facsimile:
  (513) 534-5947
Electronic Mail:
  pam.willinger@53.com

Fifth Third Bank
38 Fountain Square Plaza
Mail Drop 109046
Cincinnati, OH 45202

     
Attention:
  Christin Bell
Telephone:
  (513) 358-2633
Facsimile:
  (513) 534-5947
Electronic Mail:
  christin.bell@53.com

 



--------------------------------------------------------------------------------



 



HSBC BANK USA, N.A.
For Requests for Credit Extensions:
HSBC Bank USA, N.A.
71 S Wacker
Suite 2700
Chicago, IL 60606

     
Attention:
  Molly Drennan
Telephone:
  (312) 357-3994
Facsimile:
  (312) 357-3999
Electronic Mail:
  molly.j.drennan@us.hsbc.com

Notices (other than Requests for Credit Extensions):
HSBC Bank USA, N.A.
1 HSBC Center
26th Floor
Buffalo, NY 14203

     
Attention:
  Donna Riley
Telephone:
  (716) 841-4178
Facsimile:
  (716) 841-0269
Electronic Mail:
  donna.l.riley@us.hsbc.com

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.06
PROCESSING AND RECORDATION FEES
     The Administrative Agent will charge a processing and recordation fee (an
“Assignment Fee”) in the amount of $3,500 for each assignment; provided,
however, that in the event of two or more concurrent assignments to members of
the same Assignee Group (which may be effected by a suballocation of an assigned
amount among members of such Assignee Group) or two or more concurrent
assignments by members of the same Assignee Group to a single Eligible Assignee
(or to an Eligible Assignee and members of its Assignee Group), the Assignment
Fee will be $3,500 plus the amount set forth below:

          Transaction:   Assignment Fee:
 
       
First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)
    -0-  
 
       
Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)
  $ 500  

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF LOAN NOTICE
Date:                     ,           
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of March 29,
2006 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Imation Corporation, a Delaware corporation,
Imation Enterprises Corp., a Delaware corporation (each, a “Borrower”), the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and L/C Issuer.
     The undersigned hereby request (select one):
o A Borrowing of Loans     o A conversion or continuation of Loans

  1.   By                      [specify Borrower].     2.   On
                     (a Business Day).     3.   In the amount of
$                    .     4.   Comprised of                     
[Type of Loan requested]     5.   For Eurodollar Rate Loans: with an Interest
Period of            months.

     [The Borrowing requested herein complies with the requirements of
Section 2.01(a) of the Agreement.]

          IMATION CORP., as Borrower Agent
      By:           Name:           Title:        

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF NOTE
                                        
     FOR VALUE RECEIVED, the undersigned (each, a “Borrower”), hereby promise to
pay to                                          or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrower under that certain Credit Agreement, dated as of March 29, 2006
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among the undersigned, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and L/C Issuer.
     The Borrower promises to pay interest on the unpaid principal amount of
each Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
     This Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Note is also entitled to the benefits of
the Guaranty. Upon the occurrence and continuation of one or more of the Events
of Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

                      IMATION CORP.       IMATION ENTERPRISES CORP.    
 
                   
By: 
          By:         
 
               
 
Name:            Name:       
 
Title:            Title:       

B-1



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS WITH RESPECT THERETO

                                                  Amount of                    
        Principal   Outstanding             Type of   Amount of   End of   or
Interest   Principal             Loan   Loan   Interest   Paid This   Balance  
Notation Borrower   Date   Made   Made   Period   Date   This Date   Made By  
 
                           

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                               ,
To:     Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of March 29,
2006 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Imation Corporation (“Imation”), a Delaware
Corporation, Imation Enterprises Corp., a Delaware Corporation (collectively,
the “Borrowers”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent and L/C Issuer.
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the                                          of Imation, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrowers, and that:
     [Use following paragraph 1 for fiscal year-end financial statements]
     1. Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrowers ended as of the above date, together with the report and opinion
of an independent certified public accountant required by such section.
     [Use following paragraph 1 for fiscal quarter-end financial statements]
     1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrowers ended as of the above date. Such financial statements fairly present
the financial condition, results of operations and cash flows of the Borrowers
and its Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.
     [Use following paragraph 1 for fiscal month-end financial statements]
     1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(c) of the Agreement for the calendar month of the
Borrowers ended as of the above date. Such financial statements fairly present
the financial condition, results of operations and cash flows of the Borrowers
and its Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.
     2. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrowers during the accounting period covered by the attached financial
statements.

C-1



--------------------------------------------------------------------------------



 



     3. A review of the activities of the Borrowers during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrowers performed and
observed all its Obligations under the Loan Documents, and
[select one:]
     [to the best knowledge of the undersigned during such fiscal period, the
Borrowers performed and observed each covenant and condition of the Loan
Documents applicable to them.]
—or—
     [the following covenants or conditions have not been performed or observed
and the following is a list of each such Default and its nature and status:]
     4. The representations and warranties of the Borrowers contained in
Article V of the Agreement, or which are contained in any document furnished at
any time under or in connection with the Loan Documents, are true and correct on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.
     [Use following paragraph 5 for Compliance Certificates delivered during a
Financial Covenant Trigger Period as determined in accordance with Section 1 of
Schedule 2]
     5. The financial covenant analysis and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate
and reflect a Consolidated Fixed Charge Coverage Ratio for the fiscal month
ending                 of            to 1.00 which [is]/[is not] in compliance
with Section 7.11 of the Credit Agreement.
     [Use following paragraph 5 for Compliance Certificates delivered during any
time other than a Financial Covenant Trigger Period as determined in accordance
with Section 1 of Schedule 2]
     5. The calculation of Consolidated Fixed Charge Coverage Ratio set forth on
Schedule 2 attached hereto is true and accurate on and as of the date of this
Certificate and reflects a Consolidated Fixed Charge Coverage Ratio for the
fiscal month ending                 of            to 1.00.
     [Use following paragraph 6 for Compliance Certificates delivered at the end
of each fiscal year and fiscal quarter]
     [6. The average daily amount of Availability applicable to the immediately
preceding fiscal quarter was $[                    ]. Attached hereto as
Schedule 3 are calculations that support such statement of average daily
Availability.]

C-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,           .

C-3



--------------------------------------------------------------------------------



 



For the Quarter/Year ended                                (“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

                      I.   Liquidity                    
 
            A.   Availability                    
 
                1.  
Borrowing Base:
  $                                2.  
Aggregate Commitments:
  $                                3.  
Total Outstandings:
  $                                4.  
Availability (the amount by which (a) the lesser of Line I.A.1 and Line I.A.2
exceeds (b) Line I.A.3):
  $                                   
 
            B.   Unrestricted cash and Cash Equivalents:   $
                                  
 
            C.   Liquidity (Line I.A.4 + I.B)1:   $                             
     
 
            D.   150% of the Current Real Estate Amount   $                     
             
 
            E.   The greater of Line I.D. and $50,000,000   $
                                  
 
            F.   Has either an Event of Default occurred or is Line I.C. less
than Line I.E.?     [Yes]/[No]            
 
            If Yes, a Financial Covenant Trigger Period is in effect.        

 

1   If less than $40,000,000 of the amount of Liquidity from Line I.C. is
derived from Availability and unrestricted cash and Cash Equivalents held in the
United States in one or more accounts at Bank of America or another U.S.
financial institution, subject to one or more Deposit Account Control Agreements
or Investment Property Control Agreements with the Administrative Agent, then
insert $0 in the corresponding blank.

C-4



--------------------------------------------------------------------------------



 



                      II.   Section 7.11(a) — Consolidated Fixed Charge Coverage
Ratio.                    
 
            A.   Consolidated EBITDA for four consecutive fiscal
quarters ending on above date (“Subject Period”):                 1.  
Consolidated Net Income for Subject Period:
  $                                2.  
Consolidated Interest Charges for Subject Period:
  $                                3.  
Provision for income taxes for Subject Period:
  $                                4.  
Depreciation expenses for Subject Period:
  $                                5.  
Amortization expenses for intangibles for Subject Period:
  $                                6.  
Non-cash charges from asset sales (other than sales of inventory in the Ordinary
Course of Business), asset impairments (including intangible asset impairments),
severance, employment compensation arrangements, restructuring expenses and
litigation accruals for Subject Period:
  $                                7.  
To the extent increasing Consolidated Net Income, non-cash gains from asset
sales (other than sales of inventory in the Ordinary Course of Business) for
Subject Period, and cash payments made in such period on account of non-cash
charges expensed in a prior period:
  $                                8.  
Consolidated EBITDA (Lines II.A.1 + 2 + 3 + 4 + 5 + 6- 7):
  $                                   
 
          B.   Unfinanced Capital Expenditures:   $                             
     
 
          C.   Consolidated Interest Charges:   $                               
   
 
            D.   Income taxes actually paid during
Subject Period:   $                                   
 
            E.   Restricted Payments made in cash pursuant to Section 7.06(d):  
$                                   
 
            F.   Scheduled principal payments for Indebtedness for
such Subject Period:   $                       

C-5



--------------------------------------------------------------------------------



 



                          G.   Scheduled amortization of the Original Real
Estate Base Amount for such Subject Period:   $                                 
 
 
            H.   Minimum Consolidated Fixed Charge Ratio:
((Line II.A. – II.B. – II.D. – II.E.) ÷ (II.C. + II.F. + II.G.):   $
                                  
 
            [Minimum permitted: 1.20:1.00              to 1.00]2

 

2   Applicable during a Financial Covenant Trigger Period.

C-6



--------------------------------------------------------------------------------



 



EXHIBIT D
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.
     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit included in such facilities ) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

1.   Assignor[s]:                                                               
2.   Assignee[s]:                                                             
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]  
3.   Borrowers: Imation Corp. and Imation Enterprises Corp.

D-1



--------------------------------------------------------------------------------



 



4.   Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

5.   Credit Agreement: Credit Agreement, dated as of March 29, 2006 (as amended,
modified or supplemented from time to time), among Imation Corp. and Imation
Enterprises Corp., as Borrowers, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent and L/C Issuer.

6.   Assigned Interest[s]:

                      Aggregate                 Amount of   Amount of  
Percentage         Commitment/Loan   Commitment/Loans   Assigned of     Facility
Assigned   for all Lenders*   Assigned*   Commitment/Loans   CUSIP
___________
  $___________   $___________   ___________%    
___________
  $___________   $___________   ___________%    
___________
  $___________   $___________   ___________%    

[7.   Trade Date:                                         ]

Effective Date:                     , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
     The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Title:             

 

*   Amount to be adjusted by the counterparties to take in account any payments
or prepayments made between the Trade Date and the Effective Date.

D-2



--------------------------------------------------------------------------------



 



              Consented to and Accepted:    
 
            BANK OF AMERICA, N.A., as     Administrative Agent    
 
           
By:
                     
 
  Title:        
 
            Consented to:    
 
            IMATION CORP.     IMATION ENTERPRISES CORP.    
 
           
By:
                     
 
  Title:        

D-3



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
[                                        ]
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
     1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii),
(v) and (vi) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent,

D-4



--------------------------------------------------------------------------------



 



[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

D-5



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF GUARANTY
     THIS GUARANTY (this “Guaranty”), dated as of [                     ], 2006,
is made by each Guarantor named in the signature pages hereof (each a
“Guarantor” and, collectively, the “Guarantors”), in favor of the Lenders party
to the Credit Agreement referred to below and Bank of America, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) and L/C
Issuer.
     Imation Corp., a Delaware corporation (“Imation”) and Imation Enterprises
Corp., a Delaware corporation (“Enterprises”) (each of Imation and Enterprises
is referred to individually herein as a “Borrower” and collectively as the
“Borrowers”), the Lenders from time to time party thereto (each a “Lender” and,
collectively, the “Lenders”), the L/C Issuer, and the Administrative Agent are
parties to a Credit Agreement dated as of March _, 2006 (as amended, modified,
renewed or extended from time to time, the “Credit Agreement”).
     It is a condition precedent to the Borrowings and issuances of Letters of
Credit under the Credit Agreement that each Guarantor guarantee the indebtedness
and other obligations of the Borrowers to the Guaranteed Parties under or in
connection with the Credit Agreement as set forth herein. Each Guarantor, as a
Subsidiary of a Borrower, will derive substantial direct and indirect benefits
from the making of the Loans to, and issuances of Letters of Credit for the
account of, the Borrowers pursuant to the Credit Agreement (which benefits are
hereby acknowledged by each Guarantor).
     Accordingly, to induce the Administrative Agent, the L/C Issuer and the
Lenders to enter into the Credit Agreement, and in consideration thereof, each
Guarantor hereby agrees as follows:
     SECTION 1 Definitions; Interpretation.
     (a) Terms Defined in Credit Agreement. All capitalized terms used in this
Guaranty (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.
     (b) Certain Defined Terms. As used in this Guaranty (including in the
recitals hereof), the following terms shall have the following meanings:
     “Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11
U.S.C. §101, et seq.).
     “Guaranteed Obligations” has the meaning set forth in Section 2.
     “Guaranteed Parties” means the Administrative Agent, the Lenders and the
L/C Issuer.

E-1



--------------------------------------------------------------------------------



 



     “Guarantor Documents” means this Guaranty and all other certificates,
documents, agreements and instruments delivered to any Guaranteed Party under or
in connection with this Guaranty and the Loan Documents.
     “Insolvency Proceeding” means, with respect to any Person, (a) any case,
action or proceeding with respect to such Person before any court or other
Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or
(b) any general assignment for the benefit of creditors, composition,
marshalling of assets for creditors, or other, similar arrangement in respect of
its creditors generally or any substantial portion of its creditors; in either
case undertaken under Debtor Relief Laws.
     “Subordinated Debt” has the meaning set forth in Section 7.
     (b) Interpretation. The rules of interpretation set forth in Sections 1.02
to 1.05 of the Credit Agreement shall be applicable to this Guaranty and are
incorporated herein by this reference.
     SECTION 2 Guaranty.
     (a) Guaranty. Each Guarantor hereby unconditionally and irrevocably
guarantees to the Guaranteed Parties, and their respective successors,
endorsees, transferees and assigns, the full and prompt payment when due
(whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise) and performance of the indebtedness, liabilities and other
obligations of the Borrowers to the Guaranteed Parties under or in connection
with the Credit Agreement, the Notes and the other Loan Documents, including all
unpaid principal of the Loans, all amounts owing in respect of the L/C
Obligations, all interest accrued thereon, all fees due under the Credit
Agreement and all other amounts payable by the Borrowers to the Guaranteed
Parties thereunder or in connection therewith. The terms “indebtedness,”
“liabilities” and “obligations” are used herein in their most comprehensive
sense and include any and all advances, debts, obligations and liabilities, now
existing or hereafter arising, whether voluntary or involuntary and whether due
or not due, absolute or contingent, liquidated or unliquidated, determined or
undetermined, and whether recovery upon such indebtedness, liabilities and
obligations may be or hereafter become unenforceable or shall be an allowed or
disallowed claim under any Debtor Relief Law, and including interest that
accrues after the commencement by or against the Borrowers or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding. The foregoing indebtedness, liabilities and other
obligations of the Borrowers, and all other indebtedness, liabilities and
obligations to be paid or performed by the Guarantors in connection with this
Guaranty (including any and all amounts due under Section 15), shall hereinafter
be collectively referred to as the “Guaranteed Obligations.”
     (b) Limitation of Guaranty. To the extent that any court of competent
jurisdiction shall impose by final judgment under applicable law (including the
New York Uniform Fraudulent Conveyance Act and §§544 and 548 of the Bankruptcy
Code) any limitations on the amount of any Guarantor’s liability with respect to
the Guaranteed Obligations which any Guaranteed Party can enforce under this
Guaranty, the Guaranteed Parties by their acceptance

E-2



--------------------------------------------------------------------------------



 



hereof accept such limitation on the amount of such Guarantor’s liability
hereunder to the extent needed to make this Guaranty and the Guarantor Documents
fully enforceable and nonavoidable.
     SECTION 3 Liability of Guarantors. The liability of the Guarantors under
this Guaranty shall be irrevocable, absolute, independent and unconditional, and
shall not be affected by any circumstance which might constitute a discharge of
a surety or guarantor other than the indefeasible payment and performance in
full of all Guaranteed Obligations. In furtherance of the foregoing and without
limiting the generality thereof, each Guarantor agrees as follows:
     (a) such Guarantor’s liability hereunder shall be the immediate, direct,
and primary obligation of such Guarantor and shall not be contingent upon any
Guaranteed Party’s exercise or enforcement of any remedy it may have against any
Borrower or any other Person, or against any Collateral;
     (b) this Guaranty is a guaranty of payment when due and not merely of
collectibility;
     (c) the Guaranteed Parties may enforce this Guaranty upon the occurrence
and during the continuance of an Event of Default notwithstanding the existence
of any dispute between any of the Guaranteed Parties and any Borrower with
respect to the existence of such Event of Default;
     (d) such Guarantor’s payment of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge such Guarantor’s
liability for any portion of the Guaranteed Obligations remaining unsatisfied;
and
     (e) such Guarantor’s liability with respect to the Guaranteed Obligations
shall remain in full force and effect without regard to, and shall not be
impaired or affected by, nor shall such Guarantor be exonerated or discharged
by, any of the following events:
     (i) any Insolvency Proceeding with respect to any Borrower, such Guarantor,
any other Loan Party or any other Person;
     (ii) any limitation, discharge (other than discharges in the Insolvency
Proceeding of such Guarantor), or cessation of the liability of any Borrower,
such Guarantor, any other Loan Party or any other Person for any Guaranteed
Obligations due to any statute, regulation or rule of law (other than cessation
of liability to any Guarantor by virtue of statutes of limitation applicable to
actions against such Guarantor), or any invalidity or unenforceability in whole
or in part of any of the Guaranteed Obligations or the Loan Documents;
     (iii) any merger, acquisition, consolidation or change in structure of any
Borrower, such Guarantor or any other Loan Party or Person, or any sale, lease,
transfer or other disposition of any or all of the assets or shares of any
Borrower, such Guarantor, any other Loan Party or other Person;
     (iv) any assignment or other transfer, in whole or in part, of any
Guaranteed Party’s interests in and rights under this Guaranty or the other Loan
Documents, including any Guaranteed Party’s right to receive payment of the
Guaranteed Obligations,

E-3



--------------------------------------------------------------------------------



 



or any assignment or other transfer, in whole or in part, of any Guaranteed
Party’s interests in and to any of the Collateral;
     (v) any claim, defense, counterclaim or set-off, other than that of prior
performance, that any Borrower, such Guarantor, any other Loan Party or other
Person may have or assert, including any defense of incapacity or lack of
corporate or other authority to execute any of the Loan Documents;
     (vi) any Guaranteed Party’s amendment, modification, renewal, extension,
cancellation or surrender of any Loan Document, any Guaranteed Obligations, or
any Collateral, or any Guaranteed Party’s exchange, release, or waiver of any
Collateral;
     (vii) any Guaranteed Party’s exercise or nonexercise of any power, right or
remedy with respect to any of the Collateral, including any Guaranteed Party’s
compromise, release, settlement or waiver with or of any Borrower, any other
Loan Party or any other Person;
     (viii) any Guaranteed Party’s vote, claim, distribution, election,
acceptance, action or inaction in any Insolvency Proceeding related to the
Guaranteed Obligations other than the Insolvency Proceeding of the Guarantor
with respect to which any of the foregoing pertains;
     (ix) any impairment or invalidity of any of the Collateral or any other
collateral securing any of the Guaranteed Obligations or any failure to perfect
any of the Liens of the Guaranteed Parties thereon or therein; and
     (x) any other guaranty, whether by such Guarantor or any other Person, of
all or any part of the Guaranteed Obligations or any other indebtedness,
obligations or liabilities of any Borrower to any Guaranteed Party.
     SECTION 4 Consents of Guarantors. Each Guarantor hereby unconditionally
consents and agrees that, without notice to or further assent from such
Guarantor:
     (a) the principal amount of the Guaranteed Obligations may be increased or
decreased and additional Obligations of the Loan Parties under the Loan
Documents may be incurred, by one or more amendments, modifications, renewals or
extensions of any Loan Document or otherwise;
     (b) the time, manner, place or terms of any payment under any Loan Document
may be extended or changed, including by an increase or decrease in the interest
rate on any Guaranteed Obligation or any fee or other amount payable under such
Loan Document, by an amendment, modification or renewal of any Loan Document or
otherwise;
     (c) the time for any Borrower’s (or any other Person’s) performance of or
compliance with any term, covenant or agreement on its part to be performed or
observed under any Loan Document may be extended, or such performance or
compliance waived, or failure in or departure from such performance or
compliance consented to, all in such manner and upon such terms as the
Guaranteed Parties may deem proper;

E-4



--------------------------------------------------------------------------------



 



     (d) any Guaranteed Party may discharge or release, in whole or in part, any
other Loan Party or any other Person liable for the payment and performance of
all or any part of the Guaranteed Obligations, and may permit or consent to any
such action or any result of such action, and shall not be obligated to demand
or enforce payment upon any of the Collateral or any other collateral, nor shall
any Guaranteed Party be liable to the Guarantors for any failure to collect or
enforce payment or performance of the Guaranteed Obligations from any Person or
to realize on the Collateral or other collateral therefor;
     (e) in addition to the Collateral, the Guaranteed Parties may take and hold
other security (legal or equitable) of any kind, at any time, as collateral for
the Guaranteed Obligations, and may, from time to time, in whole or in part,
exchange, sell, surrender, release, subordinate, modify, waive, rescind,
compromise or extend such security and may permit or consent to any such action
or the result of any such action, and may apply such security and direct the
order or manner of sale thereof;
     (f) the Guaranteed Parties may request and accept other guaranties of the
Guaranteed Obligations and any other indebtedness, obligations or liabilities of
any Borrower to any Guaranteed Party and may, from time to time, in whole or in
part, surrender, release, subordinate, modify, waive, rescind, compromise or
extend any such guaranty and may permit or consent to any such action or the
result of any such action; and
     (g) the Guaranteed Parties may exercise, or waive or otherwise refrain from
exercising, any other right, remedy, power or privilege (including the right to
accelerate the maturity of any Loan and any power of sale) granted by any Loan
Document or other security document or agreement, or otherwise available to any
Guaranteed Party, with respect to the Guaranteed Obligations or any of the
Collateral, even if the exercise of such right, remedy, power or privilege
affects or eliminates any right of subrogation or any other right of the
Guarantors against the Borrowers;
all as the Guaranteed Parties may deem advisable, and all without impairing,
abridging, releasing or affecting this Guaranty.
     SECTION 5 Guarantor Waivers.
     (a) Certain Waivers. Each Guarantor waives and agrees not to assert:
     (i) any right to require any Guaranteed Party to marshal assets in favor of
any Borrower, such Guarantor, any other Loan Party or any other Person, to
proceed against any Borrower, any other Loan Party or any other Person, to
proceed against or exhaust any of the Collateral, to give notice of the terms,
time and place of any public or private sale of personal property security
constituting the Collateral or other collateral for the Guaranteed Obligations
or comply with any other provisions of §9611 of the New York UCC (or any
equivalent provision of any other applicable law) or to pursue any other right,
remedy, power or privilege of any Guaranteed Party whatsoever;
     (ii) any defense arising by reason of any lack of corporate or other
authority or any other defense of any Borrower, such Guarantor or any other
Person;

E-5



--------------------------------------------------------------------------------



 



     (iii) any defense based upon any Guaranteed Party’s errors or omissions in
the administration of the Guaranteed Obligations;
     (iv) any rights to set-offs and counterclaims (other than that of prior
performance);
     (v) any defense based upon an election of remedies (including, if
available, an election to proceed by nonjudicial foreclosure) which destroys or
impairs the subrogation rights of such Guarantor or the right of such Guarantor
to proceed against any Borrower or any other obligor of the Guaranteed
Obligations for reimbursement; and
     (vi) without limiting the generality of the foregoing, to the fullest
extent permitted by law, any defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties, or which may conflict with the terms of this Guaranty.
     (b) Additional Waivers. Each Guarantor waives any and all notice of the
acceptance of this Guaranty, and any and all notice of the creation, renewal,
modification, extension or accrual of the Guaranteed Obligations, or the
reliance by the Guaranteed Parties upon this Guaranty, or the exercise of any
right, power or privilege hereunder. The Guaranteed Obligations shall
conclusively be deemed to have been created, contracted, incurred and permitted
to exist in reliance upon this Guaranty. Each Guarantor waives promptness,
diligence, presentment, protest, demand for payment, notice of default, dishonor
or nonpayment and all other notices to or upon any Borrower, such Guarantor or
any other Person with respect to the Guaranteed Obligations.
     (c) Independent Obligations. The obligations of each Guarantor hereunder
are independent of and separate from the obligations of the Borrowers and any
other Loan Party and upon the occurrence and during the continuance of any Event
of Default, a separate action or actions may be brought against such Guarantor,
whether or not any Borrower or any such other Loan Party is joined therein or a
separate action or actions are brought against any Borrower or any such other
Loan Party.
     (d) Financial Condition of Borrowers. No Guarantor shall have any right to
require any Guaranteed Party to obtain or disclose any information with respect
to: (i) the financial condition or character of the Borrowers or the ability of
the Borrowers to pay and perform the Guaranteed Obligations; (ii) the Guaranteed
Obligations; (iii) the Collateral; (iv) the existence or nonexistence of any
other guarantees of all or any part of the Guaranteed Obligations; (v) any
action or inaction on the part of any Guaranteed Party or any other Person; or
(vi) any other matter, fact or occurrence whatsoever.
     SECTION 6 Subrogation. Until the Guaranteed Obligations shall be satisfied
in full and the Commitments shall be terminated, no Guarantor shall have, and no
Guarantor shall directly or indirectly exercise, (a) any rights that it may
acquire by way of subrogation under this Guaranty, by any payment hereunder or
otherwise, (b) any rights of contribution, indemnification, reimbursement or
similar suretyship claims arising out of this Guaranty or (c) any other right
which it might otherwise have or acquire (in any way whatsoever) which

E-6



--------------------------------------------------------------------------------



 



could entitle it at any time to share or participate in any right, remedy or
security of any Guaranteed Party as against the Borrowers or other Loan Parties,
whether in connection with this Guaranty, any of the other Loan Documents or
otherwise. If any amount shall be paid to any Guarantor on account of the
foregoing rights at any time when all the Guaranteed Obligations shall not have
been paid in full, such amount shall be held in trust for the benefit of the
Guaranteed Parties and shall forthwith be paid to the Administrative Agent to be
credited and applied to the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents.
     SECTION 7 Subordination.
     (a) Subordination to Payment of Guaranteed Obligations. All payments on
account of all indebtedness, liabilities and other obligations (other than those
arising out of intercompany transactions in the ordinary course of business) of
the Borrowers to each Guarantor, whether created under, arising out of or in
connection with any documents or instruments evidencing any Credit Extensions to
the Borrowers or otherwise, including all principal on any such Credit
Extensions, all interest accrued thereon, all fees and all other amounts payable
by the Borrowers to such Guarantor in connection therewith, whether now existing
or hereafter arising, and whether due or to become due, absolute or contingent,
liquidated or unliquidated, determined or undetermined (the “Subordinated Debt”)
shall be subject, subordinate and junior in right of payment and exercise of
remedies, to the extent and in the manner set forth herein, to the prior payment
in full in cash or cash equivalents of the Guaranteed Obligations.
     (b) No Payments. As long as any of the Guaranteed Obligations shall remain
outstanding and unpaid, no Guarantor shall accept or receive any payment or
distribution by or on behalf of any Borrower, directly or indirectly, of assets
of such Borrower of any kind or character, whether in cash, property or
securities, including on account of the purchase, redemption or other
acquisition of Subordinated Debt, as a result of any collection, sale or other
disposition of collateral, or by set-off, exchange or in any other manner, for
or on account of the Subordinated Debt (“Subordinated Debt Payments”), except
that if no Event of Default exists, a Guarantor shall be entitled to accept and
receive regularly scheduled payments and other payments in the ordinary course
on the Subordinated Debt, in accordance with the terms of the documents and
instruments governing the Subordinated Debt and other Subordinated Debt Payments
in respect of Subordinated Debt not evidenced by documents or instruments, in
each case to the extent permitted under Article VII of the Credit Agreement.
During the existence of an Event of Default (or if any Event of Default would
exist immediately after the making of a Subordinated Debt Payment), and until
such Event of Default is cured or waived, such Guarantor shall not make, accept
or receive any Subordinated Debt Payment. In the event that, notwithstanding the
provisions of this Section 7, any Subordinated Debt Payments shall be received
in contravention of this Section 7 by any Guarantor before all Guaranteed
Obligations are paid in full in cash or cash equivalents, such Subordinated Debt
Payments shall be held in trust for the benefit of the Guaranteed Parties and
shall be paid over or delivered to the Administrative Agent for application to
the payment in full in cash or cash equivalents of all Guaranteed Obligations
remaining unpaid to the extent necessary to give effect to this Section 7, after
giving effect to any concurrent payments or distributions to any Guaranteed
Party in respect of the Guaranteed Obligations.

E-7



--------------------------------------------------------------------------------



 



     (c) Subordination of Remedies. As long as any Guaranteed Obligations shall
remain outstanding and unpaid, no Guarantor shall, without the prior written
consent of the Administrative Agent:
     (i) accelerate, make demand or otherwise make due and payable prior to the
original stated maturity thereof any Subordinated Debt or bring suit or
institute any other actions or proceedings to enforce its rights or interests
under or in respect of the Subordinated Debt;
     (ii) exercise any rights under or with respect to (A) any guaranties of the
Subordinated Debt, or (B) any collateral held by it, including causing or
compelling the pledge or delivery of any collateral, any attachment of, levy
upon, execution against, foreclosure upon or the taking of other action against
or institution of other proceedings with respect to any collateral held by it,
notifying any account debtors of the Borrowers or asserting any claim or
interest in any insurance with respect to any collateral, or attempt to do any
of the foregoing;
     (iii) exercise any rights to set-offs and counterclaims in respect of any
indebtedness, liabilities or obligations of such Guarantor to the Borrowers
against any of the Subordinated Debt; or
     (iv) commence, or cause to be commenced, or join with any creditor other
than any Guaranteed Party in commencing, any Insolvency Proceeding.
     (d) Subordination Upon Any Distribution of Assets of the Borrowers. In the
event of any payment or distribution of assets of any Borrower of any kind or
character, whether in cash, property or securities, upon any Insolvency
Proceeding with respect to or involving any Borrower, (i) all amounts owing on
account of the Guaranteed Obligations, including all interest accrued thereon at
the contract rate both before and after the initiation of any such proceeding,
whether or not an allowed claim in any such proceeding, shall first be paid in
full in cash, or payment provided for in cash or in cash equivalents, before any
Subordinated Debt Payment is made; and (ii) to the extent permitted by
applicable law, any Subordinated Debt Payment to which such Guarantor would be
entitled except for the provisions hereof, shall be paid or delivered by the
trustee in bankruptcy, receiver, assignee for the benefit of creditors or other
liquidating agent making such payment or distribution directly to the
Administrative Agent (on behalf of the other Guaranteed Parties) for application
to the payment of the Guaranteed Obligations in accordance with clause (i),
after giving effect to any concurrent payment or distribution or provision
therefor to any Guaranteed Party in respect of such Guaranteed Obligations.
     (e) Authorization to Administrative Agent. If, while any Subordinated Debt
is outstanding, any Insolvency Proceeding is commenced by or against any
Borrower or its property:
     (i) the Administrative Agent, when so instructed by the Required Lenders,
is hereby irrevocably authorized and empowered (in the name of the Guaranteed
Parties or in the name of any Guarantor or otherwise), but shall have no
obligation, to demand, sue

E-8



--------------------------------------------------------------------------------



 



for, collect and receive every payment or distribution in respect of the
Subordinated Debt and give acquittance therefor and to file claims and proofs of
claim and take such other action (including voting the Subordinated Debt) as it
may deem necessary or advisable for the exercise or enforcement of any of the
rights or interests of the Guaranteed Parties; and
     (ii) each Guarantor shall promptly take such action as the Administrative
Agent (on instruction from the Required Lenders) may reasonably request (A) to
collect the Subordinated Debt for the account of the Guaranteed Parties and to
file appropriate claims or proofs of claim in respect of the Subordinated Debt,
(B) to execute and deliver to the Administrative Agent, such powers of attorney,
assignments and other instruments as it may request to enable it to enforce any
and all claims with respect to the Subordinated Debt, and (C) to collect and
receive any and all Subordinated Debt Payments.
     SECTION 8 Continuing Guaranty.
     (a) This Guaranty is a continuing guaranty and agreement of subordination
relating to any Guaranteed Obligations, including Guaranteed Obligations which
may exist continuously or which may arise from time to time under successive
transactions, and the Guarantors expressly acknowledge that this Guaranty shall
remain in full force and effect notwithstanding that there may be periods in
which no Guaranteed Obligations exist. This Guaranty shall continue in effect
and be binding upon the Guarantors until termination of the Commitments and
payment and performance in full of the Guaranteed Obligations.
     (b) Notwithstanding the provisions of subsection (a) above, if any
Guarantor ceases to be a Subsidiary of the Borrowers pursuant to a Disposition
permitted under Section 7.05(g) of the Credit Agreement, upon the consummation
of such Disposition this Guaranty shall terminate and be of no further force and
effect solely in relation to such Guarantor.
     SECTION 9 Payments.
     (a) Each Guarantor hereby agrees, in furtherance of the foregoing
provisions of this Guaranty and not in limitation of any other right which any
Guaranteed Party or any other Person may have against such Guarantor by virtue
hereof, upon the failure of any Borrower to pay any of the Guaranteed
Obligations when and as the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under §362(a) of the Bankruptcy Code), such Guarantor shall forthwith pay,
or cause to be paid, in cash, to the Administrative Agent an amount equal to the
amount of the Guaranteed Obligations then due as aforesaid (including interest
which, but for the filing of a petition in any Insolvency Proceeding with
respect to any Borrower, would have accrued on such Guaranteed Obligations,
whether or not a claim is allowed against such Borrower for such interest in any
such Insolvency Proceeding). Each Guarantor shall make each payment hereunder,
unconditionally in full without set-off, counterclaim or other defense, on the
day when due in Dollars, in immediately available funds, to the Administrative
Agent at such office of the Administrative Agent and to such account as are
specified in the Credit Agreement.

E-9



--------------------------------------------------------------------------------



 



     (b) Any and all payments by any Guarantor to or for the account of any
Guaranteed Party under any Guarantor Documents shall be made free and clear of
and without reduction or withholding for any Indemnified Taxes or Other Taxes,
provided that if any Guarantor shall be required by applicable law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) each Guaranteed Party receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Guarantors shall make
such deductions and (iii) the Guarantors shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
     (c) Without limiting the provisions of subsection (b) above, the Guarantors
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.
     (d) The Guarantors shall indemnify the Guaranteed Parties, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Guaranteed
Parties, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Guaranteed Parties (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.
     (e) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Guarantors to a Governmental Authority, such Guarantor shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
     (f) If any Guaranteed Party determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by a Guarantor or with respect to which the Guarantor has paid
additional amounts pursuant to this Section, it shall pay to the Guarantor an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Guarantor under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of a Guaranteed Party, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Guarantor, upon the request of a Guaranteed
Party, agrees to repay the amount paid over to the Guarantor (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to a Guaranteed Party in the event the Administrative Agent, such
Lender or the L/C Issuer is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require a Guaranteed Party
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Guarantors or any other Person.

E-10



--------------------------------------------------------------------------------



 



     (g) Status of Lenders.
     (i) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which a Guarantor is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Guarantor, on or prior to the date on which a payment is made
under the Guaranty, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Guarantor, shall deliver, on or prior to the date on which
payment is made under the Guaranty, such other documentation prescribed by
applicable law or reasonably requested by the Guarantor as will enable the
Guarantor to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.
     (ii) Without limiting the generality of the foregoing, in the event that a
Guarantor is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Guarantor (in such number of copies as shall be requested
by the recipient) on or prior to the date on which a payment is made under the
Guaranty (and from time to time thereafter upon the request of the Guarantor,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (A) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (B) duly completed copies of Internal Revenue Service Form W-8ECI,
     (C) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not a “bank” within the meaning of
section 881(c)(3)(A) of the Code and (y) duly completed copies of Internal
Revenue Service Form W-8BEN, or
     (D) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Guarantor to determine the withholding or deduction
required to be made.
     (h) Any payments by any Guarantor hereunder the application of which is not
otherwise provided for herein, shall be applied in the order specified in
Section 8.03 of the Credit Agreement.
     (i) The agreements in this Section 9 shall survive the payment of all
Guaranteed Obligations.

E-11



--------------------------------------------------------------------------------



 



     SECTION 10 Representations and Warranties. Each Guarantor represents and
warrants to each Guaranteed Party that:
     (a) Organization and Powers. Each Guarantor is (i) duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (ii) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (A) own its assets and carry on its business and (B) to execute, deliver, and
perform its obligations under this Guaranty and the other Guarantor Documents to
which it is a party, (iii) is duly qualified and is licensed and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (iv) is in compliance with all Laws, except in
each case referred to in clause (ii)(A), clause (iii) or clause (iv), to the
extent that failure to do so individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect.
     (b) Authorization; No Conflict. The execution, delivery and performance by
each Guarantor of this Guaranty and any other Guarantor Documents have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (i) contravene the terms of any of such Guarantor’s Organization
Documents; (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under, any Contractual Obligation to which such
Guarantor is a party or any order, injunction, writ or decree of any
Governmental Authority or arbitral award to which such Guarantor or its property
is subject; or (iii) violate any Law applicable to such Guarantor.
     (c) Binding Obligation. This Guaranty has been, and the other Guarantor
Documents, when executed and delivered against each Guarantor that is party
thereto, will have been, duly executed and delivered by against each such
Guarantor that is party thereto. This Guaranty constitutes, and each other
Guarantor Document when so executed and delivered will constitute, a legal,
valid and binding obligation of such Guarantor, enforceable against each
Guarantor that is party thereto in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.
     (d) Governmental Consents. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority or
any other Person is necessary or required in connection with the execution,
delivery or performance by, or enforcement against, any Guarantor of this
Guaranty or any other Guarantor Documents.
     (e) No Prior Assignment. No Guarantor has previously assigned any interest
in the Subordinated Debt or any collateral relating thereto, no Person other
than a Guarantor owns an interest in any of the Subordinated Debt or any such
collateral (whether as joint holders of the Subordinated Debt, participants or
otherwise), and the entire Subordinated Debt is owing only to the Guarantors.
     (f) Solvency. Immediately prior to and after and giving effect to the
incurrence of each Guarantor’s obligations under this Guaranty such Guarantor is
and will be Solvent.

E-12



--------------------------------------------------------------------------------



 



     (g) Consideration. Each Guarantor has received substantial direct and
indirect benefits from the making of the Loans to, and the issuance of Letters
of Credit for the account of, the Borrowers pursuant to the Credit Agreement.
     (h) Independent Investigation. Each Guarantor hereby acknowledges that it
has undertaken its own independent investigation of the financial condition of
the Borrowers and all other matters pertaining to this Guaranty and further
acknowledges that it is not relying in any manner upon any representation or
statement of any Guaranteed Party with respect thereto. Each Guarantor
represents and warrants that it has received and reviewed copies of the Loan
Documents and that it is in a position to obtain, and it hereby assumes full
responsibility for obtaining, any additional information concerning the
financial condition of the Borrowers and any other matters pertinent hereto that
any Guarantor may desire. No Guarantor is relying upon or expecting any
Guaranteed Party to furnish to such Guarantor any information now or hereafter
in any Guaranteed Party’s possession concerning the financial condition of the
Borrowers or any other matter.
     SECTION 11 Reporting Covenant. So long as any Guaranteed Obligations shall
remain unsatisfied or any Lender shall have any Commitment, each Guarantor
agrees that it shall furnish to the Administrative Agent such information
respecting the operations, properties, business or condition (financial or
otherwise) of such Guarantor or its Subsidiaries as the Administrative Agent, at
the request of any Guaranteed Party, may from time to time reasonably request.
     SECTION 12 Additional Affirmative Covenants. So long as any Guaranteed
Obligations shall remain unsatisfied or any Guaranteed Party shall have any
Commitment, each Guarantor agrees that:
     (a) Preservation of Existence, Etc. Each Guarantor shall (a) preserve,
renew and maintain in full force and effect its legal existence and good
standing under the Laws of the jurisdiction of its organization, except in a
transaction permitted by Section 7.04 or 7.05 of the Credit Agreement; and
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect.
     (b) Further Assurances and Additional Acts. Each Guarantor shall execute,
acknowledge, deliver, file, notarize and register at its own expense all such
further agreements, instruments, certificates, documents and assurances and
perform such acts as the Administrative Agent or the Required Lenders shall deem
necessary or appropriate to effectuate the purposes of this Guaranty and the
other Guarantor Documents, and promptly provide the Administrative Agent with
evidence of the foregoing satisfactory in form and substance to the
Administrative Agent and the Required Lenders.
     (c) Credit Agreement Covenants. Each Guarantor shall observe, perform and
comply with all covenants applicable to such Guarantor set forth in Articles VI
and VII of the Credit Agreement, which by their terms the Borrowers are required
to cause such Guarantor to observe, perform and comply with, as if such
covenants were set forth in full herein.

E-13



--------------------------------------------------------------------------------



 



     (d) Governmental Consents. Each Guarantor shall maintain all
authorizations, consents, approvals, licenses, exemptions of, or filings or
registrations with, any Governmental Authority, or approvals or consents of any
other Person, required in connection with this Guaranty or any other Guarantor
Documents.
     SECTION 13 Notices. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile transmission) and mailed, faxed, emailed (subject to the provisions
of the final sentence of this Section 13) or delivered, in the case of any
Guarantor, to the address or facsimile number or email address specified on the
signature page hereof, and in the case of any Guaranteed Party, to the address
or facsimile number or email address specified in the Credit Agreement, or to
such other address, facsimile number or email address as shall be designated by
such party in a notice to the other parties. All such notices and other
communications shall be deemed to be given or made upon the earlier to occur of
(a) actual receipt by the intended recipient and (b) (i) if delivered by hand or
by courier, when signed for by the intended recipient; (ii) if delivered by
mail, four Business Days after deposit in the mails, postage prepaid; (iii) if
delivered by facsimile, when sent and receipt has been confirmed by telephone,
when delivered; and (iv) if delivered by electronic mail (which form of delivery
is subject to the provisions of the final sentence of this Section 13), when
delivered. In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder. Electronic mail and Internet and
intranet websites may be used only to distribute routine communications, and to
distribute documents for execution by the parties thereto, and may not be used
for any other purpose.
     SECTION 14 No Waiver; Cumulative Remedies. No failure by any Guaranteed
Party to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder or under any other Guarantor Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein or therein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
     SECTION 15 Costs and Expenses; Indemnification.
     (a) Costs and Expenses. Each Guarantor shall: (i) pay or reimburse the
Administrative Agent for all reasonable costs and expenses incurred in
connection with the development, preparation, negotiation and execution of this
Guaranty and the other Guarantor Documents and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs (including the allocated cost of internal
legal services and all disbursements of internal counsel); and (ii) pay or
reimburse the Administrative Agent and each other Guaranteed Party for all
reasonable costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Guaranty or the other Guarantor Documents (including all such costs and expenses
incurred during any “workout” or restructuring in respect of the Guaranteed
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all Attorney Costs. The foregoing costs and
expenses shall include all search, filing, recording, title insurance

E-14



--------------------------------------------------------------------------------



 



and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Administrative Agent and the cost of
independent public accountants and other outside experts retained by any
Guaranteed Party.
     (b) Indemnification. Each Guarantor shall indemnify the Guaranteed Parties,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Guarantor or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Guaranty, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Guaranty and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrowers or any of their
Subsidiaries, or any Environmental Liability related in any way to the Borrowers
or any of their Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Guarantor or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Guarantor or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrowers or such Loan Party have obtained a final
and nonappealable judgment in its or their favor on such claim as determined by
a court of competent jurisdiction.
     (c) Interest. Any amounts payable to by any Guarantor under this Section 15
or otherwise under this Guaranty if not paid upon demand shall bear interest
from the date of such demand until paid in full, at a fluctuating interest rate
per annum at all times equal to the Default Rate applicable to Base Rate Loans
to the fullest extent permitted by applicable Law. Any such interest shall be
due and payable upon demand and shall be calculated on the basis of a year of
365 or 366 days, as the case may be, and the actual number of days elapsed.
     (d) Payment. All amounts due under this Section 15 shall be payable within
ten Business Days after demand therefor.
     (e) Survival. The agreements in this Section 15 shall survive the
termination of the Commitments and repayment of all Guaranteed Obligations.

E-15



--------------------------------------------------------------------------------



 



     SECTION 16 Right of Set-Off. In addition to any rights and remedies of the
Lenders provided by law, upon the occurrence and during the continuance of any
Event of Default, each of the Lenders is authorized at any time and from time to
time, without prior notice to any Guarantor, any such notice being waived by
such Guarantor to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held by, and other indebtedness at any time owing by, such Lender to or
for the credit or the account of such Guarantor against any and all Obligations
owing to such Lender, now or hereafter existing, irrespective of whether or not
the Administrative Agent or such Lender shall have made demand under this
Guaranty or any other Guarantor Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness. Each of the Lenders agrees (by its
acceptance hereof) promptly to notify such Guarantor and the Administrative
Agent after any such set-off and application made by such Lender; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application.
     SECTION 17 Marshalling; Payments Set Aside. Neither the Administrative
Agent nor any Guaranteed Party shall be under any obligation to marshal any
assets in favor of any Guarantor or any other Person or against or in payment of
any or all of the Guaranteed Obligations. To the extent that any Guarantor makes
a payment to any Guaranteed Party, or any Guaranteed Party exercises its right
of set-off, and such payment or the proceeds of such set-off or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any
Guaranteed Party in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any Insolvency Proceeding or otherwise, then
(a) to the extent of such recovery the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and
(b) each of the Lenders severally agrees (by its acceptance hereof) to pay to
the Administrative Agent upon demand its pro rata share of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The agreements in
this Section 17 shall survive the termination of the Commitment and repayment of
all Guaranteed Obligations.
     SECTION 18 Benefits of Guaranty. This Guaranty is entered into for the sole
protection and benefit of the Administrative Agent and each other Guaranteed
Party and their respective successors and assigns, and no other Person (other
than any Indemnitee specified herein) shall be a direct or indirect beneficiary
of, or shall have any direct or indirect cause of action or claim in connection
with, this Guaranty. The Guaranteed Parties, by their acceptance of this
Guaranty, shall not have any obligations under this Guaranty to any Person other
than the Guarantors, and such obligations shall be limited to those expressly
stated herein.
     SECTION 19 Binding Effect; Assignment.
     (a) Binding Effect. This Guaranty shall be binding upon each Guarantor and
its successors and assigns, and inure to the benefit of and be enforceable by
the Administrative Agent and each other Guaranteed Party and their respective
successors, endorsees, transferees and assigns.

E-16



--------------------------------------------------------------------------------



 



     (b) Assignment. Except to the extent otherwise provided in the Credit
Agreement, no Guarantor shall have the right to assign or transfer its rights
and obligations hereunder or under any other Guarantor Documents without the
prior written consent of the Required Lenders. Each Lender may, without notice
to or consent by any Guarantor, sell, assign, transfer or grant participations
in all or any portion of such Lender’s rights and obligations hereunder and
under the other Guarantor Documents in connection with any sale, assignment,
transfer or grant of a participation by such Lender in accordance with
Section 10.04 of the Credit Agreement of or in its rights and obligations
thereunder and under the other Loan Documents. In the event of any grant of a
participation, the participant (i) shall be deemed to have a right of set-off
under Section 16 in respect of its participation to the same extent as if it
were such “Guaranteed Party;” and (ii) shall also be entitled to the benefits of
Section 15.
     SECTION 20 Governing Law and Jurisdiction.
     (a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH OTHER GUARANTEED PARTY SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY
OTHER GUARANTOR DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK CITY, OR OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
GUARANTY, EACH GUARANTOR CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH GUARANTOR IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
GUARANTY OR ANY OTHER GUARANTOR DOCUMENT. EACH GUARANTOR WAIVES PERSONAL SERVICE
OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.
     (c) Each Guarantor hereby irrevocably appoints Imation, with an office as
listed in Section 10.02 of the Credit Agreement, as its authorized agent (in
such capacity, the “Process Agent”) with all powers necessary to receive on its
behalf service of copies of the summons and complaint and any other process
which may be served in any action or proceeding arising out of or relating to
this Guaranty and the other Guarantor Documents in any of the courts in and of
the State of California. Such service may be made by mailing or delivering a
copy of such process to each Guarantor in care of the Process Agent at the
Process Agent’s address and such Guarantor hereby irrevocably authorizes and
directs the Process Agent to accept such service on its behalf and agrees that
the failure of the Process Agent to give any notice of any such service to such
Guarantor shall not impair or affect the validity of such service or of any
judgment rendered in any action or proceeding based thereon. As an alternative
method of service, such

E-17



--------------------------------------------------------------------------------



 



Guarantor also irrevocably consents to the service of any and all process in any
such action or proceeding by the mailing of copies of such process to such
Guarantor at its address specified on the signature page hereof. If for any
reason Imation shall cease to act as Process Agent, such Guarantor shall appoint
forthwith, in the manner provided for herein, a successor Process Agent
qualified to act as an agent for service of process with respect to all courts
in and of the State of California and acceptable to the Administrative Agent.
     (d) Nothing in this Section 20 shall affect the right of the Guaranteed
Parties to serve legal process in any other manner permitted by law or limit the
right of the Guaranteed Parties to bring any action or proceeding against any
Guarantor or its property in the courts of other jurisdictions.
     SECTION 21 Waiver of Jury Trial. EACH GUARANTOR AND EACH GUARANTEED PARTY
(BY ITS ACCEPTANCE HEREOF) HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THE GUARANTOR
DOCUMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES OR ANY OF THEM WITH RESPECT TO THE GUARANTOR DOCUMENTS, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH
GUARANTOR AND EACH GUARANTEED PARTY (BY ITS ACCEPTANCE HEREOF) HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
     SECTION 22 Entire Agreement; Amendments and Waivers. This Guaranty together
with the other Guarantor Documents embodies the entire agreement of the
Guarantors with respect to the matters set forth herein and supersedes all prior
or contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof and shall not be
amended except by written agreement of the Guarantors, the Administrative Agent
and the Required Lenders. No waiver of any rights of the Guaranteed Parties
under any provision of this Guaranty or consent to any departure by any
Guarantor therefrom shall be effective unless in writing and signed by the
Administrative Agent and the Required Lenders, or the Administrative Agent (with
the written consent of the Required Lenders). Any such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
     SECTION 23 Severability. If any provision of this Guaranty or the other
Guarantor Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Guaranty and the other Guarantor Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

E-18



--------------------------------------------------------------------------------



 



     SECTION 24 [Reserved]
     SECTION 25 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Guarantor
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of any
Guarantor in respect of any such sum due from it to any Guaranteed Party
hereunder or under the other Guarantor Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of the Credit
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from such Guarantor
in the Agreement Currency, such Guarantor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent (by its
acceptance hereof) agrees to return the amount of any excess to such Guarantor
(or to any other Person who may be entitled thereto under applicable law). The
agreements in this Section 25 shall survive the termination of the Commitments
and repayment of all Guaranteed Obligations.
     SECTION 26 Future Guarantors. At such time following the date hereof as any
Subsidiary of any Borrower (an “Acceding Subsidiary”) is required to accede
hereto pursuant to the terms of Section 6.13 of the Credit Agreement, such
Acceding Subsidiary shall execute and deliver to the Administrative Agent a
Joinder Agreement substantially in the form of Exhibit G to the Credit
Agreement, signifying its agreement to be bound by the provisions of this
Guaranty as a Guarantor to the same extent as if such Acceding Subsidiary had
originally executed this Guaranty as of the date hereof.
     SECTION 27 Counterparts. This Guaranty may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

E-19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has executed this Guaranty, as of the
date first above written.

              IMATION FUNDING CORP.
      By            Title:        Address;

    c/o                          Attn.:        Fax No.     

              IMATION LATIN AMERICA CORP.
      By            Title:        Address;

    c/o                          Attn.:        Fax No.     

E-20



--------------------------------------------------------------------------------



 



         

EXHIBIT F
OPINION MATTERS
     The matters contained in the following Sections of the Credit Agreement
should be covered by the legal opinion:

  •   Section 5.01(a), (b) and (c)     •   Section 5.02     •   Section 5.03    
•   Section 5.04     •   Section 5.06     •   Section 5.14(b)

F-1



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF JOINDER AGREEMENT
     THIS JOINDER IN GUARANTY (this “Joinder”) is executed as of
                    , 200___ by                                         , a
                     [corporation/limited liability company/partnership]
(“Joining Party”), and delivered to BANK OF AMERICA, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), for the benefit of the
Lenders (as defined below). Except as otherwise defined herein, terms used
herein and defined in the Credit Agreement (as defined below) shall be used
herein as therein defined.
     Imation Corp. a Delaware corporation (“Imation”) and Imation Enterprises
Corp., a Delaware corporation (“Enterprises”) (each of Imation and Enterprises
is referred to individually herein as a “Borrower” and collectively as the
“Borrowers”), the lenders from time to time party thereto (each a “Lender” and,
collectively, the “Lenders”), Bank of America, N.A. as issuer of letters of
credit for the account of the Borrowers (in such capacity, the “L/C Issuer”) and
the Administrative Agent are parties to a Credit Agreement, dated as of
March 29, 2006 (as amended, modified or supplemented from time to time, the
“Credit Agreement”);
     The Joining Party is a direct or indirect Subsidiary of a Borrower and
desires, or is required pursuant to the provisions of the Credit Agreement, to
become a Guarantor under the Guaranty; and
     The Joining Party will obtain benefits from the incurrence of Loans by, and
the issuance of Letters of Credit for the account of, the Borrowers, in each
case pursuant to the Credit Agreement and, accordingly, desires to execute this
Joinder in order to (i) satisfy the requirements described in the preceding
paragraph; and (ii) induce the Lenders to continue to make Loans and the Issuing
Lender to issue Letters of Credit to the Borrowers;
     Accordingly, in consideration of the foregoing and other benefits accruing
to the Joining Party, the receipt and sufficiency of which are hereby
acknowledged, the Joining Party hereby makes the following representations and
warranties to the L/C Issuer, each Lender and the Administrative Agent and
hereby covenants and agrees with the L/C Issuer, each Lender and the
Administrative Agent as follows:
     1. By this Joinder, the Joining Party becomes a Guarantor for all purposes
under the Guaranty, pursuant to Section 26 thereof.
     2. The Joining Party agrees that, upon its execution hereof, it will become
a Guarantor under the Guaranty with respect to all Guaranteed Obligations (as
defined in the Guaranty), and will be bound by all terms, conditions and duties
applicable to a Guarantor under the Guaranty and the other Loan Documents.
Without limitation of the foregoing, and in furtherance thereof, the Joining
Party unconditionally and irrevocably, guarantees the due and punctual payment
and performance of all Guaranteed Obligations (on the same basis as the other
Guarantors under the Guaranty).

G-1



--------------------------------------------------------------------------------



 



     3. The Joining Party hereby makes and undertakes, as the case may be, each
covenant, representation and warranty made by, and as a Guarantor pursuant to
the Guaranty, in each case as of the date hereof (except to the extent any such
representation or warranty relates solely to an earlier date in which case such
representation and warranty shall be true and correct as of such earlier date),
and agrees to be bound by all covenants, agreements and obligations of a
Guarantor pursuant to the Guaranty and all other Loan Documents to which it is
or becomes a party.
     4. This Joinder shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and its successors and assigns,
provided, however, the Joining Party may not assign any of its rights,
obligations or interest hereunder or under any other Loan Document without the
prior written consent of the Lenders or as otherwise permitted by the Loan
Documents. THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK. This Joinder may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument. In the event that any provision of this Joinder
shall prove to be invalid or unenforceable, such provision shall be deemed to be
severable from the other provisions of this Joinder, which shall remain binding
on all parties hereto.
     5. From and after the execution and delivery hereof by the parties hereto,
this Joinder shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.
      6. The effective date of this Joinder is                     , 20___.
[Remainder of page intentionally left blank]

G-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be duly
executed as of the date first above written.

            [NEW SUBSIDIARY]
      By:           Name:           Title:        

Accepted and Acknowledged by:

          BANK OF AMERICA, N.A.,
as Administrative Agent
      By:           Name:           Title:        

G-3



--------------------------------------------------------------------------------



 



         

EXHIBIT H
FORM OF SECURITY AND PLEDGE AGREEMENT

H-1



--------------------------------------------------------------------------------



 



EXECUTION COPY
 
 
SECURITY AND PLEDGE AGREEMENT
dated as of June 3, 2009
by and among
IMATION CORP.,
IMATION ENTERPRISES CORP.,
and certain of their respective Subsidiaries,
as Grantors,
in favor of
BANK OF AMERICA, N.A.,
as Administrative Agent,
 
 

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page
 
            ARTICLE I DEFINED TERMS     1  
SECTION 1.1
  Terms Defined in the Uniform Commercial Code     1  
SECTION 1.2
  Definitions     2  
SECTION 1.3
  Other Interpretive Provisions     6  
 
            ARTICLE II SECURITY INTEREST     6  
SECTION 2.1
  Grant of Security Interest     6  
SECTION 2.2
  Partnership/LLC Interests     8  
SECTION 2.3
  Grantors Remain Liable     9  
 
            ARTICLE III REPRESENTATIONS AND WARRANTIES     9  
SECTION 3.1
  Organization; Power; Qualification     9  
SECTION 3.2
  Authorization of Agreement; Compliance with Laws; Non Contravention     10  
SECTION 3.3
  Governmental Approvals     10  
SECTION 3.4
  Perfected First Priority Liens     10  
SECTION 3.5
  Title, No Other Liens     11  
SECTION 3.6
  State of Organization; Location of Inventory, Equipment and Fixtures; other
Information     11  
SECTION 3.7
  Accounts     11  
SECTION 3.8
  Chattel Paper     12  
SECTION 3.9
  Commercial Tort Claims     12  
SECTION 3.10
  Deposit Accounts and Securities Accounts     12  
SECTION 3.11
  Intellectual Property     12  
SECTION 3.12
  Inventory     13  
SECTION 3.13
  Investment Property; Partnership/LLC Interests     13  
SECTION 3.14
  Instruments     13  
SECTION 3.15
  Government Contracts     13  
SECTION 3.16
  Aircraft     13  
 
            ARTICLE IV COVENANTS     14  
SECTION 4.1
  Maintenance of Perfected Security Interest; Further Information     14  
SECTION 4.2
  Maintenance of Insurance     14  
SECTION 4.3
  Changes in Locations; Changes in Name or Structure     14  
SECTION 4.4
  Required Notifications     15  
SECTION 4.5
  Delivery Covenants     15  
SECTION 4.6
  Control Covenants     15  
SECTION 4.7
  Filing Covenants     17  
SECTION 4.8
  Accounts     17  
SECTION 4.9
  Intellectual Property     18  
SECTION 4.10
  Investment Property; Partnership/LLC Interests     19  
SECTION 4.11
  Equipment     20  

i



--------------------------------------------------------------------------------



 



                      Page
 
           
SECTION 4.12
  Vehicles     20  
SECTION 4.13
  Government Contracts     20  
SECTION 4.14
  Real Estate Collateral     20  
SECTION 4.15
  Trademark Licenses     20  
SECTION 4.16
  Further Assurances     21  
 
            ARTICLE V REMEDIAL PROVISIONS     21  
SECTION 5.1
  General Remedies     21  
SECTION 5.2
  Specific Remedies     22  
SECTION 5.3
  Waiver of Certain Claims     24  
SECTION 5.4
  Application of Proceeds     25  
SECTION 5.5
  Waiver, Deficiency     25  
 
            ARTICLE VI THE ADMINISTRATIVE AGENT     26  
SECTION 6.1
  Appointment of Administrative Agent as Attorney-In-Fact     26  
SECTION 6.2
  Duty of Administrative Agent     28  
SECTION 6.3
  Authority of Administrative Agent     28  
 
            ARTICLE VII MISCELLANEOUS     28  
SECTION 7.1
  Notices     28  
SECTION 7.2
  Amendments, Waivers and Consents     28  
SECTION 7.3
  Expenses, Indemnification, Waiver of Consequential Damages, etc.     28  
SECTION 7.4
  Right of Set Off     30  
SECTION 7.5
  Governing Law; Jurisdiction; Venue; Service of Process     30  
SECTION 7.6
  Waiver of Jury Trial     31  
SECTION 7.7
  Injunctive Relief     31  
SECTION 7.8
  No Waiver By Course of Conduct; Cumulative Remedies     31  
SECTION 7.9
  Successors and Assigns     32  
SECTION 7.10
  Survival of Indemnities     32  
SECTION 7.11
  Titles and Captions     32  
SECTION 7.12
  Severability of Provisions     32  
SECTION 7.13
  Counterparts     32  
SECTION 7.14
  Integration     33  
SECTION 7.15
  Advice of Counsel; No Strict Construction     33  
SECTION 7.16
  Acknowledgements     33  
SECTION 7.17
  Releases     33  
SECTION 7.18
  Additional Grantors     34  
SECTION 7.19
  All Powers Coupled With Interest     34  

ii



--------------------------------------------------------------------------------



 



SCHEDULES:

     
Schedule 3.6
  Exact Legal Name; Jurisdiction of Organization; Taxpayer Identification
Number; Registered Organization Number; Mailing Address; Chief Executive Office
and other Locations
Schedule 3.9
  Commercial Tort Claims
Schedule 3.10
  Deposit Accounts
Schedule 3.11
  Intellectual Property
Schedule 3.12
  Inventory Subject to Licensing Limitations
Schedule 3.13
  Investment Property and Partnership/LLC Interests

iii



--------------------------------------------------------------------------------



 



     This SECURITY AND PLEDGE AGREEMENT (this “Agreement”), is dated as of
June 3, 2009, by and among IMATION CORP., a Delaware corporation (“Imation”),
IMATION ENTERPRISES CORP., a Delaware corporation (together with Imation, each a
“Borrower” and, collectively, the “Borrowers”), certain of each Borrower’s
Subsidiaries as identified on the signature pages hereto and any Additional
Grantor (as defined below) who may become party to this Agreement (such
Subsidiaries and Additional Grantors, collectively, with the Borrowers, the
“Grantors”), in favor of BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) for the ratable benefit of the Secured
Parties (as defined below).
STATEMENT OF PURPOSE
     Pursuant to the Third Amendment to Credit Agreement of even date herewith
by and among the Borrowers, the Lenders party thereto and the Administrative
Agent (the “Third Amendment”), the Lenders have agreed to amend certain
provisions of that certain Credit Agreement by and among the Borrowers, the
Lenders from time to time party thereto and the Administrative Agent dated as of
March 29, 2006 (as amended, restated, supplemented or otherwise modified from
time to time, including as amended by the Third Amendment, the “Credit
Agreement”). Terms defined in the Credit Agreement and not otherwise defined
herein shall have the meaning assigned thereto in the Credit Agreement.
     Pursuant to the terms of the Guaranty and the Joinder Agreements executed
in connection with the Credit Agreement, certain Subsidiaries of each Borrower
have guaranteed the payment and performance of the Obligations.
     It is a condition precedent to the obligation of the Lenders to enter into
the Third Amendment that the Grantors shall have executed and delivered this
Agreement to the Administrative Agent, for the ratable benefit of the Secured
Parties.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, and to
induce the Administrative Agent and the Lenders to enter into the Third
Amendment, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:
ARTICLE I
DEFINED TERMS
     SECTION 1.1 Terms Defined in the Uniform Commercial Code.
     (a) The following terms when used in this Agreement shall have the meanings
assigned to them in the UCC (as defined in the Credit Agreement) as in effect
from time to time: “Accession”, “Account”, “Account Debtor”, “Authenticate”,
“Certificated Security”, “Chattel Paper”; “Commercial Tort Claim”, “Deposit
Account”, “Documents”, “Electronic Chattel Paper”, “Equipment”, “Farm Products”
“Fixture”, “General Intangible”, “Goods”, “Instrument”, “Inventory”, “Investment
Company Security”, “Investment Property”, “Letter of Credit Rights”, “Proceeds”,
“Record”, “Registered Organization”, “Securities Account”, “Securities
Entitlement”, “Securities Intermediary”, “Security”, “Supporting Obligation”,
“Tangible Chattel Paper”, and “Uncertificated Security”.

 



--------------------------------------------------------------------------------



 



     (b) Terms defined in the UCC and not otherwise defined herein or in the
Credit Agreement shall have the meaning assigned in the UCC as in effect from
time to time.
     SECTION 1.2 Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:
     “Additional Grantor” means each Subsidiary of a Borrower which hereafter
becomes a Grantor pursuant to Section 7.18, (as required pursuant to
Section 6.13 of the Credit Agreement).
     “Agreement” means this Security and Pledge Agreement, as amended, restated,
supplemented or otherwise modified from time to time.
     “Assignment of Claims Act” means the Assignment of Claims Act of 1940 (41
U.S.C. Section 15, 31 U.S.C. Section 3737, and 31 U.S.C. Section 3727),
including all amendments thereto and regulations promulgated thereunder.
     “Capital Stock” has the meaning assigned thereto in Section 2.1.
     “Collateral” has the meaning assigned thereto in Section 2.1.
     “Control” means the manner in which “control” is achieved under the UCC
with respect to any Collateral for which the UCC specifies a method of achieving
“control”.
     “Controlled Depository” has the meaning assigned thereto in Section 4.6.
     “Controlled Intermediary” has the meaning assigned thereto in Section 4.6.
     “Copyrights” means, collectively, all of the following of any Grantor:
(a) all copyrights, rights and interests in copyrights, works protectable by
copyright, copyright registrations and copyright applications anywhere in the
world, including, without limitation, those listed on Schedule 3.11 hereto,
(b) all reissues, extensions, continuations (in whole or in part) and renewals
of any of the foregoing, (c) all income, royalties, damages and payments now or
hereafter due and/or payable under any of the foregoing or with respect to any
of the foregoing, including, without limitation, damages or payments for past,
present or future infringements of any of the foregoing, (d) the right to sue
for past, present or future infringements of any of the foregoing and (e) all
rights corresponding to any of the foregoing throughout the world.
     “Copyright Licenses” means any agreement now or hereafter in existence
naming any Grantor as licensor or licensee, including, without limitation, those
listed in Schedule 3.11, granting any right under any Copyright, including,
without limitation, the grant of rights to manufacture, distribute, exploit and
sell materials derived from any Copyright.
     “Effective Endorsement and Assignment” means, with respect to any specific
type of Collateral, all such endorsements, assignments and other instruments of
transfer reasonably requested by the Administrative Agent with respect to the
Security Interest granted in such Collateral, and in each case, in form and
substance reasonably satisfactory to the Administrative Agent.

2



--------------------------------------------------------------------------------



 



     “Excluded Capital Stock” means any Investment Property, Partnership/LLC
Interests, or other Capital Stock owned or held by a Grantor in (a) any Inactive
Subsidiary or (b) any Foreign Subsidiary that is not a Pledged Foreign
Subsidiary, including without limitation (x) all registrations, certificates,
articles or agreements governing or representing any such interests and (y) all
options and other rights, contractual or otherwise, at any time existing with
respect to such interests.
     “Excluded Deposit Account” means, collectively, (a) Deposit Accounts
established solely for the purpose of funding payroll, payroll taxes and other
compensation and benefits to employees and (b) an account containing not more
than $100,000 at any time, provided, that all such accounts described in this
subclause (b) shall not have more than $250,000 in the aggregate on deposit
therein at any time.
     “Excluded Investment Property” means, collectively, Securities Accounts
established solely for the purpose of funding payroll, payroll taxes and other
compensation and benefits to employees.
     “Government Contract” means a contract between any Grantor and an agency,
department or instrumentality of the United States or any other jurisdiction or
any state, municipal or local Governmental Authority located in the United
States or any other jurisdiction or all obligations of any such Governmental
Authority arising under any Account now or hereafter owing by any such
Governmental Authority, as account debtor, to any Grantor.
     “Grantors” has the meaning set forth in the Preamble of this Agreement.
     “Intellectual Property” means, collectively, all of the following of any
Grantor: (a) all systems software, applications software and internet rights,
including, without limitation, screen displays and formats, internet domain
names, web sites (including web links), program structures, sequence and
organization, all documentation for such software, including, without
limitation, user manuals, flowcharts, programmer’s notes, functional
specifications, operations manuals, all formulas, processes, ideas and know-how
embodied in any of the foregoing, and all program materials, flowcharts, notes
and outlines created in connection with any of the foregoing, whether or not
patentable or copyrightable, (b) concepts, discoveries, inventions, improvements
and ideas, (c) any useful information relating to the items described in clause
(a) or (b), including know-how, technology, engineering drawings, reports,
design information, trade secrets, practices, laboratory notebooks,
specifications, test procedures, maintenance manuals, research, development,
manufacturing, marketing, merchandising, selling, purchasing and accounting,
(d) Patents and Patent Licenses, Copyrights and Copyright Licenses, Trademarks
and Trademark Licenses, and (e) other licenses to use any of the items described
in the foregoing clauses (a), (b), (c) and (d) or any other similar items of
such Grantor necessary for the conduct of its business.
     “Issuer” means any issuer of any Investment Property or Partnership/LLC
Interests (including, without limitation, any Issuer as defined in the UCC).
     “Material Intellectual Property” means Intellectual Property of a Grantor
that is or that becomes material to the operations of the business of the
Grantor that owns or licenses such

3



--------------------------------------------------------------------------------



 



Intellectual Property. Material Intellectual Property includes the Intellectual
Property specifically designated as material on Schedule 3.11 hereto, as such
Schedule may be updated from time to time pursuant to Section 4.9.
     “Non-Material Intellectual Property” means any Intellectual Property of a
Grantor that is not material to the operations of the business of such Grantor
and that is not otherwise Material Intellectual Property.
     “OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
     “Partnership/LLC Interests” means, with respect to any Grantor, the entire
partnership, membership interest or limited liability company interest, as
applicable, of such Grantor in each partnership, limited partnership or limited
liability company owned thereby, including, without limitation, such Grantor’s
capital account, its interest as a partner or member, as applicable, in the net
cash flow, net profit and net loss, and items of income, gain, loss, deduction
and credit of any such partnership, limited partnership or limited liability
company, as applicable, such Grantor’s interest in all distributions made or to
be made by any such partnership, limited partnership or limited liability
company, as applicable, to such Grantor and all of the other economic rights,
titles and interests of such Grantor as a partner or member, as applicable, of
any such partnership, limited partnership or limited liability company, as
applicable, whether set forth in the partnership agreement or membership
agreement, as applicable, of such partnership, limited partnership or limited
liability company, as applicable, by separate agreement or otherwise.
     “Patents” means collectively, all of the following of any Grantor: (a) all
patents, all rights and interests in patents, patent disclosures, patentable
inventions and patent applications anywhere in the world, including, without
limitation, those listed on Schedule 3.11 hereto, (b) all improvements thereto,
reissues, continuations (in whole or in part), divisionals, reexaminations and
renewals and extensions of any of the foregoing, (c) all income, royalties,
damages or payments now or hereafter due and/or payable under any of the
foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present or future infringements of any
of the foregoing, (d) the right to sue for past, present and future
infringements of any of the foregoing and (e) all rights corresponding to any of
the foregoing throughout the world.
     “Patent License” means all agreements now or hereafter in existence,
whether written, implied or oral, providing for the grant by or to any Grantor
of any right to manufacture, use or sell any invention covered in whole or in
part by a Patent, including, without limitation, any of the foregoing referred
to in Schedule 3.11 hereto.
     “Pledged Capital Stock” means all Investment Property, Partnership/LLC
Interests, or other Capital Stock owned or held by a Grantor in (a) any other
Grantor (other than Imation) or (b) a Pledged Foreign Subsidiary, including
without limitation (x) all registrations, certificates, articles or agreements
governing or representing any such interests, (y) all options and other rights,
contractual or otherwise, at any time existing with respect to such interests
and (z) all distributions, cash, instruments and other property now or hereafter
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such interests.

4



--------------------------------------------------------------------------------



 



     “Pledged Partnership/LLC Agreement” has the meaning assigned thereto in
Section 2.2(a).
     “Sanctioned Person” means a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.
     “Secured Obligations” means, with respect to each Borrower, the
“Obligations”, and with respect to each Guarantor, the obligations of such
Guarantor under the Guaranty Agreement and with respect to all Grantors, all
liabilities and obligations of the Grantors hereunder and all liabilities and
obligations of the Grantors with respect to overdrafts, chargebacks, returned
items and related liabilities and all indemnification obligations under the Loan
Documents now or hereafter owing by any Grantor to Bank of America, N.A., any
Affiliate thereof or the Administrative Agent arising from or in connection with
treasury, depositary or cash management services or in connection with any
automated clearinghouse transfer of funds for the benefit of such Grantor.
     “Secured Parties” has the meaning set forth in the Credit Agreement.
     “Securities Act” has the meaning assigned thereto in Section 5.3.
     “Security Interests” means the security interests granted pursuant to
Article II, as well as all other security interests created or assigned as
additional security for any of the Secured Obligations pursuant to the
provisions of any Loan Document.
     “Trademarks” means, collectively, all of the following of any Grantor:
(a) all trademarks, rights and interests in trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
trade dress, service marks, logos, other business identifiers, together with
translations, adaptations, derivations and combinations thereof, prints and
labels on which any of the foregoing have appeared or appear, whether registered
or unregistered, all registrations and recordings thereof, and all applications
in connection therewith (other than each application to register any trademark
or service mark prior to the filing under applicable Law of a verified statement
of use for such trademark or service mark) anywhere in the world, including,
without limitation, those listed on Schedule 3.11 hereto, (b) all reissues,
extensions, continuations (in whole or in part) and renewals of any of the
foregoing, (c) all income, royalties, damages and payments now or hereafter due
and/or payable under any of the foregoing or with respect to any of the
foregoing, including, without limitation, damages or payments for past, present
or future infringements of any of the foregoing, (d) the right to sue for past,
present or future infringements of any of the foregoing and (e) all rights
corresponding to any of the foregoing (including the goodwill) throughout the
world.
     “Trademark License” means any agreement now or hereafter in existence,
whether written or oral, providing for the grant by or to any Grantor of any
right to use any Trademark, including, without limitation, any of the foregoing
referred to in Schedule 3.11.

5



--------------------------------------------------------------------------------



 



     “Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title under the laws of
any state, all tires and all other appurtenances to any of the foregoing.
     SECTION 1.3 Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”,
(e) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document, as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (f) any reference herein to any Person shall be construed to
include such Person’s permitted successors and assigns, (g) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (h) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, (i) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (j) the term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form, (k) in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including”, (l) Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document and (m) where the
context requires, terms relating to the Collateral or any part thereof, when
used in relation to a Grantor, shall refer to such Grantor’s Collateral or the
relevant part thereof.
ARTICLE II
SECURITY INTEREST
     SECTION 2.1 Grant of Security Interest. Each Grantor hereby grants, pledges
and collaterally assigns to the Administrative Agent, for the ratable benefit of
the Administrative Agent and the Secured Parties, a security interest in, all of
such Grantor’s right, title and interest in the following property, now owned or
at any time hereafter acquired by such Grantor or in which such Grantor now has
or at any time in the future may acquire any right, title or interest, and
wherever located or deemed located (collectively, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the Secured
Obligations:
     (a) all Accounts;

6



--------------------------------------------------------------------------------



 



     (b) all cash and currency;
     (c) all Chattel Paper;
     (d) all Commercial Tort Claims identified on Schedule 3.9;
     (e) all Deposit Accounts;
     (f) all Documents;
     (g) all Equipment;
     (h) all Fixtures;
     (i) all General Intangibles;
     (j) all Instruments;
     (k) all Intellectual Property;
     (l) all Inventory;
     (m) all Investment Property;
     (n) all Letter of Credit Rights;
     (o) all licenses and permits;
     (p) all Vehicles
     (q) all Goods and all other personal property not otherwise described
above;
     (r) all books and records pertaining to the Collateral; and
     (s) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing, all Accessions to any of the foregoing and all
collateral security and Supporting Obligations (as now or hereafter defined in
the UCC) given by any Person with respect to any of the foregoing;
provided, that (i) any Security Interest on any capital stock, limited liability
company interests, membership interests, partnership interests, other equity
interests or other ownership interests (collectively, “Capital Stock”) issued by
any Foreign Subsidiary shall be limited to sixty-five percent (65%) of all
issued and outstanding shares or units or other similar interests (collectively
“Shares”) of all classes of voting Capital Stock of each Foreign Subsidiary and
one hundred percent (100%) of all issued and outstanding Shares of all classes
of non-voting Capital Stock of such Foreign Subsidiary, (ii) the Security
Interests granted herein shall not extend to, and the term “Collateral” shall
not include any Excluded Capital Stock, and (iii) the Security Interests granted
herein shall not extend to, and the term “Collateral” shall not include, (A) any
obligation or property of any kind due from, owed by or belonging to any
Sanctioned Person or (B) any

7



--------------------------------------------------------------------------------



 



rights under any lease, instrument, contract or agreement of any Grantor to the
extent that the granting of a security interest therein would, under the express
terms of such lease, instrument, contract or agreement, (I) be prohibited or
restricted or (II) result in a breach of the terms of, constitute a default
under or result in a termination of any such lease, instrument, contract or
agreement governing such right, unless (x) such prohibition or restriction is
not enforceable or is otherwise ineffective under applicable Law or (y) consent
to such security interest has been obtained from any applicable third party.
Notwithstanding any of the foregoing, such proviso shall not affect, limit,
restrict or impair the grant by any Grantor of a Security Interest in any
Account or any money or other amounts due and payable to any Grantor or to
become due and payable to any Grantor under any such lease, instrument, contract
or agreement unless such security interest in such Account, money or other
amount due and payable is also specifically prohibited or restricted by the
terms of such lease, instrument, contract or other agreement or such security
interest in such Account, money or other amount due and payable would expressly
constitute a default under or would expressly grant a party a termination right
under any such lease, instrument, contract or agreement governing such right
unless, in each case, (X) such prohibition is not enforceable or is otherwise
ineffective under applicable Law or (Y) consent to such security interest has
been obtained from any applicable third party; provided further, that upon the
sale, transfer, assignment or abandonment of any Non-Material Intellectual
Property by a Grantor, the Lien and Security Interest on such Non-Material
Intellectual Property shall be automatically released without any further action
required by the Administrative Agent or any Lender, and the definition of
“Collateral” shall be deemed to no longer include any such Non-Material
Intellectual Property; provided further, however that notwithstanding anything
to the contrary contained in the foregoing proviso, the Security Interests
granted herein shall immediately and automatically attach to and the term
“Collateral” shall immediately and automatically include the rights under any
such lease, instrument, contract or agreement and in such Account, money, or
other amounts due and payable to any Grantor at such time as such prohibition,
restriction, event of default or termination right terminates or is waived or
consent to such security interest has been obtained from any applicable third
party.
     Notwithstanding the foregoing, the payment and performance of the
Obligations shall not be secured by any Swap Contract between any Grantor and
any Secured Party.
     SECTION 2.2 Partnership/LLC Interests.
     (a) Subject to Section 7.17, each limited liability agreement, operating
agreement, membership agreement, partnership agreement or similar agreement to
which a Grantor is a party and relating to any Partnership/LLC Interests that
are Pledged Capital Stock (as amended, restated, supplemented or otherwise
modified from time to time, a “Pledged Partnership/LLC Agreement”) is amended by
this Section 2.2 to permit each member, manager and partner that is a Grantor to
pledge all of the Partnership/LLC Interests that are Pledged Capital Stock in
which such Grantor has rights to and grant and collaterally assign to the
Secured Parties a lien and security interest in its Partnership/LLC Interests
that are Pledged Capital Stock in which such Grantor has rights without any
further consent, approval or action by any other party, including, without
limitation, any other party to any Pledged Partnership/LLC Agreement or
otherwise.
     (b) Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent or its designees shall have the right (but not the
obligation) to be

8



--------------------------------------------------------------------------------



 



substituted for the applicable Grantor as a member, manager or partner under the
applicable Pledged Partnership/LLC Agreement and the Administrative Agent shall
have all rights, powers and benefits of such Grantor as a member, manager or
partner, as applicable, under such Pledged Partnership/LLC Agreement. For
avoidance of doubt, such rights, powers and benefits of a substituted member
shall include all voting and other rights and not merely the rights of an
economic interest holder. So long as this Agreement remains in effect, no
further consent, approval or action by any other party including, without
limitation, any other party to the Pledged Partnership/LLC Agreement or
otherwise shall be necessary to permit the Administrative Agent to be
substituted as a member, manager or partner pursuant to this paragraph. The
rights, powers and benefits granted pursuant to this paragraph shall inure to
the benefit of the Administrative Agent, on its own behalf and on behalf of the
other Secured Parties, and each of their respective successors, assigns and
designated agents, as intended third party beneficiaries.
     (c) Each applicable Grantor and each applicable Issuer agrees that so long
as this Agreement remains in effect, no Pledged Partnership/LLC Agreement shall
be amended to modify the provisions of this Section 2.2 without the prior
written consent of the Administrative Agent.
     SECTION 2.3 Grantors Remain Liable. Anything herein to the contrary
notwithstanding: (a) each Grantor shall remain liable to perform all of its
duties and obligations under the leases, instruments, contracts and agreements
included in the Collateral to the same extent as if this Agreement had not been
executed, (b) the exercise by the Administrative Agent or any other Secured
Party of any of the rights hereunder shall not release any Grantor from any of
its duties or obligations under the contracts and agreements included in the
Collateral, (c) neither the Administrative Agent nor any other Secured Party
shall have any obligation or liability under the leases, instruments, contracts
and agreements included in the Collateral by reason of this Agreement, nor shall
the Administrative Agent or any other Secured Party be obligated to perform any
of the obligations or duties of any Grantor thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder, and (d) neither the
Administrative Agent nor any other Secured Party shall have any liability in
contract or tort for any Grantor’s acts or omissions.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective Credit Extensions
to the Borrowers thereunder, each Grantor hereby represents and warrants to the
Administrative Agent and each other Secured Party that:
     SECTION 3.1 Organization; Power; Qualification. Each Grantor is duly
organized or formed, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, has the power and authority to
own, lease and operate its properties and to carry on its business as now being
and hereafter proposed to be conducted and is duly qualified and authorized to
do business in each jurisdiction in which the character of its

9



--------------------------------------------------------------------------------



 



properties or the nature of its business requires such qualification and
authorization except in jurisdictions where the failure to be so qualified or in
good standing could not reasonably be expected to have a Material Adverse
Effect.
     SECTION 3.2 Authorization of Agreement; Compliance with Laws; Non
Contravention. Each Grantor has the right, power and authority and has taken all
necessary corporate and other organizational action to authorize the execution,
delivery and performance of this Agreement. This Agreement has been duly
executed and delivered by the duly authorized officers of each Grantor and this
Agreement constitutes the legal, valid and binding obligation of such Grantor,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors rights generally or the availability of equitable
remedies. The execution, delivery and performance by the Grantors of this
Agreement does not and will not, by the passage of time, the giving of notice or
otherwise, (a) contravene the terms of any of such Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, (i) any Contractual Obligation to which such Person
is a party or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its Property is subject;
or (c) violate any Law.
     SECTION 3.3 Governmental Approvals. No approval, consent, exemption,
authorization or other action by, notice to, or filing with, any Governmental
Authority or any other Person is necessary or required in connection with the
execution, delivery or performance by, or enforcement against any Grantor or any
Issuer of this Agreement, except (a) as may be required by laws affecting the
offering and sale of securities generally, (b) filings with the United States
Copyright Office and/or the United States Patent and Trademark Office,
(c) filings under the UCC and/or the Assignment of Claims Act, (d) as may be
required with respect to Vehicles represented by a certificate of title and
(e) as may be required with respect to the pledge of any Pledged Capital Stock
in a Foreign Subsidiary by a Grantor, which requirements shall be satisfied in
all material respects.
     SECTION 3.4 Perfected First Priority Liens. Each financing statement naming
any Grantor as a debtor is in appropriate form for filing in the appropriate
offices of the states specified on Schedule 3.6. The Security Interests in the
Collateral granted pursuant to this Agreement constitute valid and enforceable
security interests in all of the Collateral in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, as collateral security
for the Secured Obligations, and upon the Administrative Agent duly filing or
recording any required financing statements, taking possession or control
(including possession of any certificate of title) of Collateral that may be
perfected only by possession or control and making all applicable registrations
with the U.S. Copyright Office with respect to any Copyrights, such Security
Interests shall constitute a first priority perfected security interest (subject
only to Permitted Liens) in all Collateral except (a) for Collateral consisting
of any Intellectual Property registered, filed, recorded or otherwise located in
any country outside of the United States and (b) with respect to any Pledged
Capital Stock in a Pledged Foreign Subsidiary, solely to the extent that the
perfection thereof is governed by foreign Laws and subject to any additional
requirements, provided, that the applicable Grantor and Issuer shall take all
actions reasonably requested by the Administrative Agent to satisfy such
additional requirements and ensure that

10



--------------------------------------------------------------------------------



 



such Security Interests shall constitute a first priority perfected security
interest (subject only to Permitted Liens) under applicable foreign Law to the
extent a first priority security interest can be granted and maintained under
such applicable foreign Law.
     SECTION 3.5 Title, No Other Liens. Except for the Security Interests, each
Grantor owns each item of the Collateral free and clear of any and all Liens or
claims other than Permitted Liens. No Grantor has authenticated any agreement
authorizing any secured party thereunder to file a financing statement, except
to perfect Permitted Liens.
     SECTION 3.6 State of Organization; Location of Inventory, Equipment and
Fixtures; other Information.
     (a) The exact legal name of each Grantor is set forth on Schedule 3.6 (as
such schedule may be updated from time to time pursuant to Section 4.3).
     (b) Each Grantor is a Registered Organization organized under the laws of
the state identified on Schedule 3.6 under such Grantor’s name (as such schedule
may be updated from time to time pursuant to Section 4.3). The taxpayer
identification number and, to the extent applicable, Registered Organization
number of each Grantor is set forth on Schedule 3.6 under such Grantor’s name
(as such schedule may be updated from time to time pursuant to Section 4.3).
     (c) All Collateral of the Grantors consisting of Inventory, Equipment and
Fixtures (whether now owned or hereafter acquired) is (or will be) located at
the locations specified on Schedule 3.6, except as otherwise permitted
hereunder.
     (d) The mailing address, chief place of business, chief executive office
and office where each Grantor keeps its books and records relating to the
Accounts, Documents, General Intangibles, Instruments and Investment Property in
which it has any interest is located at the locations specified on Schedule 3.6
under such Grantor’s name or as otherwise specified from time to time in writing
by such Grantor in accordance with the terms of this Agreement. No Grantor has
any other places of business except those separately set forth on Schedule 3.6
under such Grantor’s name or as otherwise specified from time to time in writing
by such Grantor in accordance with the terms of this Agreement. No Grantor does
business nor has done business during the past five years under any trade name
or fictitious business name except as disclosed on Schedule 3.6 or as otherwise
specified from time to time in writing by such Grantor in accordance with the
terms of this Agreement. Except as disclosed on Schedule 3.6 under such
Grantor’s name, no Grantor has acquired assets from any Person, other than
assets acquired in the ordinary course of such Grantor’s business from a Person
engaged in the business of selling goods of such kind, during the past five
years.
     SECTION 3.7 Accounts. To the knowledge of the Grantors, no Account Debtor
has any defense, set-off, claim or counterclaim against any Grantor that can be
asserted against the Administrative Agent, whether in any proceeding to enforce
the Administrative Agent’s rights in the Collateral or otherwise except
defenses, setoffs, claims or counterclaims that are not, in the aggregate,
material to the value of the Accounts. None of the Accounts is, nor will any
hereafter

11



--------------------------------------------------------------------------------



 



arising Account be, evidenced by a promissory note or other Instrument (other
than a check) that has not been pledged to the Administrative Agent in
accordance with the terms hereof.
     SECTION 3.8 Chattel Paper. As of the date hereof, no Grantor holds any
Chattel Paper in the ordinary course of its business.
     SECTION 3.9 Commercial Tort Claims. As of the date hereof, all Commercial
Tort Claims owned by any Grantor are listed on Schedule 3.9.
     SECTION 3.10 Deposit Accounts and Securities Accounts. As of the date
hereof, all Deposit Accounts (including, without limitation, cash management
accounts that are Deposit Accounts and all Excluded Deposit Accounts),
Securities Accounts (including, without limitation, cash management accounts
that are Securities Accounts and all Excluded Securities Accounts) and lockboxes
(including the (a) owner of the account, (b) name and address of the financial
institution or securities broker where such accounts are located, (c) account
numbers and (d) purpose or use of such account) are listed on Schedule 3.10.
     SECTION 3.11 Intellectual Property.
     (a) As of the date hereof, all Copyright registrations, Copyright
applications, issued Patents, Patent applications, Trademark registrations and
Trademark applications owned by any Grantor in its own name are listed on
Schedule 3.11 (as such schedule may be updated from time to time pursuant to
Section 4.9).
     (b) Except as set forth in Schedule 3.11 on the date hereof (as such
schedule may be updated from time to time pursuant to Section 4.9), none of the
Material Intellectual Property owned by any Grantor is the subject of any
licensing or franchise agreement pursuant to which such Grantor is the licensor
or franchisor.
     (c) Each Grantor owns, or possesses the right to use, all of its Material
Intellectual Property rights that are required for the operation of their
respective businesses, without conflict with the rights of any other Person
except for such conflicts that are de minimus and are immaterial to the
operation of the Grantor’s business as a whole. All applications, registrations
and grants for all Patents, Trademarks and Copyrights of each Grantor that are
included as Material Intellectual Property and to the knowledge of each Grantor,
all applications, registrations and grants for any licensed Intellectual
Property that are included as Material Intellectual Property are valid,
subsisting and enforceable, are in good standing, all required filings with any
relevant governmental intellectual property office have been made and all
required filing, registration, maintenance and other fees have been paid. To the
best knowledge of each Grantor, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Grantor infringes upon any rights held by
any other Person other than as specifically disclosed in Schedule 5.17 of the
Credit Agreement or which could not reasonably be expected to have a Material
Adverse Effect. Except as specifically disclosed in Schedule 5.17 of the Credit
Agreement, no claim or litigation regarding any of the foregoing is pending or,
to the best knowledge of each Grantor, threatened, which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

12



--------------------------------------------------------------------------------



 



     SECTION 3.12 Inventory. Collateral consisting of Inventory is of good and
merchantable quality, free from any material defects. To the knowledge of each
Grantor, none of such Inventory is subject to any licensing, Patent, Trademark,
trade name or Copyright with any Person that restricts any Grantor’s ability to
manufacture and/or sell such Inventory other than as set forth on Schedule 3.12
and which could not reasonably be expected to have a Material Adverse Effect.
Except as set forth on Schedule 3.12, the completion of the manufacturing
process of such Inventory by a Person other than the applicable Grantor would be
permitted under any contract to which such Grantor is a party or to which the
Inventory is subject.
     SECTION 3.13 Investment Property; Partnership/LLC Interests.
     (a) As of the date hereof, all Investment Property included as Collateral
(including, without limitation, Securities Accounts and cash management accounts
that are Investment Property) and all Partnership/LLC Interests that constitute
Pledged Capital Stock are listed on Schedule 3.13 (as such schedule may be
updated from time to time pursuant to Section 4.3).
     (b) All Investment Property and all Partnership/LLC Interests issued by any
Issuer and issued to any Grantor and, in each case, included in the Collateral
(i) have been duly and validly issued and, if applicable, are fully paid and
nonassessable, (ii) are beneficially owned as of record by such Grantor and
(ii) constitute all the issued and outstanding shares of all classes of the
capital stock or Partnership/LLC Interests of such Issuer issued to such
Grantor.
     (c) None of the Partnership/LLC Interests that are Pledged Capital Stock by
their terms expressly provide that they are securities governed by Article 8 of
the UCC. Except to the extent prohibited by applicable Law, if certificates
representing any Partnership/LLC Interests that are Pledged Capital Stock have
been issued, such certificates have been provided to the Administrative Agent
with respect to such Partnership/LLC Interests. None of the Partnership/LLC
Interests that are Pledged Capital Stock (i) are dealt in or traded on a
Securities exchange or in Securities markets, (ii) are Investment Company
Securities or (iii) are held in a Securities Account.
     SECTION 3.14 Instruments. As of the date hereof, no Grantor holds any
Instruments or is named a payee of any promissory note or other evidence of
indebtedness.
     SECTION 3.15 Government Contracts. As of the date hereof, no Grantor is
party to any contract with a Governmental Authority under which such
Governmental Authority, as account debtor, owes a monetary obligation to any
Grantor under any account under which the Grantor is owed an amount in excess of
$1,000,000 individually or $2,500,000 in the aggregate.
     SECTION 3.16 Aircraft. None of the Collateral constitutes, or is the
proceeds of, (a) an aircraft, airframe, aircraft engine or related property,
(b) an aircraft lease or (c) any other interest in or to any of the foregoing.

13



--------------------------------------------------------------------------------



 



ARTICLE IV
COVENANTS
     Until the Obligations (other than (a) contingent or indemnification
obligations not yet due and (b) the Bank Product Debt) shall have been paid in
full and the Commitments terminated, unless consent has been obtained in the
manner provided for in Section 7.2, each Grantor covenants and agrees that:
     SECTION 4.1 Maintenance of Perfected Security Interest; Further
Information.
     (a) Such Grantor shall maintain the Security Interest created by this
Agreement as a first priority perfected Security Interest, subject to the
provisions of Section 3.4 above, and shall defend such Security Interest against
the claims and demands of all Persons whomsoever.
     (b) Such Grantor will from time to time furnish to the Administrative Agent
upon the Administrative Agent’s or any Lender’s reasonable request statements
and schedules further identifying and describing the assets and property of such
Grantor and such other reports in connection therewith as the Administrative
Agent or such Lender may reasonably request, all in reasonable detail.
     SECTION 4.2 Maintenance of Insurance. Each Grantor shall maintain insurance
covering the Collateral in accordance with the provisions of Section 6.07 of the
Credit Agreement.
     SECTION 4.3 Changes in Locations; Changes in Name or Structure. Grantor
will not, except upon thirty (30) days’ prior written notice to the
Administrative Agent (which time period may be reduced by the Administrative
Agent in its sole discretion by written notice to such Grantor) and delivery to
the Administrative Agent of (a) all additional financing statements (executed if
necessary for any particular filing jurisdiction) and other instruments and
documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the Security Interests and (b) if
applicable, a written supplement to the Schedules of this Agreement:
     (i) permit any Deposit Account (other than Excluded Deposit Accounts)
described on Schedule 3.10 to be closed or maintained with any other depositary
bank;
     (ii) permit any Investment Property (other than (A) Certificated Securities
delivered to the Administrative Agent pursuant to Section 4.5 or (B) Excluded
Investment Property) to be held by a Securities Intermediary other than (x) the
Securities Intermediary that held such Investment Property as of the date hereof
as set forth on Schedule 3.13 or (y) a Securities Intermediary that holds such
Investment Property in a Securities Account over which the Administrative Agent
has been granted Control;
     (iii) change its jurisdiction of organization or the location of its chief
executive office (or the location where any Grantor maintains its books and
records relating to Accounts, Documents, General Intangibles, Instruments and
Investment Property in which it has any interest) from that identified on
Schedule 3.6; or

14



--------------------------------------------------------------------------------



 



     (iv) change its name, identity or corporate or organizational structure to
such an extent that any financing statement filed by the Administrative Agent in
connection with this Agreement would become seriously misleading under the UCC.
     SECTION 4.4 Required Notifications. Each Grantor shall promptly notify the
Administrative Agent, in writing, of: (a) any Lien (other than Permitted Liens)
on any of the Collateral which would adversely affect the ability of the
Administrative Agent to exercise any of its remedies hereunder, (b) the
occurrence of any other event which could reasonably be expected to adversely
effect the aggregate value of the Collateral or on the Security Interests,
(c) any Collateral which, to the knowledge of such Grantor, constitutes a
Government Contract with an individual value in excess of $1,000,000 or to the
extent the aggregate value of all Government Contracts is in excess of
$2,500,000, and (d) the acquisition or ownership by such Grantor of any
(i) Commercial Tort Claim (other than, as long as no Default exists, a
Commercial Tort Claim for less than $1,000,000), (ii) Deposit Account (other
than Excluded Deposit Accounts), or (iii) Investment Property (other than
Excluded Investment Property) after the date hereof.
     SECTION 4.5 Delivery Covenants. Such Grantor will deliver and pledge to the
Administrative Agent, for the ratable benefit of the Secured Parties, all
Certificated Securities representing any Pledged Capital Stock or other
Investment Property that is included as Collateral (other than those
Certificated Securities evidencing Excluded Investment Property), or that are
otherwise evidenced by a certificate, negotiable Documents, Instruments, and
Tangible Chattel Paper owned or held by such Grantor, in each case, together
with an Effective Endorsement and Assignment and all Supporting Obligations, as
applicable, unless such delivery and pledge has been waived in writing by the
Administrative Agent.
     SECTION 4.6 Control Covenants.
     (a) To further secure the prompt payment and performance of all Secured
Obligations, such Grantor hereby grants to the Administrative Agent, for the
benefit of the Secured Parties, a continuing security interest in and Lien upon
all amounts credited to any Deposit Account and upon all Investment Property
credited to any Securities Account of such Grantor, including any sums in any
blocked or lockbox accounts or in any accounts into which such sums are swept.
Such Grantor shall instruct (and otherwise use its commercially reasonable
efforts to cause) (i) each depositary bank (other than the Administrative Agent)
holding a Deposit Account (other than Excluded Deposit Accounts) owned by such
Grantor and (ii) each Securities Intermediary holding any Investment Property
(other than Excluded Investment Property) owned by such Grantor, to execute and
deliver a control agreement, sufficient to provide the Administrative Agent with
Control of such Deposit Account or Investment Property and otherwise in form and
substance reasonably satisfactory to the Administrative Agent (any such
depositary bank executing and delivering any such control agreement, a
“Controlled Depositary”, and any such Securities Intermediary executing and
delivering any such control agreement, a “Controlled Intermediary”). In the
event any such depositary bank or Securities Intermediary refuses to execute and
deliver such control agreement, the Administrative Agent, in its sole
discretion, may require the applicable Deposit Account and Investment Property
to be transferred to the Administrative Agent or a Controlled Depositary or
Controlled Intermediary, as applicable. After the date hereof, all Deposit
Accounts (other than Excluded Deposit

15



--------------------------------------------------------------------------------



 



Accounts) and all Investment Property (other than Excluded Investment Property)
will be maintained with the Administrative Agent or with a Controlled Depository
or a Controlled Intermediary, as applicable.
     (b) The Grantors shall maintain a Dominion Account pursuant to lockbox or
other arrangements acceptable to the Administrative Agent. The Grantors shall
obtain an agreement (in form and substance satisfactory to the Administrative
Agent) from each lockbox servicer and Dominion Account bank, establishing the
Administrative Agent’s control over and Lien in the lockbox or Dominion Account,
which may be exercised by Agent during any Cash Dominion Trigger Period,
requiring immediate deposit of all remittances received in the lockbox to a
Dominion Account, and waiving offset rights of such servicer or bank, except for
customary administrative charges and returned items. If a Dominion Account is
not maintained with Bank of America, the Administrative Agent may, during any
Cash Dominion Trigger Period, require immediate transfer of all funds in such
account to a Dominion Account maintained with Bank of America. The
Administrative Agent and the other Secured Parties assume no responsibility to
such Grantor for any lockbox arrangement or Dominion Account, including any
claim of accord and satisfaction or release with respect to any Payment Items
accepted by any bank.
     (c) Any Cash Collateral may be invested, at the Administrative Agent’s
discretion, in Cash Equivalents, but the Administrative Agent shall have no duty
to do so, regardless of any agreement or course of dealing with such Grantor,
and shall have no responsibility for any investment or loss. Such Grantor hereby
grants to the Administrative Agent, for the benefit of Secured Parties, a
security interest in all Cash Collateral held from time to time and all proceeds
thereof, as security for the Secured Obligations, whether such Cash Collateral
is held in a Cash Collateral account or elsewhere. The Administrative Agent may
apply Cash Collateral to the payment of any Secured Obligations, in accordance
with the terms of the Credit Agreement, as they become due and payable. Each
Cash Collateral account and all Cash Collateral shall be under the sole dominion
and control of the Administrative Agent. Neither such Grantor nor any other
Person claiming through or on behalf of such Grantor shall have any right to any
Cash Collateral, until Full Payment of all Secured Obligations.
     (d) Such Grantor will take such actions and deliver all such agreements as
are requested by the Administrative Agent to provide the Administrative Agent
with Control of all Letter of Credit Rights and Electronic Chattel Paper owned
or held by such Grantor, including, without limitation, with respect to any such
Electronic Chattel Paper, by having the Administrative Agent identified as the
assignee of the Record(s) pertaining to the single authoritative copy thereof.
     (e) If any Collateral (other than Collateral specifically subject to the
provisions of Sections 4.6(a) and 4.6(b)) exceeding in value $1,000,000 in the
aggregate (such Collateral exceeding such amount, the “Stored Collateral”) is at
any time in the possession or control of any single consignee, warehouseman,
bailee (other than a carrier transporting Inventory to a purchaser in the
ordinary course of business), processor, or any other third party (other than an
Approved Consignee with a credit rating of BB+ (or better) with S&P and Ba1 (or
better) with Moody’s), such Grantor shall notify such Person in writing of the
Security Interests created hereby, shall use its commercially reasonable efforts
to obtain such Person’s written acknowledgment to hold all such Collateral for
the benefit of the Administrative Agent subject to

16



--------------------------------------------------------------------------------



 



the Administrative Agent’s instructions, and if requested by the Administrative
Agent shall use commercially reasonable efforts to cause such Person to issue
and deliver to the Grantor, who shall promptly delver to the Administrative
Agent, warehouse receipts, bills of lading or any similar documents relating to
such Collateral, together with an Effective Endorsement and Assignment. Further,
within ninety (90) days of the date hereof, each Grantor shall use commercially
reasonable efforts to perfect and protect such Grantor’s ownership interests in
all Inventory stored with a consignee that has an aggregate book value in excess
of $5,000,000 against creditors of the consignee by filing and maintaining
financing statements against the consignee reflecting the consignment
arrangement filed in all appropriate filing offices, providing any written
notices required by the UCC to notify any prior creditors of the consignee of
the consignment arrangement, and taking such other actions as may be appropriate
to perfect and protect such Grantor’s interests in such inventory under
Section 2-326, Section 9-103, Section 9-324 and Section 9-505 of the UCC or
otherwise. All such financing statements filed pursuant to this Section 4.6(c)
shall be assigned, on the face thereof, to the Administrative Agent, for the
ratable benefit of the Secured Parties.
     SECTION 4.7 Filing Covenants. Pursuant to Section 9-509 of the UCC and any
other applicable Law, such Grantor authorizes the Administrative Agent to file
or record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as the Administrative Agent determines
appropriate to perfect the Security Interests of the Administrative Agent under
this Agreement. Such financing statements may describe the Collateral in the
same manner as described herein or may contain an indication or description of
Collateral that describes such property in any other manner as the
Administrative Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the Security Interest in the
Collateral granted herein, including, without limitation, describing such
property as “all assets” or “all personal property.” Further, a photographic or
other reproduction of this Agreement shall be sufficient as a financing
statement or other filing or recording document or instrument for filing or
recording in any jurisdiction. Such Grantor hereby authorizes, ratifies and
confirms all financing statements and other filing or recording documents or
instruments filed by the Administrative Agent prior to the date of this
Agreement.
     SECTION 4.8 Accounts.
     (a) Other than in the Ordinary Course of Business, such Grantor will not
(i) grant any extension of the time of payment of any Account, (ii) compromise
or settle any Account for less than the full amount thereof, (iii) release,
wholly or partially, any Account Debtor, (iv) allow any credit or discount
whatsoever on any Account or (v) amend, supplement or modify any Account in any
manner that could reasonably be likely to adversely affect the value thereof.
     (b) The Administrative Agent shall have the right to make test
verifications of the Accounts in any manner and through any medium that it
reasonably considers advisable, and such Grantor shall furnish all such
assistance and information as the Administrative Agent may reasonably require in
connection with such test verifications. At any time and from time to time, upon
the Administrative Agent’s request and at the expense of the relevant Grantor,
such Grantor shall cause independent public accountants or others satisfactory
to the Administrative Agent to

17



--------------------------------------------------------------------------------



 



furnish to the Administrative Agent reports showing reconciliations, aging and
test verifications of, and trial balances for, the Accounts as and to the extent
provided in the Credit Agreement.
     (c) Each Grantor shall keep accurate and complete records of its Accounts,
including all payments and collections thereon, and shall submit to the
Administrative Agent sale, collection reconciliation and other reports in form
satisfactory to the Administrative Agent on such periodic basis as the
Administrative Agent may reasonably request.
     (d) Each Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of any material Account.
     SECTION 4.9 Intellectual Property.
     (a) Except as could not reasonably be expected to have a Material Adverse
Effect, such Grantor (either itself or through licensees) (i) will use each
registered Trademark (owned by such Grantor) and Trademark for which an
application (owned by such Grantor) is pending, in each case, that is included
as Material Intellectual Property, to the extent reasonably necessary to
maintain such Trademark in full force free from any claim of abandonment for
non-use, (ii) will maintain products and services offered under such Trademark
at a level substantially consistent with the quality of such products and
services as of the date hereof for so long as such Trademark continues to be
included as Material Intellectual Property, (iii) will not (and will not permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby such Trademark could reasonably be expected to become invalidated or
impaired in any way, (iv) will not (and will not permit any licensee or
sublicense thereof to) do any act, or knowingly omit to do any act, whereby any
Patent owned by such Grantor would reasonably be expected to become forfeited,
abandoned or dedicated to the public, (v) will not (and will not permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby any registered Copyright owned by such Grantor or Copyright for which an
application is pending (owned by such Grantor) could reasonably be expected to
become invalidated or otherwise impaired and (vi) will not (either itself or
through licensees) do any act whereby any material portion of such Copyrights
may fall into the public domain.
     (b) Such Grantor will notify the Administrative Agent and the other Secured
Parties promptly if it knows, or has reason to know, that any application or
registration relating to any Material Intellectual Property owned or licensed by
such Grantor may become forfeited, abandoned or dedicated to the public, or of
any adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding such Grantor’s or its
licensor’s ownership of, or the validity of, any Material Intellectual Property
owned or licensed by such Grantor or such Grantor’s right to register the same
or to license, or own and maintain the same.
     (c) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Material Intellectual Property with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
any other country or any political subdivision thereof, such Grantor

18



--------------------------------------------------------------------------------



 



shall report such filing to the Administrative Agent within thirty (30) Business
Days (which time period may extended by the Administrative Agent in its sole
discretion by written notice to such Grantor) after the last day of the fiscal
quarter in which such filing occurs and such Grantor shall designate such
Intellectual Property as Material Intellectual Property for the purpose of
updating Schedule 3.11. Upon request of the Administrative Agent, such Grantor
shall execute and deliver, and have recorded, any and all agreements,
instruments, documents, and papers as the Administrative Agent may reasonably
request to evidence the security interest of the Secured Parties in any Material
Intellectual Property that is a Copyright, Patent or Trademark and the goodwill
and General Intangibles of such Grantor relating thereto or represented thereby.
     (d) Such Grantor will take all reasonable and necessary steps, at such
Grantor’s sole cost and expense, including, without limitation, in any
proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency in any other country or
any political subdivision thereof, to maintain and pursue each application (and
to obtain the relevant registration) and to maintain each registration of the
Material Intellectual Property, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability.
     (e) In the event that any Material Intellectual Property owned or licensed
by such Grantor is infringed, misappropriated, diluted or otherwise violated by
a third party, such Grantor shall (i) at such Grantor’s sole cost and expense,
take such actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect its rights in such Material Intellectual Property and
(ii) if such infringement, misappropriation, dilution or violation could
reasonably be expected to have a material and adverse impact on such Material
Intellectual Property, promptly notify the Administrative Agent after it learns
of such infringement, misappropriation, dilution or violation.
     SECTION 4.10 Investment Property; Partnership/LLC Interests
     (a) Without the prior written consent of the Administrative Agent, such
Grantor will not (i) vote to enable, or take any other action to permit, any
applicable Issuer that is a Grantor (other than Imation) or a Pledged Foreign
Subsidiary to issue any Investment Property or Partnership/LLC Interests, except
for such additional Investment Property or Partnership/LLC Interests that will
be subject to the Security Interest granted herein in favor of the Secured
Parties, or (ii) enter into any agreement or undertaking restricting the right
or ability of such Grantor or the Administrative Agent to sell, assign or
transfer any Investment Property or Partnership/LLC Interests or Proceeds
thereof. Such Grantors will defend the right, title and interest of the
Administrative Agent in and to any Investment Property and Partnership/LLC
Interests that constitutes Pledged Capital Stock against the claims and demands
of all Persons whomsoever.
     (b) If such Grantor shall become entitled to receive or shall receive
(i) any Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
ownership interests of any Issuer that is a Grantor (other than Imation) or a
Pledged Foreign Subsidiary, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any

19



--------------------------------------------------------------------------------



 



Investment Property, or otherwise in respect thereof, or (ii) any sums paid upon
or in respect of any Investment Property upon the liquidation or dissolution of
any Issuer during a Cash Dominion Trigger Period, such Grantor shall accept the
same as the agent of the Secured Parties, hold the same in trust for the Secured
Parties, segregated from other funds of such Grantor, and promptly deliver the
same to the Administrative Agent, on behalf of the Secured Parties, in
accordance with the terms hereof.
     SECTION 4.11 Equipment. Such Grantor will maintain its Equipment in good
working order and condition (reasonable wear and tear and obsolescence
excepted).
     SECTION 4.12 Vehicles. Upon the occurrence and during the continuance of an
Event of Default, at the request of the Administrative Agent, all applications
for certificates of title or ownership indicating the Administrative Agent’s
first priority Lien on the Vehicle (subject to any Permitted Liens) covered by
such certificate, and any other necessary documentation, shall be filed in each
office in each jurisdiction which the Administrative Agent shall deem reasonably
advisable to perfect its Liens on the Vehicles; provided, that prior thereto,
each certificate of title or ownership relating to each Vehicle of such Grantor
shall be maintained by such Grantor in accordance with applicable Law to reflect
the ownership interest of such Grantor.
     SECTION 4.13 Government Contracts. Such Grantor shall promptly notify the
Administrative Agent, in writing, if it enters into any contract with a
Governmental Authority under which such Governmental Authority, as account
debtor, owes a monetary obligation in excess of $1,000,000 annually to such
Grantor under any Account.
     SECTION 4.14 Real Estate Collateral.
     (a) The Obligations shall also be secured by Mortgages (the “Oakdale
Mortgage”) upon the Real Estate owned by Grantors location at 1 Imation Place,
Oakdale, Minnesota (the “Oakdale Property”). The Oakdale Mortgage shall be duly
recorded, at the Grantors’ expense, in the office where such recording is
required to constitute a fully perfected first-priority Lien on the Oakdale
Property covered thereby.
     (b) To further secure the prompt payment and performance of all Secured
Obligations, each Grantor hereby transfers and assigns to the Administrative
Agent, for the benefit of Secured Parties, all of such Grantor’s right, title
and interest in, to and under all now or hereafter existing leases of Real
Estate to which such Grantor is a party, whether as lessor or lessee, and all
extensions, renewals, modifications and proceeds thereof; provided however, that
with respect to the leases set forth on Schedule 4.14(b), Grantors shall not be
required to maintain any such leases or take any action with respect to such
leases or the transfer and assignment of rights granted to the Administrative
Agent under this Section 4.14(b).
     SECTION 4.15 Trademark Licenses. In connection with any Trademark Licenses
that constitute Material Intellectual Property, each Grantor shall produce the
goods subject to the respective Trademarks in accordance with the quality
control procedures contained in the respective Trademark License. Each Grantor
shall promptly notify the Administrative Agent if any licensor notifies such
Grantor in writing of any failure by such Grantor to comply with the

20



--------------------------------------------------------------------------------



 



quality control provisions contained in any such Trademark License which could
result in the termination of such Trademark License.
     SECTION 4.16 Further Assurances. Upon the request of the Administrative
Agent and at the sole expense of the Grantors, each Grantor will promptly and
duly execute and deliver, and have recorded, such further instruments and
documents and take such further actions as the Administrative Agent may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted, including,
without limitation, (a) the assignment of any Material Contract, (b) with
respect to Government Contracts under which the Grantor is owed a monetary
obligation in excess of $1,000,000 individually or $2,500,000 in the aggregate,
assignment agreements and notices of assignment, in form and substance
satisfactory to the Administrative Agent, duly executed by any Grantors party to
such Government Contract in compliance with the Assignment of Claims Act (and/or
analogous state or other applicable Law), and (c) all applications,
certificates, instruments, registration statements, and all other documents and
papers the Administrative Agent may reasonably request and as may be required by
law in connection with the obtaining of any consent, approval, registration,
qualification, or authorization of any Person deemed necessary or appropriate
for the effective exercise of any rights under this Agreement.
ARTICLE V
REMEDIAL PROVISIONS
     SECTION 5.1 General Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them under
applicable Law in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Secured Obligations, all rights and
remedies of a secured party under the UCC or any other applicable Law. Without
limiting the generality of the foregoing, the Administrative Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below) to or
upon any Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any other Secured Party or elsewhere upon such terms
and conditions as it may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery without assumption of any credit
risk. The Administrative Agent may disclaim any warranties in connection with
any sale or other disposition of the Collateral, including, without limitation,
any warranties of title, possession, quiet enjoyment and the like. The
Administrative Agent or any other Secured Party shall have the right upon any
such public sale or sales, and, to the extent permitted by law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption in any Grantor, which right or
equity is hereby waived and released. Each Grantor further agrees, at the
Administrative Agent’s request, to assemble the Collateral and make it available
to the Administrative Agent at places which the Administrative Agent shall
reasonably select, whether

21



--------------------------------------------------------------------------------



 



at such Grantor’s premises or elsewhere. To the fullest extent permitted by
applicable Law, each Grantor waives all claims, damages and demands it may
acquire against the Administrative Agent or any other Secured Party arising out
of the exercise by them of any rights hereunder except to the extent any such
claims, damages, or demands result solely from the gross negligence or willful
misconduct of the Administrative Agent or any other Secured Party, in each case
against whom such claim is asserted. If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least ten (10) days before such sale or other
disposition.
     SECTION 5.2 Specific Remedies.
     (a) During any period other than a Cash Dominion Trigger Period and subject
to the terms of the Credit Agreement, the Administrative Agent hereby authorizes
each Grantor to collect such Grantor’s Accounts in the Ordinary Course of
Business.
     (b) During a Cash Dominion Trigger Period:
     (i) upon the request of the Administrative Agent, each Grantor shall notify
(such notice to be in form and substance satisfactory to the Administrative
Agent) its Account Debtors and parties to the Material Contracts subject to a
Security Interest that such Accounts and the Material Contracts have been
assigned to the Administrative Agent, for the ratable benefit of the Secured
Parties;
     (ii) upon the request of the Administrative Agent, each Grantor shall
forward to the Administrative Agent, on the last Business Day of each week,
deposit slips related to all cash, money, checks or any other similar items of
payment received by the Grantor during such week, and copies of such checks or
any other similar items of payment, together with a statement showing the
application of all payments on the Collateral during such week and a collection
report with regard thereto, in form and substance satisfactory to the
Administrative Agent;
     (iii) the Administrative Agent may deliver such notices and instructions in
accordance with control agreements covering Deposit Accounts (other than
Excluded Accounts) and/or Securities Accounts. In addition, whenever any Grantor
shall receive any cash, money, checks or any other similar items of payment
relating to any Collateral (including any Proceeds of any Collateral), subject
to the terms of any Permitted Liens, such Grantor agrees that it will, within
one (1) Business Day of such receipt, deposit all such items of payment into the
Dominion Account, and until such Grantor shall deposit such cash, money, checks
or any other similar items of payment in the Dominion Account, such Grantor
shall hold such cash, money, checks or any other similar items of payment in
trust for the Secured Parties and as property of the Secured Parties, separate
from the other funds of such Grantor, and the Administrative Agent shall have
the right to transfer or direct the transfer of the balance of each Deposit
Account (other than an Excluded Deposit Account) to the Dominion Account. All
such Collateral and Proceeds of Collateral received by the Administrative Agent
hereunder shall be held by the Administrative Agent in the Dominion Account as
collateral security for all the Secured Obligations and shall not constitute
payment thereof until applied as provided in Section 5.4;

22



--------------------------------------------------------------------------------



 



     (c) After the occurrence and during the continuance of an Event of Default:
     (i) the Administrative Agent shall have the right to receive any and all
cash dividends, payments or distributions made in respect of any Investment
Property, any Partnership/LLC Interests or any other Proceeds paid in respect of
any Investment Property or any Partnership/LLC Interests, and any or all of any
Investment Property that is included as Collateral or any Partnership/LLC
Interests that are Pledged Capital Stock may, at the option of the
Administrative Agent and the Secured Parties, be registered in the name of the
Administrative Agent or its nominee, and the Administrative Agent or its nominee
may thereafter exercise (A) all voting, corporate and other rights pertaining to
such Investment Property, or such Partnership/LLC Interests at any meeting of
shareholders, partners or members of the relevant Issuers or otherwise and
(B) any and all rights of conversion, exchange and subscription and any other
rights, privileges or options pertaining to such Investment Property or such
Partnership/LLC Interests as if it were the absolute owner thereof (including,
without limitation, the right to exchange at its discretion any and all
Investment Property or any and all Partnership/LLC Interests issued upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate, partnership or limited liability company structure of
any Issuer that is a Grantor (other than Imation) or a Pledged Foreign
Subsidiary or upon the exercise by any Grantor or the Administrative Agent of
any right, privilege or option pertaining to such Investment Property or such
Partnership/LLC Interests, and in connection therewith, the right to deposit and
deliver any and all of such Investment Property or any and all of such
Partnership/LLC Interests with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as the
Administrative Agent may determine), all without liability except to account for
property actually received by it; but the Administrative Agent shall have no
duty to any Grantor to exercise any such right, privilege or option and the
Administrative Agent and the other Secured Parties shall not be responsible for
any failure to do so or delay in so doing. In furtherance thereof, each Grantor
hereby authorizes and instructs each Issuer (i) that is a Grantor (other than
Imation) or a Pledged Foreign Subsidiary with respect to any Collateral
consisting of Investment Property and Partnership/LLC Interests of such Issuer
to comply with any instruction received by it from the Administrative Agent in
writing that (A) states that an Event of Default has occurred and is continuing
and (B) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Grantor, and each Grantor agrees that
each Issuer shall be fully protected in so complying following receipt of such
notice and prior to notice that such Event of Default is no longer continuing,
and (ii) except as otherwise expressly permitted hereby and solely during a Cash
Dominion Trigger Period, to pay any cash dividends, distributions or other
payments with respect to any Investment Property, or Partnership/LLC Interests
issued by such Issuer directly to the Dominion Account or such other Controlled
Depositary as the Administrative Agent may direct; and
     (ii) the Administrative Agent shall be entitled to (but shall not be
required to): (A) proceed to perform any and all obligations of the applicable
Grantor under any

23



--------------------------------------------------------------------------------



 



Material Contract and exercise all rights of such Grantor thereunder as fully as
such Grantor itself could, (B) do all other acts which the Administrative Agent
may deem necessary or proper to protect its Security Interest granted hereunder,
provided such acts are not inconsistent with or in violation of the terms of any
of the Credit Agreement, of the other Loan Documents or applicable Law, and
(C) sell, assign or otherwise transfer any Material Contract in accordance with
the Credit Agreement, the other Loan Documents and applicable Law, subject,
however, to the prior approval of each other party to such Material Contract, to
the extent required under the Material Contract.
     (iii) The Administrative Agent is hereby granted an irrevocable,
non-exclusive license or other right to use, license or sub-license (without
payment of royalty or other compensation to any Person) of any or all
Intellectual Property of each Grantor, computer hardware and software, trade
secrets, brochures, customer lists, promotional and advertising materials,
labels, packaging materials and other Property, in advertising for sale,
marketing, selling, collecting, completing manufacture of, or otherwise
exercising any rights or remedies with respect to, any Collateral; provided that
the Administrative Agent shall not be entitled to exercise its rights under any
such license, sub-license or right to use until such time as the Administrative
Agent shall have received consent or direction from the Required Lenders
pursuant to Section 8.02(d) of the Credit Agreement.
     (d) Unless an Event of Default shall have occurred and be continuing and
the Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 5.2(b), each Grantor shall be permitted to receive all cash dividends,
payments or other distributions made in respect of any Investment Property and
any Partnership/LLC Interests, in each case paid in the Ordinary Course of
Business to the extent permitted in the Credit Agreement, and to exercise all
voting and other corporate, company and partnership rights with respect to any
Investment Property and Partnership/LLC Interests; provided that, no vote shall
be cast or other corporate, company and partnership right exercised or other
action taken which, in the Administrative Agent’s reasonable judgment, would
impair the Collateral in any material respect or which would result in a Default
or Event of Default under any provision of the Credit Agreement, this Agreement
or any other Loan Document.
     SECTION 5.3 Waiver of Certain Claims.
     (a) The Grantors acknowledge that because of present or future
circumstances, a question may arise under the Securities Act of 1933, as from
time to time amended (the “Securities Act”), with respect to any disposition of
any Investment Property and any Partnership/LLC Interests included as Collateral
and as permitted hereunder. The Grantors understand that compliance with the
Securities Act may very strictly limit the course of conduct of the
Administrative Agent if the Administrative Agent attempts to dispose of all or
any portion of any Investment Property or any Partnership/LLC Interests included
as Collateral and may also limit the extent to which or the manner in which any
subsequent transferee of such Investment Property or Partnership/LLC Interests
or any portion thereof may dispose of the same. There may be other legal
restrictions or limitations affecting the Administrative Agent or the Secured
Parties in any attempt to dispose of all or any portion of such Investment
Property or Partnership/LLC Interests under the applicable “Blue Sky” or other
securities laws or similar

24



--------------------------------------------------------------------------------



 



laws analogous in purpose or effect. The Administrative Agent may be compelled
to resort to one or more private sales to a restricted group of purchasers which
will be obliged to agree, among other things, to acquire such Investment
Property or Partnership/LLC Interests for their own account for investment only
and not with a view to the distribution or resale thereof. Each Grantor
acknowledges and agrees that any such private sale may result in prices and
other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Grantors agree
that the Administrative Agent shall not incur any liability, and any liability
of the Grantors for any deficiency shall not be impaired, as a result of the
sale of such Investment Property or Partnership/LLC Interests or any portion
thereof at any such private sale in a manner that the Administrative Agent
reasonably believes is commercially reasonable. The Grantors hereby waive any
claims against the Administrative Agent arising by reason of the fact that the
price at which of such Investment Property or Partnership/LLC Interests may have
been sold at such sale was less than the price that might have been obtained at
a public sale or was less than the aggregate amount of the Secured Obligations,
even if the Administrative Agent shall accept the first offer received and does
not offer any portion of such Investment Property or Partnership/LLC Interests
to more than one possible purchaser, so long as such sale was commercially
reasonable. The Grantors further agree that the Administrative Agent has no
obligation to delay sale of any of such Investment Property or Partnership/LLC
Interests for the period of time necessary to permit the issuer of such
Investment Property or Partnership/LLC Interests to qualify or register such
Investment Property or Partnership/LLC Interests for public sale under the
Securities Act, applicable Blue Sky laws and other applicable state and federal
securities laws, even if said Issuer would agree to do so.
     (b) Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be reasonable and necessary to make
such sale or sales of all or any portion of such Investment Property or
Partnership/LLC Interests valid and binding and in compliance with any and all
other applicable Laws. Each Grantor further agrees that a breach of any of the
covenants contained in this Section 5.3(b) will cause irreparable injury to the
Administrative Agent and the other Secured Parties, that the Administrative
Agent and the other Secured Parties have no adequate remedy at law in respect of
such breach and, as a consequence, that each covenant contained in this
Section 5.3(b) shall be specifically enforceable against such Grantor, and such
Grantor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants except for a defense that no Event of
Default has occurred under the Credit Agreement.
     SECTION 5.4 Application of Proceeds. The proceeds of the Collateral shall
be applied in accordance with the terms of the Credit Agreement. Only after
(i) the payment by the Administrative Agent of any other amount required by any
provision of applicable Law, including, without limitation, Section 9-610 and
Section 9-615 of the UCC and (ii) the payment in full of the Secured Obligations
and the termination of the Commitments, shall the Administrative Agent account
for the surplus, if any, to any Grantor, or to whomever may be lawfully entitled
to receive the same (if such Person is not a Grantor).
     SECTION 5.5 Waiver, Deficiency. Each Grantor hereby waives, to the extent
permitted by applicable Law, all rights of redemption, appraisement, valuation,
stay, extension or moratorium now or hereafter in force under any applicable Law
in order to prevent or delay the

25



--------------------------------------------------------------------------------



 



enforcement of this Agreement or the absolute sale of the Collateral or any
portion thereof. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the fees and disbursements of any attorneys
employed by the Administrative Agent or any other Secured Party to collect such
deficiency.
ARTICLE VI
THE ADMINISTRATIVE AGENT
     SECTION 6.1 Appointment of Administrative Agent as Attorney-In-Fact.
     (a) Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, effective upon the occurrence of an Event of Default, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, (x) to endorse a
Grantor’s name on any Payment Item or other proceeds of Collateral (including
proceeds of insurance) that come into the Administrative Agent’s possession or
control and (y) upon the occurrence and during the continuation of an Event of
Default, to do any or all of the:
     (i) in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances,
Payment Item or other instruments for the payment of moneys due under any
Account or Material Contract subject to a Security Interest or with respect to
any other Collateral and file any claim or take any other action or proceeding
in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Account or Material Contract subject to a Security Interest or with
respect to any other Collateral whenever payable;
     (ii) in the case of any Intellectual Property, execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
Secured Parties’ security interest in such Intellectual Property and the
goodwill and General Intangibles of such Grantor relating thereto or represented
thereby;
     (iii) pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
     (iv) execute, in connection with any sale provided for in this Agreement,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

26



--------------------------------------------------------------------------------



 



     (v) (A) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (B) ask
or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (C) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, Chattel Paper, Document, Instrument, assignments, verifications,
notices and other documents in connection with any of the Collateral;
(D) commence and prosecute any suits, actions or proceedings at law or in equity
in any court of competent jurisdiction to collect the Collateral or any portion
thereof and to enforce any other right in respect of any Collateral; (E) defend
any suit, action or proceeding brought against such Grantor with respect to any
Collateral; (F) settle, compromise or adjust any such suit, action or
proceeding, and, in connection therewith, give such discharges or releases as
the Administrative Agent may deem appropriate; (G) license or assign any
Copyright, Patent or Trademark (along with the goodwill of the business to which
any such Copyright, Patent or Trademark pertains), for such term or terms, on
such conditions, and in such manner, as the Administrative Agent shall in its
sole discretion determine; (H) receive, open and dispose of mail addressed to a
Grantor, and notify postal authorities to deliver any such mail to an address
designated by the Administrative Agent; (I) use information contained in any
data processing, electronic or information systems relating to Collateral;
(J) make or adjust claims under insurance policies; (K) use a Grantor’s
stationery and sign its name to verifications of Accounts and notices to Account
Debtors; (L) sell or assign any Accounts and other Collateral upon such terms,
for such amounts and at such times as the Administrative Agent deems advisable;
(M) collect, liquidate and receive balances in Deposit Accounts or investment
accounts, and take control, in any manner, of proceeds of Collateral; and
(N) generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Administrative Agent was the absolute owner thereof for all purposes, and do, at
the Administrative Agent’s option and such Grantor’s expense, at any time, or
from time to time, all acts and things which the Administrative Agent deems
necessary to protect, preserve or realize upon the Collateral and the Security
Interests of the Secured Parties therein and to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.
     (b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement in accordance with the provisions of
Section 6.1(a); provided that, so long as no Event of Default has occurred and
is continuing, the Administrative Agent shall give such Grantor prior written
notice of such failure and such Grantor shall have a reasonable opportunity to
cure such failure if such failure is of a type that is subject to cure.
     (c) The expenses of the Administrative Agent incurred in connection with
actions taken pursuant to the terms of this Agreement shall be payable by such
Grantor to the Administrative Agent in accordance with Section 10.04 of the
Credit Agreement.

27



--------------------------------------------------------------------------------



 



     (d) Each Grantor hereby ratifies all that said attorneys-in-fact shall
lawfully do or cause to be done by virtue hereof in accordance with
Section 6.1(a).
     SECTION 6.2 Duty of Administrative Agent. The sole duty of Administrative
Agent with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
other Secured Party nor any of their respective officers, directors, employees
or agents shall be liable for failure to demand, collect or realize upon any of
the Collateral or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Collateral upon the request of any Grantor or
any other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the other Secured Parties hereunder are solely to protect the interests of
the Administrative Agent and the other Secured Parties in the Collateral and
shall not impose any duty upon the Administrative Agent or any other Secured
Party to exercise any such powers. The Administrative Agent and the other
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.
     SECTION 6.3 Authority of Administrative Agent. Each Grantor acknowledges
that the rights and responsibilities of the Administrative Agent under this
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the Lenders, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement to make any inquiry respecting
such authority.
ARTICLE VII
MISCELLANEOUS
     SECTION 7.1 Notices. All notices and communications hereunder shall be
given to the addresses and otherwise made in accordance with Section 10.02 of
the Credit Agreement; provided that notices and communications to the Grantors
shall be directed to the Grantors, at the address of the Borrower Agent set
forth on Schedule 10.02 of the Credit Agreement.
     SECTION 7.2 Amendments, Waivers and Consents. None of the terms or
provisions of this Agreement may be amended, supplemented or otherwise modified,
nor may they be waived, nor may any consent be given, except in accordance with
Section 10.01 of the Credit Agreement.
     SECTION 7.3 Expenses, Indemnification, Waiver of Consequential Damages,
etc.

28



--------------------------------------------------------------------------------



 



     (a) All expenses of protecting, storing, warehousing, insuring, handling,
maintaining and shipping any Collateral, all Taxes payable with respect to any
Collateral (including any sale thereof), and all other payments required to be
made by the Administrative Agent to any Person to realize upon any Collateral,
shall be borne and paid by the Grantors. The Administrative Agent shall not be
liable or responsible in any way for the safekeeping of any Collateral, for any
loss or damage thereto (except for reasonable care in its custody while
Collateral is in the Administrative Agent’s actual possession), for any
diminution in the value thereof, or for any act or default of any warehouseman,
carrier, forwarding agency or other Person whatsoever, but the same shall be at
the Grantors’ sole risk. The Grantors, jointly and severally, shall pay all
out-of-pocket expenses incurred by the Administrative Agent and each other
Secured Party to the extent the Borrowers would be required to do so pursuant to
Section 10.04 of the Credit Agreement.
     (b) The Grantors, jointly and severally, shall pay and shall indemnify each
Indemnitee (which for purposes of this Agreement shall include, without
limitation, all Secured Parties) against Indemnified Taxes and Other Taxes to
the extent the Borrowers would be required to do so pursuant to Section 3.01 of
the Credit Agreement.
     (c) Each Grantor shall at all times defend title to the Collateral and the
Administrative Agent’s Liens therein against all Persons, claims and demands
whatsoever, except Permitted Liens.
     (d) The Grantors, jointly and severally, shall indemnify each Indemnitee to
the extent the Borrowers would be required to do so pursuant to Section 10.04 of
the Credit Agreement.
     (e) Notwithstanding anything to the contrary contained in this Agreement,
to the fullest extent permitted by applicable Law, no Grantor shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Credit
Extension or the use of the proceeds thereof.
     (f) No Indemnitee referred to in this Section 7.3 shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement, or the
other Loan Documents or the transactions contemplated hereby or thereby.
     (g) Each Grantor agrees to pay, and to save the Administrative Agent and
the other Secured Parties harmless from, any and all liabilities with respect
to, or resulting from any such Grantor’s delay in paying, any and all stamp,
excise, sales withholding or other taxes which may be payable or determined to
be payable in connection with any of the transactions contemplated by this
Agreement.
     (h) All amounts due under this Section 7.3 shall be payable promptly after
demand therefor.

29



--------------------------------------------------------------------------------



 



     SECTION 7.4 Right of Set Off. If an Event of Default shall have occurred
and be continuing, each Secured Party and each of its respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Secured Party or any such Affiliate to or for the credit or the account of such
Grantor against any and all of the obligations of such Grantor now or hereafter
existing under this Agreement or any other Loan Document to such Secured Party
irrespective of whether or not such Secured Party shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
such Grantor may be contingent or unmatured or are owed to a branch or office of
such Secured Party different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Secured Party and its
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of set off) that such Secured Party or its
respective Affiliates may have. Each Secured Party agrees to notify such Grantor
and the Administrative Agent promptly after any such set off and application;
provided that the failure to give such notice shall not affect the validity of
such set off and application.
     SECTION 7.5 Governing Law; Jurisdiction; Venue; Service of Process.
     (a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York (including Section 5-1401 and
Section 5-1402 of the General Obligations Law of the State of New York) without
reference to the conflicts of law principles thereof.
     (b) Submission to Jurisdiction. Each Grantor irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the state and federal courts of the State of New York sitting in
the Borough of Manhattan, New York City and of the United States for the
Southern District of such State, and any appellate court thereof, in any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable Law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent or any other Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Grantor or its properties in the courts of
any jurisdiction.
     (c) Waiver of Venue. Each Grantor irrevocably and unconditionally waives,
to the fullest extent permitted by applicable Law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

30



--------------------------------------------------------------------------------



 



     (d) Service of Process. Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 10.16 of the Credit
Agreement. Nothing in this Agreement will affect the right of any party hereto
to serve process in any other manner permitted by applicable Law.
     (e) Appointment of Imation as Agent for the Grantors. Each Grantor hereby
irrevocably appoints and authorizes Imation to act as its agent for service of
process and notices required to be delivered under this Agreement or under the
other Loan Documents, it being understood and agreed that receipt by Imation of
any summons, notice or other similar item shall be deemed effective receipt by
each Grantor and its Subsidiaries.
     SECTION 7.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     SECTION 7.7 Injunctive Relief.
     (a) Each Grantor recognizes that, in the event such Grantor fails to
perform, observe or discharge any of its obligations or liabilities under this
Agreement or any other Loan Document, any remedy of law may prove to be
inadequate relief to the Administrative Agent and the other Secured Parties.
Therefore, each Grantor agrees that the Administrative Agent and the other
Secured Parties, at the option of the Administrative Agent and the other Secured
Parties, shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.
     (b) The Administrative Agent, the other Secured Parties and each Grantor
hereby agree that no such Person shall have a remedy of punitive or exemplary
damages against any other party to a Loan Document and each such Person hereby
waives any right or claim to punitive or exemplary damages that they may now
have or may arise in the future in connection with any dispute, whether such
dispute is resolved through arbitration or judicially.
     SECTION 7.8 No Waiver By Course of Conduct; Cumulative Remedies. Neither
the Administrative Agent nor any other Secured Party shall by any act (except by
a written

31



--------------------------------------------------------------------------------



 



instrument pursuant to Section 7.2), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No delay or failure to take action on the part of
the Administrative Agent or any other Secured Party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. A waiver by the Administrative Agent or any other
Secured Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Administrative Agent or such
other Secured Party would otherwise have on any future occasion. The enumeration
of the rights and remedies of the Administrative Agent and the other Secured
Parties set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the other Secured Parties of any right
or remedy shall not preclude the exercise of any other rights or remedies, all
of which shall be cumulative, and shall be in addition to any other right or
remedy given hereunder or under the other Loan Documents or that may now or
hereafter exist at law or in equity or by suit or otherwise.
     SECTION 7.9 Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns; except that no Grantor may assign
or otherwise transfer any of its rights or obligations under this Agreement
without the prior written consent of the Administrative Agent and the other
Lenders (except as otherwise provided by the Credit Agreement).
     SECTION 7.10 Survival of Indemnities. Notwithstanding any termination of
this Agreement, the indemnities to which the Administrative Agent and the other
Secured Parties are entitled under the provisions of Section 7.3 and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the other
Secured Parties against events arising after such termination as well as before.
     SECTION 7.11 Titles and Captions. Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.
     SECTION 7.12 Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
     SECTION 7.13 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement or any document or instrument delivered in
connection herewith by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other document or instrument, as applicable.

32



--------------------------------------------------------------------------------



 



     SECTION 7.14 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of the Credit Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
other Secured Parties in any other Loan Document shall not be deemed a conflict
with this Agreement.
     SECTION 7.15 Advice of Counsel; No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.
     SECTION 7.16 Acknowledgements.
     (a) Each Grantor hereby acknowledges that:
     (i) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
     (ii) it has received a copy of the Credit Agreement and has reviewed and
understands same;
     (iii) neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
     (iv) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby or thereby
among the Secured Parties or among the Grantors and the Secured Parties.
     (b) Each Issuer party to this Agreement acknowledges receipt of a copy of
this Agreement and agrees to be bound thereby and to comply with the terms
thereof insofar as such terms are applicable to it. Each Issuer agrees to
provide such notices to the Administrative Agent as may be necessary to give
full effect to the provisions of this Agreement.
     SECTION 7.17 Releases.
     (a) At such time as there has been Full Payment of the Secured Obligations
and the Commitments have been terminated, the Collateral shall be released from
the Liens created hereby, and this Agreement and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Grantor hereunder shall terminate, all without

33



--------------------------------------------------------------------------------



 



delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors.
     (b) If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Credit Agreement,
then the Administrative Agent, at the request and sole expense of such Grantor,
shall execute and deliver to such Grantor all releases or other documents
reasonably necessary or desirable to evidence the release of the Liens created
hereby on such Collateral. In the event that all the Capital Stock of any
Grantor shall be sold, transferred or otherwise disposed of in a transaction
permitted by the Credit Agreement, then, at the request of the applicable
Borrower and at the expense of the Grantors, such Grantor shall be released from
its obligations hereunder; provided that such Borrower shall have delivered to
the Administrative Agent, at least ten (10) Business Days prior to the date of
the proposed release, a written request for release identifying the relevant
Grantor and a description of the sale or other disposition in reasonable detail,
including the price thereof and any expenses in connection therewith, together
with a certification by such Borrower stating that such transaction is in
compliance with the Credit Agreement and the other Loan Documents.
     SECTION 7.18 Additional Grantors. Each Subsidiary of either Borrower that
is required to become a party to this Agreement pursuant to Section 6.13 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent.
     SECTION 7.19 All Powers Coupled With Interest. All powers of attorney and
other authorizations granted to the Secured Parties, the Administrative Agent
and any Persons designated by the Administrative Agent or any other Secured
Party pursuant to any provisions of this Agreement or any of the other Loan
Documents shall be deemed coupled with an interest and shall be irrevocable so
long as (a) there has not been Full Payment of the Obligations, (b) the
Commitments remain in effect or (c) the Credit Facility has not been terminated.
[Signature Pages to Follow]

34



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed under seal by their duly authorized officers, all as of the day and
year first written above.

            IMATION CORP., as Grantor
      By:           Name:           Title:           IMATION ENTERPRISES CORP.,
as Grantor and Issuer
      By:           Name:           Title:           IMATION FUNDING CORP., as
Grantor and Issuer
      By:           Name:           Title:           IMATION LATIN AMERICA
CORP., as Grantor and Issuer
      By:           Name:           Title:          
MEMOREX PRODUCTS, INC., as Grantor and Issuer
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



            IMN DATA STORAGE LLC, as Grantor and Issuer
      By:           Name:           Title:        

[Signature Pages Continue]

 



--------------------------------------------------------------------------------



 



          Acknowledged and Agreed to in its respective
capacity as an Issuer as of the date first written
above:


IMATION ELECTRONICS
MEXICO S.A. DE C.V., as Issuer
      By:           Name:           Title:             IMN DATA STORAGE HOLDINGS
CV,
as Issuer
      By:           Name:           Title:             IMATION DO BRASIL LTDA.,
as Issuer
      By:           Name:           Title:             IMATION MEXICO S.A. DE
C.V., as Issuer
      By:           Name:           Title:             IMATION CANADA INC., as
Issuer
      By:           Name:           Title:          





--------------------------------------------------------------------------------



 



         

          IMATION HOLDINGS PTE LTD., as Issuer
      By:           Name:           Title:             IMATION EUROPE B.V., as
Issuer
      By:           Name:           Title:           IMATION POLSKA SP. Z.O.O.,
as Issuer
        By:           Name:           Title:           IMATION IRELAND LIMITED,
as Issuer
        By:           Name:           Title:          





--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as Administrative Agent
      By:           Name:             Title:      





--------------------------------------------------------------------------------



 



         

SCHEDULE 3.6
to
Security and Pledge Agreement
Exact Legal Name; Jurisdiction of Organization; Taxpayer Identification Number;
Registered
Organization Number; Mailing Address; Chief Executive Office and other Locations





--------------------------------------------------------------------------------



 



SCHEDULE 3.9
to
Security and Pledge Agreement
Commercial Tort Claims





--------------------------------------------------------------------------------



 



SCHEDULE 3.10
to
Security and Pledge Agreement
Deposit Accounts and Securities Accounts

                                                          Address of            
Financial           Financial     Grantor   Institution   Account Number  
Institution   Account Purpose





--------------------------------------------------------------------------------



 



SCHEDULE 3.11
to
Security and Pledge Agreement
Intellectual Property*
     1. The listing of Trademarks (as defined in the Security and Pledge
Agreement) should include: (a) the Trademark; (b) Registration Number or Serial
Number; (c) the Owner; (d) the Filing Date; (e) the Registration Date (if
applicable); (f) the Date Affidavit of Use and/or Renewal is Due; and
(g) Whether the Affidavit of Use and/or Renewal has been filed.
     2. The listing of Trademark Licenses (as defined in the Security and Pledge
Agreement) should include: (a) Name and Address of Licensee/Licensor; (b) Date;
(c) List of each Trademark Licensed/Assigned; and (d) Description of product to
which license/assignment applies.
     3. The listing of Patents (as defined in the Security and Pledge Agreement)
should include: (a) Country; (b) Patent Number; (c) Issue Date; (d) Inventor(s);
(e) Title of Invention; (f) Dates on which Maintenance Fees were paid; and
(g) Identity of Party Paying Maintenance Fees.
     4. The listing of Patent (as defined in the Security and Pledge Agreement)
applications should include: (a) Application Number; (b) Filing Date;
(c) Inventors; and (d) Title of Invention.
     5. The listing of Patent Licenses (as defined in the Security and Pledge
Agreement) should include: (a) Name and Address of Licensee/Licensor; (b) Date;
(c) List of each Patent Licensed/Assigned; and (d) Description of product to
which license/assignment applies
     6. The listing of Copyrights (as defined in the Security and Pledge
Agreement) should include: (a) Registration Number; (b) Registration Date;
(c) Title as listed in Registration; (d) Publication Date; (e) Creation Date;
(f) Author; and(g) Subject Matter Covered.
     7. The listing of Copyright Licenses (as defined in the Security and Pledge
Agreement) should include: (a) Name and Address of Licensee/Licensor; (b) Date;
(c) Work Licensed or Assigned.
 

*   Each item marked with * is classified as Material Intellectual Property.





--------------------------------------------------------------------------------



 



SCHEDULE 3.13
to
Security and Pledge Agreement
Investment Property [and Partnership/LLC Interests]
Certificated Securities:
[Grantor]:

                                        Percentage of                      
Ownership Interests                       of such Class and Name of Issuer  
Class and Series     Par Value     Certificate Number     Series

     Securities Accounts (including cash management accounts that are Investment
Property) and Uncertificated Securities:
     [Grantor]:

                            Address of Financial       Financial Institution  
Account Number     Institution     Account Purpose

                                  Percentage of Ownership                
Interests of such                 Class and Name of Issuer   Class and Series  
  Par Value     Series

Partnership/LLC Interests:
[Grantor]:

                                    Name of Issuer
(including of identification
of
type of entity)   Type of Ownership
Interest     Certificate Number
(if any)     Percentage of
Ownership Interests of
such Type

